Exhibit 10.24

EXECUTION COPY

 

 

 

 

CREDIT AGREEMENT

DATED AS OF MARCH 18, 2011

AMONG

THE JONES FINANCIAL COMPANIES, L.L.L.P.,

as Borrower,

THE LENDERS LISTED HEREIN,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and a Swing Line Lender

BANK OF AMERICA, N.A.,

as Syndication Agent and a Swing Line Lender,

and

FIFTH THIRD BANK,

JPMORGAN CHASE BANK, N.A.,

and

U.S. BANK NATIONAL ASSOCIATION,

each as a Documentation Agent

 

 

 

 

WELLS FARGO SECURITIES, LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Section 1.

  

    DEFINITIONS

     1   

1.1

  

Certain Defined Terms.

     1   

1.2

  

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

     24   

1.3

  

Other Definitional Provisions and Rules of Construction.

     24   

Section 2.

  

    AMOUNTS AND TERMS OF LOANS

     25   

2.1

  

Loans; Making of Loans; the Register; Optional Notes.

     25   

2.2

  

Interest on the Loans.

     31   

2.3

  

Fees.

     34   

2.4

  

Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments.

     34   

2.5

  

Use of Proceeds.

     38   

2.6

  

Special Provisions Governing Loans based on the Eurodollar Rate.

     38   

2.7

  

Increased Costs; Taxes; Capital Adequacy.

     41   

2.8

  

Statement of Lenders; Obligation of Lenders to Mitigate.

     47   

2.9

  

Replacement of a Lender.

     47   

2.10

  

Increase in Commitments.

     48   

2.11

  

Defaulting Lenders.

     49   

Section 3.

  

    CONDITIONS TO LOANS

     51   

3.1

  

Conditions to Closing.

     51   

3.2

  

Conditions to Closing; All Loans.

     53   

Section 4.

  

    REPRESENTATIONS AND WARRANTIES

     54   

4.1

  

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries.

     54   

4.2

  

Authorization of Borrowing, etc.

     54   

4.3

  

Financial Condition.

     55   

4.4

  

No Material Adverse Change.

     56   

4.5

  

Title to Properties; Intellectual Property.

     56   

4.6

  

Litigation; Adverse Facts.

     56   

4.7

  

Payment of Taxes.

     56   

4.8

  

Governmental Regulation; Licenses.

     57   

4.9

  

Securities Activities.

     57   

4.10

  

Employee Benefit Plans.

     57   

4.11

  

Environmental Protection.

     58   

4.12

  

Solvency.

     58   

4.13

  

Disclosure.

     59   

4.14

  

Foreign Assets Control Regulations, etc.

     59   

 

i



--------------------------------------------------------------------------------

Section 5.

  

    AFFIRMATIVE COVENANTS

     59   

5.1

  

Financial Statements and Other Reports.

     59   

5.2

  

Existence, etc.

     63   

5.3

  

Payment of Taxes and Claims.

     63   

5.4

  

Maintenance of Properties; Insurance.

     64   

5.5

  

Inspection Rights; Books and Records.

     64   

5.6

  

Compliance with Laws, etc.

     64   

5.7

  

Environmental Matters.

     65   

Section 6.

  

    NEGATIVE COVENANTS

     65   

6.1

  

Indebtedness.

     65   

6.2

  

Liens and Related Matters.

     67   

6.3

  

Investments; Acquisitions.

     69   

6.4

  

Fiscal Year.

     71   

6.5

  

Restricted Payments.

     71   

6.6

  

Financial Covenants.

     72   

6.7

  

Restriction on Fundamental Changes; Asset Sales.

     72   

6.8

  

Transactions with Affiliates.

     74   

6.9

  

Sale and Lease-Backs.

     74   

6.10

  

Conduct of Business.

     74   

6.11

  

Limitations on Co-Issuer Subsidiaries.

     74   

Section 7.

  

    EVENTS OF DEFAULT

     75   

7.1

  

Failure to Make Payments When Due.

     75   

7.2

  

Default in Other Agreements.

     75   

7.3

  

Breach of Certain Covenants.

     75   

7.4

  

Breach of Warranty.

     75   

7.5

  

Other Defaults Under Loan Documents.

     76   

7.6

  

Involuntary Bankruptcy; Appointment of Receiver, etc.

     76   

7.7

  

Voluntary Bankruptcy; Appointment of Receiver, etc.

     76   

7.8

  

Judgments and Attachments.

     77   

7.9

  

Dissolution.

     77   

7.10

  

Employee Benefit Plans.

     77   

7.11

  

Change in Control.

     77   

7.12

  

SIPC.

     77   

7.13

  

Broker-Dealer License.

     77   

7.14

  

Invalidity of Loan Documents; Repudiation of Obligations.

     78   

Section 8.

  

    ADMINISTRATIVE AGENT

     79   

8.1

  

Appointment.

     79   

8.2

  

Powers and Duties; General Immunity.

     79   

8.3

  

Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness.

     80   

8.4

  

Right to Indemnity.

     81   

8.5

  

Resignation of the Administrative Agent; Successor Administrative Agent and
Swing Line Lender.

     81   

 

ii



--------------------------------------------------------------------------------

8.6

    

Administrative Agent May File Proofs of Claim.

     82   

8.7

    

No Other Duties, etc.

     83   

Section 9.

    

    MISCELLANEOUS

     83   

9.1

    

Successors and Assigns; Assignments and Participations in Loans.

     83   

9.2

    

Expenses.

     87   

9.3

    

Indemnity.

     87   

9.4

    

Set-Off.

     88   

9.5

    

Ratable Sharing.

     89   

9.6

    

Amendments and Waivers.

     89   

9.7

    

Independence of Covenants.

     90   

9.8

    

Notices; Effectiveness of Signatures; Posting on Electronic Delivery Systems.

     91   

9.9

    

Survival of Representations, Warranties and Agreements.

     93   

9.10

    

Failure or Indulgence Not Waiver; Remedies Cumulative.

     93   

9.11

    

Payments Set Aside.

     93   

9.12

    

Severability.

     93   

9.13

    

Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver.

     94   

9.14

    

Applicable Law.

     94   

9.15

    

Construction of Agreement; Nature of Relationship.

     94   

9.16

    

Consent to Jurisdiction and Service of Process.

     94   

9.17

    

Waiver of Jury Trial.

     95   

9.18

    

Confidentiality.

     96   

9.19

    

Counterparts; Effectiveness.

     97   

9.20

    

USA Patriot Act.

     97   

9.21

    

Independent Effect of Covenants.

     97   

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

I

 

FORM OF NOTICE OF BORROWING

II

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

III

 

FORM OF REVOLVING NOTE

IV

 

FORM OF SWING LINE NOTE

V

 

FORM OF COMPLIANCE CERTIFICATE

VI

 

FORM OF ASSIGNMENT AGREEMENT

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.1

 

LENDERS’ COMMITMENTS AND PRO RATA SHARES

4.1

 

SUBSIDIARIES

4.6

 

LITIGATION

6.1

 

CERTAIN EXISTING INDEBTEDNESS

6.2A

 

CERTAIN EXISTING LIENS

6.2C

 

AGREEMENTS WITH RESTRICTIONS ON SUBSIDIARIES

6.3

 

CERTAIN EXISTING AND PERMITTED INVESTMENTS

6.7

 

CERTAIN ASSET DISPOSITIONS

6.8

 

CERTAIN AFFILIATE TRANSACTIONS

6.9

 

CERTAIN SALE AND LEASE-BACKS

9.8

 

NOTICE ADDRESSES

 

v



--------------------------------------------------------------------------------

THE JONES FINANCIAL COMPANIES, L.L.L.P.

CREDIT AGREEMENT

This CREDIT AGREEMENT is dated as of March 18, 2011 and entered into by and
among THE JONES FINANCIAL COMPANIES, L.L.L.P., a Missouri limited liability
limited partnership (the “Borrower”), THE FINANCIAL INSTITUTIONS LISTED ON THE
SIGNATURE PAGES HEREOF (each individually referred to herein as a “Lender” and
collectively as “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells
Fargo”), as administrative agent for the Lenders (in such capacity,
“Administrative Agent”).

R E C I T A L S

WHEREAS, the Lenders, at the request of the Borrower, have agreed to extend a
revolving credit facility to the Borrower, the proceeds of which will be used to
provide financing for working capital and other general corporate purposes of
the Borrower and its Subsidiaries;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower, the Lenders and the Administrative
Agent agree as follows:

 

Section

1.   DEFINITIONS

 

  1.1

Certain Defined Terms.

The following terms used in this Agreement shall have the following meanings:

“Act” has the meaning assigned to that term in subsection 9.20.

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 8.5A.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advisers Act” means the Investment Advisers Act of 1940, as amended.

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly Controlling, Controlled by or under common Control with, that Person;
provided, however, that the term “Affiliate” shall specifically exclude the
Administrative Agent and each Lender.

“Agreement” means this Credit Agreement.



--------------------------------------------------------------------------------

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Leverage Ratio:

 

Pricing

Level

 

   Leverage Ratio   

Eurodollar

Rate Margin

 

  

Base Rate

Margin

 

  

Commitment

Fee

 

I

  

Less than or equal to 10.0%

 

   1.500%    0.500%    0.200%

II

  

Greater than 10.0%, but less than or equal to 20.0%

 

   1.750%    0.750%    0.250%

III

  

Greater than 20.0% but less than or equal to 30.0%

 

   2.000%    1.000%    0.300%

IV

  

Greater than 30.0%

 

   2.250%    1.250%    0.350%

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) ten (10) Business Days after the day by which the
Borrower is required to provide a Compliance Certificate pursuant to subsection
5.1(iv) for the most recently ended fiscal quarter of the Borrower; provided
that (i) such Applicable Margin shall be based on Pricing Level II until the
first Calculation Date occurring after the Closing Date and thereafter the
Pricing Level shall be determined by reference to the Leverage Ratio as of the
last day of the most recently ended fiscal quarter of the Borrower preceding the
applicable Calculation Date, and (ii) if the Borrower fails to provide the
Compliance Certificate as required by subsection 5.1(iv) for the most recently
ended fiscal quarter of the Borrower preceding the applicable Calculation Date,
the Applicable Margin from such Calculation Date shall be based on Pricing Level
IV until such time as an appropriate Compliance Certificate is provided, at
which time the Pricing Level shall be determined by reference to the Leverage
Ratio as of the last day of the most recently ended fiscal quarter of the
Borrower preceding such Calculation Date. The Applicable Margin shall be
effective from one Calculation Date until the next Calculation Date. Any
adjustment in the Applicable Margin shall be applicable to all Loans then
existing or subsequently made or issued. Notwithstanding the foregoing, in the
event that any financial statement or Compliance Certificate delivered pursuant
to subsection 5.1 is shown to be inaccurate, and such inaccuracy, if corrected,
would have led to the application of (A) a higher Applicable Margin for any
period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (x) the Borrower shall immediately deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Period, (y) the Applicable Margin for such Applicable Period shall be determined
as if the Leverage Ratio in the corrected Compliance Certificate were applicable
for such Applicable Period, and (z) the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent the accrued
additional interest and fees owing as a result of such increased Applicable
Margin for such Applicable Period, which payment shall be promptly applied by
the Administrative Agent in accordance with subsection 2.4B or (B) a lower
Applicable Margin for the Applicable Period than the Applicable Margin applied
for such Applicable Period, then (x) the Borrower shall immediately deliver to
the Administrative Agent a corrected Compliance Certificate for such Applicable
Period and (y) the Applicable Margin shall be adjusted in accordance with such
corrected Compliance Certificate on the date that the Administrative Agent
receives such corrected Compliance Certificate notwithstanding that such date is
not otherwise a Calculation Date, and such adjusted Applicable Margin shall
remain in effect until otherwise required to be modified hereunder. Nothing in
this paragraph shall limit the rights of the Administrative Agent and Lenders
with respect to subsection 2.2E or 7 or any of their other rights under this
Agreement. The Borrower’s obligations under this paragraph shall survive the
termination of the Commitments and the repayment of all other Obligations
hereunder.

 

2



--------------------------------------------------------------------------------

“Approved Fund” means a Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Assignment Agreement” means an Assignment and Assumption Agreement in
substantially the form of Exhibit VI.

“Attributable Debt” means, on any date of determination, (a) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease, the capitalized amount or principal
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a Capital Lease.

“Bank of America” means Bank of America, N.A.

“Bank of America Swing Line Loan Subfacility” means $50,000,000, which is the
maximum principal amount of Swing Line Loans that Bank of America, in its
capacity as a Swing Line Lender, may make to the Borrower pursuant to subsection
2.1A(ii).

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 1.00% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 2.6 shall remain in
effect, the Eurodollar Rate for an Interest Period of one month plus 1%; each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the Eurodollar
Rate.

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

“Base Rate Margin” means the margin over the Base Rate used in determining the
rate of interest of Base Rate Loans in accordance with the definition of
Applicable Margin.

 

3



--------------------------------------------------------------------------------

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, any day that is a Business Day described in clause
(i) above and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capital Stock” means the capital stock of or other equity interests in a
Person.

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or Canada or any agency
thereof maturing within one hundred twenty (120) days from the date of
acquisition thereof, (b) commercial paper maturing no more than one hundred
twenty (120) days from the date of creation thereof and currently having the
highest rating obtainable from either S&P or Moody’s, (c) certificates of
deposit maturing no more than one hundred twenty (120) days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States or Canada, each having combined capital, surplus and undivided
profits of not less than $500,000,000 and having a long term rating of “A” (or
its equivalent) or better by a nationally recognized rating agency, or (d) time
deposits maturing no more than thirty (30) days from the date of creation
thereof with commercial banks or savings banks or savings and loan associations
each having membership either in the FDIC or CDIC, or the deposits of which are
insured by the FDIC or CDIC and in amounts not exceeding the maximum amounts of
insurance thereunder, (e) repurchase obligations with a term of not more than
one hundred twenty (120) days for underlying securities of the types described
in clause (a) above entered into with a Lender or a bank meeting the
qualifications described in clause (c) above, and (f) investments in money
market funds substantially all of whose assets are comprised of securities of
the types described in clauses (a) through (e) above.

“CDIC” means the Canada Deposit Insurance Corporation or any successor entity.

“CEA” means the Commodity Exchange Act, as amended from time to time.

“Change in Control” means any of the following:

(a)     Current Owners shall collectively cease to, directly or indirectly,
(i) own and control at least 51% of the outstanding equity interests of the
Borrower owned by them on the Closing Date or (ii) possess the right to elect
(through contract, ownership of voting securities or otherwise) at all times the
managing partner (or similar designation) of the Borrower and to direct the
management policies and decisions of the Borrower;

 

4



--------------------------------------------------------------------------------

(b)     any Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Securities Exchange Act of 1934 as in effect on the Closing Date) other than
Current Owners shall have acquired a greater beneficial ownership in the
Borrower’s voting equity interests than that held collectively by Current
Owners;

(c)     the Borrower shall cease to, directly or indirectly, own and control
100% of each class of the outstanding equity interests of Edward Jones; or

(d)     there shall have occurred under any indenture, credit agreement or other
instrument evidencing Indebtedness of the Borrower or any of its Subsidiaries
(other than Swap Contracts and surety bonds and similar instruments) any “change
of control” or similar provision (as set forth in the indenture, credit
agreement or other evidence of such Indebtedness) obligating the Borrower or any
of its Subsidiaries to repurchase, redeem or repay all or any part of the
Indebtedness provided for therein.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, treaty or order, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Government Authority, (c) any determination of a court or other Government
Authority or (d) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Government Authority;
provided that notwithstanding anything herein to the contrary, each of (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Changes in Partnership Capital” means, as of the last day of any Fiscal
Quarter, an amount equal to (a) all “Issuances of partnership interests” during
such Fiscal Quarter less (b) all “Redemptions of partnership interests” during
such Fiscal Quarter, in each case, as such amounts are set forth in the
financial statements of the Borrower and its Subsidiaries for such Fiscal
Quarter as delivered pursuant to subsection 5.1.

“Chapter 100 Transaction” means any sale-leaseback transaction now, heretofore
or hereafter entered into by any Subsidiary of the Borrower with St. Louis
County, Missouri, pursuant to Chapter 100 of the Revised Statutes of the State
of Missouri, including the granting of any Lien encumbering such Subsidiary’s
leasehold interest in and to any property subject to any such sale-leaseback
transaction or any other rights of such Subsidiary in connection therewith.

“Closing Date” means the date on which the conditions precedent set forth in
subsection 3.1 have been satisfied.

“Co-Issuer Subsidiary” means any Subsidiary, 100% of the Capital Stock of which
is owned directly by the Borrower, which Subsidiary is formed by the Borrower
after the Closing Date to act solely as a co-issuer with the Borrower on certain
post-Closing Date issuances of Indebtedness permitted pursuant to
Section 6.1(xii).

 

5



--------------------------------------------------------------------------------

“Commission” means the Securities and Exchange Commission and any successor
entity.

“Commitments” means the commitments of the Lenders to make Loans as set forth in
subsections 2.1A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit V.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Borrower and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP.

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof or
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings.
Contingent Obligations shall include (a) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another, (b) the obligation to make take-or-pay or
similar payments if required regardless of non-performance by any other party or
parties to an agreement, and (c) any liability of such Person for the obligation
of another through any agreement (contingent or otherwise) (1) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(2) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (1) or (2) of this sentence, the primary purpose or intent thereof is
as described in the preceding sentence. The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if less, the amount to which such Contingent Obligation is
specifically limited.

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Control”, as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise. “Controlling”, “controlled by” and “under common
control with” have correlative meanings.

 

6



--------------------------------------------------------------------------------

“Current Owners” means collectively all of the general partners of the Borrower
as of the date of this Agreement.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans or any participations in Swing Line Loans required to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable Event of Default, shall be
specifically identified in such writing) has not been satisfied, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, (c) has notified the
Borrower, the Administrative Agent or any other Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply or
has failed to comply with its funding obligations under this Agreement or under
other agreements in which it commits or is obligated to extend credit (unless
such writing or public statement relates to the Lenders’ obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), or (d) has, or has a parent
company that has, (i) been adjudicated as, or determined by any Government
Authority having regulatory authority over such Person or its assets to be,
insolvent or (ii) become the subject of a bankruptcy, receivership, insolvency
or comparable proceeding or has had a receiver, conservator, trustee or
custodian appointed for it or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment; provided, that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in such Lender or
a parent company thereof by a Government Authority or an instrumentality
thereof.

“Disqualified Capital Stock” means any Capital Stock of any Person that by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable at the option of the holder thereof) or upon the happening of
any event (a) matures or is mandatorily redeemable pursuant to a sinking fund
obligation or otherwise, (b) is redeemable at the option of the holder thereof,
in whole or in part, or (c) requires or mandates payments or distributions in
cash, in each case on or prior to the Revolving Loan Commitment Termination
Date. The term “Disqualified Capital Stock” shall also include any options,
warrants or other rights that are convertible into any Disqualified Capital
Stock or that are redeemable at the option of the holder, or required to be
redeemed, prior to the Revolving Loan Commitment Termination Date, but shall
exclude the Borrower’s Capital Stock in the form of Partnership Capital with
terms and conditions substantially similar to those in effect on the Closing
Date.

“Dollars” and the sign “$” mean the lawful money of the United States.

 

7



--------------------------------------------------------------------------------

“Early Requested Swing Line Loan” has the meaning set forth in subsection 2.2B.

“EDJ Leasing” means EDJ Leasing Co., L.P., a Missouri limited partnership and a
Subsidiary of the Borrower.

“Edward Jones” means Edward D. Jones & Co., L.P., a Missouri limited partnership
and a Subsidiary of the Borrower.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than a natural person) approved
by (A) the Administrative Agent, (B) in the case of any assignment of a
Revolving Loan Commitment, the Swing Line Lenders and (C) unless an Event of
Default has occurred and is continuing at the time any assignment is effected in
accordance with subsection 9.1, the Borrower (in each case, each such approval
not to be unreasonably withheld or delayed); provided, that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.

“Employee Benefit Plan” means any “employee benefit plan”, as defined in
Section 3(3) of ERISA, which is or was maintained or contributed to by the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, written notice, written notice of
violation, written claim, action, suit, proceeding, demand, abatement order or
other order or directive (conditional or otherwise), by any Government Authority
or any other Person, arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law, (ii) in connection with any
Hazardous Materials or any actual or alleged Hazardous Materials Activity or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of any Government Authority relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity, (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials or
(iii) occupational safety and health, industrial hygiene or the protection of
human, plant or animal health or welfare, in any manner applicable to the
Borrower or any of its Subsidiaries or any of their respective properties.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate”, as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) that is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member. Any former ERISA Affiliate of a Person or any of
its Subsidiaries shall continue to be considered an ERISA Affiliate of such
Person or such Subsidiary within the meaning of this definition with respect to
the period such entity was an ERISA Affiliate of such Person or such Subsidiary
and with respect to liabilities arising after such period for which such Person
or such Subsidiary could be liable under the Internal Revenue Code or ERISA.

 

8



--------------------------------------------------------------------------------

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(c) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 430 of the Internal Revenue Code with respect to any Pension Plan or the
failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) of ERISA of a notice of intent to terminate such plan in a
distress termination described in Section 4041(c) of ERISA; (iv) the withdrawal
by the Borrower, any of its Subsidiaries or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability pursuant to
Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
could reasonably constitute grounds under ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan; (vi) the imposition of
liability on the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; (vii) the withdrawal of the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
a complete or partial withdrawal (within the meaning of Sections 4203 and 4205
of ERISA) from any Multiemployer Plan if there would be any liability therefor,
or the receipt by the Borrower, any of its Subsidiaries or any of their
respective ERISA Affiliates of written notice from any Multiemployer Plan that
it is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA,
or that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the assertion of a material claim against any Employee Benefit
Plan other than a Multiemployer Plan or the assets thereof, or against the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates in
connection with any Employee Benefit Plan; (ix) receipt from the Internal
Revenue Service of notice of the failure of any Pension Plan (or any other
Employee Benefit Plan intended to be qualified under Section 401(a) of the
Internal Revenue Code) to qualify under Section 401(a) of the Internal Revenue
Code, or the failure of any trust forming part of any Pension Plan to qualify
for exemption from taxation under Section 501(a) of the Internal Revenue Code
where such failure would reasonably be expected to result in a Material Adverse
Effect; or (x) the imposition of a Lien pursuant to Section 430(k) of the
Internal Revenue Code or pursuant to ERISA with respect to any Pension Plan.
With respect to a Multiemployer Plan or a Pension Plan not maintained or
contributed to by the Borrower or its Subsidiaries, an event described above
shall not be an ERISA Event unless it is reasonably likely to result in material
liability to the Borrower and its Subsidiaries.

“Eurodollar Rate” means for any Interest Period, with respect to a Eurodollar
Rate Loan, a rate per annum obtained by dividing (a) the rate of interest per
annum determined on the basis of the rate for deposits in Dollars for a period
equal to the applicable Interest Period which appears on Reuters Screen LIBOR01
Page (or any applicable successor page) at approximately 11:00 A.M. (London
time) two (2) Business Days prior to the first day of the applicable Interest
Period (rounded upward, if necessary, to the nearest 1/100th of 1%), provided
that if, for any reason, such rate does not appear on Reuters Screen LIBOR01
Page (or any applicable successor page), then the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $5,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 A.M. (London time) two (2) Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period, as determined by the Administrative Agent, by (b) one
minus the Reserve Percentage in effect on such date.

 

9



--------------------------------------------------------------------------------

For any interest rate calculation with respect to a Base Rate Loan, “Eurodollar
Rate” shall mean a rate per annum obtained by dividing (a) the rate of interest
per annum determined on the basis of the rate for deposits in Dollars in minimum
amounts of at least $5,000,000 for a period equal to one month (commencing on
the date of determination of such interest rate) which appears on the Reuters
Screen LIBOR01 Page (or any applicable successor page) at approximately 11:00
A.M. (London time) on such date of determination, or, if such date is not a
Business Day, then the immediately preceding Business Day (rounded upward, if
necessary, to the nearest 1/100th of 1%), provided that if, for any reason, such
rate does not appear on Reuters Screen LIBOR01 Page (or any applicable successor
page) then the arithmetic average of the rate per annum at which deposits in
Dollars in minimum amounts of at least $5,000,000 would be offered by first
class banks in the London interbank market to the Administrative Agent at
approximately 11:00 A.M. (London time) on such date of determination for a
period equal to one month commencing on such date of determination, as
determined by the Administrative Agent, by (b) one minus the Reserve Percentage
in effect on such date.

Each calculation by the Administrative Agent of the Eurodollar Rate shall be
conclusive and binding for all purposes, absent manifest error.

“Eurodollar Rate Loans” means Revolving Loans bearing interest at rates
determined by reference to the Eurodollar Rate as provided in subsection 2.2A.

“Eurodollar Rate Margin” means the margin over the Eurodollar Rate used in
determining the rate of interest of Eurodollar Rate Loans in accordance with the
definition of Applicable Margin.

“Event of Default” means each of the events set forth in Section 7.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder (a) taxes that are imposed on the overall net income
(however denominated) and franchise taxes imposed in lieu thereof (i) by the
United States, (ii) by any other Government Authority under the laws of which
such Lender is organized or has its principal office or maintains its applicable
lending office, or (iii) by any Government Authority solely as a result of a
present or former connection between such recipient and the jurisdiction of such
Government Authority (other than any such connection arising solely from such
recipient having executed, delivered or performed its obligations or received a
payment under, or enforced, any of the Loan Documents), (b) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which the Borrower is located, (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request of the Borrower under
subsection 2.9), any United States withholding tax that (i) is imposed on
amounts payable to such Foreign Lender at the time it becomes a party hereto (or
designates a new lending office), or (ii) is attributable to such Foreign
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with its obligations under subsection 2.7B(iv), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
subsection 2.7B, and (d) any Taxes imposed under FATCA.

 

10



--------------------------------------------------------------------------------

“Existing Indentures” means, collectively, (a) that certain Note Purchase
Agreement dated August 31, 1999 relating to the 7.79% Subordinated Capital Notes
of Edward Jones, Series D, due 2011 and (b) the Note Purchase Agreement dated as
of June 12, 2002 relating to the 7.33% Subordinated Capital Notes of Edward
Jones due 2014.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code (as of the
date hereof) and any regulations or official interpretations thereof (including
any Revenue Ruling, Revenue Procedure, Notice or similar guidance issued by the
U.S. Internal Revenue Service thereunder as a precondition to relief or
exemption from Taxes under such provisions).

“FDIC” means the Federal Deposit Insurance Corporation or any successor entity.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.

“FINRA” means the Financial Industry Regulatory Authority or any successor
entity.

“Fiscal Quarter” means any of Borrower’s fiscal quarters of any Fiscal Year.

“Fiscal Year” means the fiscal year of the Borrower ending on December 31 of
each calendar year. For purposes of this Agreement, any particular Fiscal Year
shall be designated by reference to the calendar year in which such Fiscal Year
ends.

“FOCUS Report” means, for any Person, the Financial and Operational Combined
Uniform Single Report required to be filed on a monthly or quarterly basis, as
the case may be, with the Commission or the NYSE, or any report that is required
in lieu of such report.

 

11



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States, any state thereof or the District of
Columbia.

“Foreign Subsidiary” means any Subsidiary of the Borrower that is not organized
or incorporated under the laws of the United States, any state thereof or the
District of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to the Swing Line Lenders, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders, repaid
by the Borrower or for which cash collateral or other credit support acceptable
to the Swing Line Lenders shall have been provided in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“Funding and Payment Office” means (i) the office of the Administrative Agent
and the office of Wells Fargo, as Swing Line Lender, each located at 1525 West
WT Harris Boulevard, Charlotte, North Carolina 28262, (ii) the office of Bank of
America, as Swing Line Lender located at 101 North Tryon Street, 4th Floor,
Charlotte, North Carolina 28255 or (iii) such other office of the Administrative
Agent or a Swing Line Lender as may from time to time hereafter be designated as
such in a written notice delivered by the Administrative Agent or the applicable
Swing Line Lender to the Borrower and each Lender.

“Funding Date” means the date of funding of a Loan.

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governing Body” means the Managing Partner or, if applicable at any time, the
executive committee, board of directors, board of governors, managing director
or directors, or other body or Person in a similar capacity having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organization, court, instrumentality or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).

 

12



--------------------------------------------------------------------------------

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials; (vi) any asbestos-containing
materials; (vii) urea formaldehyde foam insulation; (viii) electrical equipment
which contains any oil or dielectric fluid containing polychlorinated biphenyls;
(ix) pesticides; and (x) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Government Authority or which
reasonably may or reasonably could pose a hazard to the health and safety of the
owners, occupants or any Persons in the vicinity of any facility of the Borrower
or any of its Subsidiaries or to the indoor or outdoor environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Indebtedness” means, as to any Person as of any date of determination, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP: (a) all obligations of such Person for
borrowed money and all obligations of such Person evidenced by bonds,
debentures, notes, loan agreements or other similar instruments; (b) all direct
or contingent obligations of such Person arising under letters of credit
(including standby and commercial letters of credit), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments; (c) the Swap Termination Value
under all Swap Contracts to which such Person is a party; (d) all obligations of
such Person to pay the deferred purchase price of property or services (other
than trade accounts payable in the ordinary course of business not past due for
more than thirty (30) days after the date on which such trade account payable
was created); (e) indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse; (f) all Attributable Debt of such Person with respect to such Person’s
obligations in respect of (i) Capital Leases and (ii) Synthetic Leases
(regardless of whether accounted for as indebtedness under GAAP); (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make a payment in respect of Disqualified Capital Stock valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends and (h) all Contingent
Obligations of such Person in respect of any of the foregoing. For all purposes
hereof, the Indebtedness of any Person shall (i) include the Indebtedness of any
partnership in which such Person is a general partner, unless such Indebtedness
is expressly made non-recourse to such Person and (ii) exclude customer payables
that are maintained on the balance sheet of the Borrower or any of its
Subsidiaries.

 

13



--------------------------------------------------------------------------------

“Indemnified Liabilities” has the meaning assigned to that term in subsection
9.3.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to that term in subsection 9.3.

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
technology, software, know-how and processes used in or necessary for the
conduct of the business of the Borrower and its Subsidiaries.

“Interest Payment Date” means (i) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date, and (ii) with
respect to any Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Loan and, in the case of a Eurodollar Rate Loan of six
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investment” means (i) any direct or indirect purchase or other acquisition by
the Borrower or any of its Subsidiaries of, or of a beneficial interest in, any
Securities of any other Person (including any Subsidiary of the Borrower),
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of the Borrower from any Person other
than the Borrower or any of its Subsidiaries, of any equity Securities of such
Subsidiary, (iii) any direct or indirect loan, advance or capital contribution
by the Borrower or any of its Subsidiaries to any other Person, including all
indebtedness from that other Person that are not current assets or did not arise
from transactions with that other Person in the ordinary course of business, or
(iv) any transaction governed by a Swap Contract. The amount of any Investment
shall be the original cost of such Investment plus the cost of all additions
thereto, without any adjustments for increases or decreases in value, or
write-ups, write-downs or write-offs with respect to such Investment (other than
adjustments for the repayment of, or the refund of capital with respect to, the
original or any additional principal amount of any such Investment).

 

14



--------------------------------------------------------------------------------

“Joint Lead Arrangers” means, collectively, Wells Fargo Securities, LLC and
Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form.

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 9.1, and the term “Lenders” shall
include the Swing Line Lenders unless the context otherwise requires.

“Leverage Ratio” means, as of any date of determination, the ratio of
(a) Consolidated Total Debt on such date to (b) Total Capitalization on such
date.

“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Government Authority in
connection with the operation, ownership or transaction of insurance,
broker-dealer or investment advisory businesses or other regulated businesses.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

“Loan” or “Loans” means one or more of the loans made by the Lenders to the
Borrower pursuant to subsection 2.1A and shall include one or more Revolving
Loans and Swing Line Loans.

“Loan Documents” means this Agreement, the Notes and all other agreements,
instruments and certificates now or hereafter executed and delivered by the
Borrower to the Administrative Agent and the Lenders in connection with the
Obligations under this Agreement.

“Managing Partner” means the managing partner of the Borrower.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect upon:

(i) the business, operations, financial condition, assets or liabilities
(whether actual or contingent) of the Borrower and its Subsidiaries, taken as a
whole;

 

15



--------------------------------------------------------------------------------

(ii)     the Borrower’s ability to perform its obligations under the Loan
Documents; or

(iii)     the enforceability of the Obligations under applicable law.

“MSRB” means the Municipal Securities Rulemaking Board and any successor entity.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Indebtedness” means Indebtedness incurred by any Subsidiary of the
Borrower to finance or refinance the purchase or improvement of certain real
property of such Subsidiary.

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“Notes” means one or more of the Revolving Notes or the Swing Line Notes or any
combination thereof at any time applicable.

“Notice of Borrowing” means a notice substantially in the form of Exhibit I.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II.

“NYSE” means the New York Stock Exchange, Inc.

“Obligations” means all obligations of every nature of the Borrower from time to
time owed to the Administrative Agent, the Lenders or any of them under the Loan
Documents, whether for principal, interest, fees, expenses, indemnification or
otherwise.

“OCC” means the Office of the Controller of the Currency and any successor
entity.

“Officer” means the managing partner, the chief financial officer, the
treasurer, or other individual appointed by the Governing Body or the
Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.

“Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust, limited liability company or other Person that has a
Governing Body, means a certificate executed on behalf of such Person (and not
in any individual capacity) by one or more Officers of such Person or one or
more Officers of a general partner or a managing member if such general partner
or managing member is a corporation, partnership, trust, limited liability
company or similar Person.

 

16



--------------------------------------------------------------------------------

“Organizational Documents” means the documents (including bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges, fees, expenses or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“OTS” means the Office of Thrift Supervision and any successor entity.

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 9.1C.

“Partnership Capital” means, with respect to any Person which is a partnership,
such Person’s partnership capital subject to mandatory redemption, net of
reserves for anticipated withdrawals, as determined in accordance with GAAP.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, and any such Lien relating to or imposed in connection with
any Environmental Claim):

(i)      Liens for taxes, assessments or governmental charges or claims the
payment of which is not, at the time, required by subsection 5.3;

(ii)     Liens of landlords, Liens of collecting banks under the UCC on items in
the course of collection, Liens and rights of set-off of banks, statutory and
common law Liens of carriers, warehousemen, mechanics, repairmen, workmen and
materialmen, and other Liens imposed by law, in each case incurred in the
ordinary course of business (a) for amounts not yet overdue by more than thirty
(30) days or (b) for amounts that are overdue and that (in the case of any such
amounts overdue for a period in excess of thirty (30) days) are being contested
in good faith by appropriate proceedings, so long as (1) such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts, and (2) no foreclosure, sale or similar
proceedings have been commenced;

(iii)     pledges, deposits and other Liens made or incurred in the ordinary
course of business in connection with workers’ compensation, unemployment
insurance, and other types of social security obligations, or to secure the
performance of statutory or regulatory obligations, performance bonds and
completion, guarantee, surety, similar bonds, and appeal bonds, letters of
credit, bids, leases, government contracts, trade contracts, and other similar
obligations (exclusive of obligations for the payment of borrowed money), so
long as no foreclosure, sale or similar proceedings have been commenced with
respect thereto;

 

17



--------------------------------------------------------------------------------

(iv)    any attachment or judgment Lien not constituting an Event of Default
under subsection 7.8;

(v)     licenses (with respect to Intellectual Property and other property),
leases or subleases granted to third parties not interfering in any material
respect with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

(vi)    easements, zoning restrictions, rights-of-way, covenants and other
restrictions, encroachments, and other minor defects or irregularities in title
or other similar encumbrances, in each case which do not and will not interfere
in any material respect with the ordinary conduct of the business of the
Borrower or any of its Subsidiaries;

(vii)    any (a) interest or title of a lessor or sublessor or lessee or
sublessee under any lease not prohibited by this Agreement, (b) Lien or
restriction that the interest or title of such lessor or sublessor may be
subject to, or (c) subordination of the interest of the lessee or sublessee
under such lease to any Lien or restriction referred to in the preceding clause
(b);

(viii)    Liens arising from precautionary filings of UCC financing statements
relating solely to leases and other transactions not prohibited by this
Agreement;

(ix)      Liens incurred in the ordinary course of the settlement of securities
transactions;

(x)       Liens in favor of banks on items in collection (and the documents
related thereto) arising in the ordinary course of business of the Borrower and
the Subsidiaries under Article IV of the Uniform Commercial Code;

(xi)      any zoning or similar law or right reserved to or vested in any
Government Authority to control or regulate the use of any real property; and

(xii)     Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of the Borrower and
its Subsidiaries.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Government Authorities.

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

 

18



--------------------------------------------------------------------------------

“Prime Rate” means the rate that Wells Fargo at its principal office in San
Francisco publicly announces from time to time as its prime lending rate, as in
effect from time to time. The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.
Wells Fargo or any other Lender may make commercial loans or other loans at
rates of interest at, above or below the Prime Rate.

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise) or arbitration and any governmental investigation known
to the Borrower.

“Pro Rata Share” means the percentage obtained by dividing (i) the Revolving
Loan Exposure of that Lender by (ii) the aggregate Revolving Loan Exposure of
all Lenders, as the applicable percentage may be adjusted by assignments
permitted pursuant to subsection 9.1. The initial Pro Rata Share of each Lender
is set forth opposite the name of that Lender in Schedule 2.1.

“Refunded Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(ii)(b).

“Register” has the meaning assigned to that term in subsection 2.1D.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

“Requisite Lenders” means, at any date, Lenders having or holding at least 51%
of the aggregate Revolving Loan Exposure of all Lenders; provided that the
Commitment of, and the portion of the Total Utilization of Revolving Credit
Commitments held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Requisite Lenders.

“Repurchase Obligation” means any obligation of the Borrower set forth in its
Organizational Documents to repurchase general partner, limited partner and
subordinated limited partner interests in the ordinary course of its business.

“Reserve Percentage” means, for any day, the percentage (expressed as a decimal
and rounded upwards, if necessary, to the next higher 1/100th of 1%) which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 

19



--------------------------------------------------------------------------------

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of Capital Stock of the Borrower
now or hereafter outstanding, except a dividend or other distribution payable
solely in shares of Capital Stock to the holders of that class or an increase in
the liquidation value of shares of that class of Capital Stock, (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of the Borrower now or hereafter outstanding, except to the extent that
consideration therefor is in the form of Capital Stock of the Borrower, and
(c) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of Capital
Stock of the Borrower now or hereafter outstanding, except to the extent that
consideration therefor is in the form of Capital Stock of the Borrower.

“Revolving Loan Commitment” means the commitment of a Lender to make Revolving
Loans to the Borrower pursuant to subsection 2.1A(i), and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate.

“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Lenders.

“Revolving Loan Commitment Termination Date” means March 18, 2014.

“Revolving Loan Exposure”, with respect to any Lender, means, as of any date of
determination (i) prior to the termination of the Revolving Loan Commitments,
the amount of that Lender’s Revolving Loan Commitment, and (ii) after the
termination of the Revolving Loan Commitments, the sum of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (b) in
the case of a Swing Line Lender, the aggregate outstanding principal amount of
all Swing Line Loans (net of any assignments thereof deemed purchased by other
Lenders) plus (c) the aggregate amount of all assignments deemed purchased by
that Lender in any outstanding Swing Line Loans.

“Revolving Loans” means the Loans made by the Lenders to the Borrower pursuant
to subsection 2.1A(i).

“Revolving Notes” means any promissory notes of the Borrower issued pursuant to
subsection 2.1E to evidence the Revolving Loans of any Lenders, substantially in
the form of Exhibit III.

“Rule 15c3-1” means Rule 15c3-1 of the General Rules and Regulations as
promulgated by the Commission under the Exchange Act, as such rule may be
amended from time to time, or any rule or regulation of the Commission that
replaces Rule 15c3-1.

“Rule 15c3-3” means Rule 15c3-3 of the General Rules and Regulations as
promulgated by the Commission under the Exchange Act, as such rule may be
amended from time to time, or any rule or regulation of the Commission that
replaces Rule 15c3-3.

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

20



--------------------------------------------------------------------------------

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended from time to
time, and any successor statute.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the Commission or the Public
Company Accounting Oversight Board, as each of the foregoing may be amended and
in effect on any applicable date hereunder.

“Self-Regulatory Organization” has the meaning assigned to such term in
Section 3(a)(26) of the Exchange Act.

“SIPC” means the Securities Investor Protection Corporation or any successor
entity.

“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair value of the property of such Person as
a going concern is (1) greater than the total amount of liabilities (including
contingent liabilities) of such Person and (2) not less than the amount that
will be required to pay the probable liabilities on such Person’s then existing
debts as they become absolute and due considering all financing alternatives,
ordinary operating income and potential asset sales reasonably available to such
Person; (b) such Person’s capital is not unreasonably small in relation to its
business or any undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that would be required to be included as a liability in respect of
such contingent obligations on a consolidated balance sheet of such Person and
its subsidiaries as determined in accordance with GAAP.

“Subsidiary”, with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, joint venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or Controlled by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof. Except as otherwise
provided herein, each reference to a Subsidiary shall be deemed to be a
reference to a Subsidiary of the Borrower.

 

21



--------------------------------------------------------------------------------

“Swap Contract” means any agreement governing or evidencing any rate swap, basis
swap, forward rate, commodity swap, interest rate option, forward foreign
exchange, spot foreign exchange, rate cap, rate floor, rate collar, currency
swap, cross-currency rate swap, currency option or any other similar transaction
(including any option to enter into any of the foregoing), including any master
agreement for any of the foregoing, together with all supplements thereto;
provided that no phantom stock, employee benefit or similar plan providing for
payments only on account of services provided by current or former directors,
officers, employees or consultants of the Borrower or the Subsidiaries shall be
a Swap Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a) of this definition, the amount(s) determined
as the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

“Swing Line Lender” means each of Wells Fargo and Bank of America, or any Person
serving as a successor thereto hereunder, in each case, in such Person’s
capacity as Swing Line Lender hereunder.

“Swing Line Loan Subfacility” means the sum of the Bank of America Swing Line
Loan Subfacility and the Wells Fargo Swing Line Loan Subfacility; provided, that
any reduction of the Revolving Loan Commitment Amount made pursuant to
subsection 2.4 that reduces the Revolving Loan Commitment Amount to an amount
less than the then current amount of the Swing Line Loan Subfacility shall
result in an automatic corresponding reduction of the amount of the Swing Line
Loan Subfacility to the amount of the Revolving Loan Commitment Amount, as so
reduced, without any further action on the part of the Borrower, the
Administrative Agent or any Swing Line Lender; provided, further, that such
reduction in the Swing Line Loan Subfacility shall be applied to reduce the Bank
of America Swing Line Loan Subfacility and the Wells Fargo Swing Line Loan
Subfacility on a pro rata basis.

“Swing Line Loans” means the Loans made by Swing Line Lenders to the Borrower
pursuant to subsection 2.1A(ii).

“Swing Line Note” means any promissory note of the Borrower issued pursuant to
subsection 2.1E to evidence the Swing Line Loans of a Swing Line Lender,
substantially in the form of Exhibit IV.

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease in accordance with GAAP.

 

22



--------------------------------------------------------------------------------

“Target” has the meaning set forth in subsection 6.3(viii).

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee,
assessment, deduction, withholding or other charge of any nature and whatever
called, by whomsoever, on whomsoever and wherever imposed, levied, collected,
withheld or assessed, including interest, penalties, additions to tax and any
similar liabilities with respect thereto.

“Total Capitalization” means as of any date, the sum of (a) the Borrower’s
Partnership Capital and (b) without duplication, Consolidated Total Debt.

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding
Swing Line Loans.

“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unasserted Obligations” means, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for the
principal of and interest on, and fees relating to, any Indebtedness) in respect
of which no claim or demand for payment has been made (or, in the case of
Obligations for indemnification, no notice for indemnification has been issued
by the Indemnitee) at such time.

“United States” means the United States of America.

“Unrestricted Cash” means, as of any date of determination, the sum of (a) all
cash of the Borrower on such date that is free and clear of all Liens plus
(b) the aggregate amount of all Cash Equivalents of the Borrower on such date
that is free and clear of all Liens.

“Wells Fargo” has the meaning assigned to that term in the introduction to this
Agreement.

“Wells Fargo Swing Line Loan Subfacility” means $50,000,000, which is the
maximum principal amount of Swing Line Loans that Wells Fargo, in its capacity
as a Swing Line Lender, may make to the Borrower pursuant to subsection
2.1A(ii).

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or Controlled
by such Person or one or more Wholly-Owned Subsidiaries of such Person, or by
such Person and one or more Wholly-Owned subsidiaries of such Person, or (b) any
partnership, limited liability company, association, joint venture or similar
business organization 100% of the ownership interests having ordinary voting
power of which shall at the time be so owned or Controlled (other than in the
case of Foreign Subsidiaries, director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Borrower and its
Subsidiaries under applicable law).

 

23



--------------------------------------------------------------------------------

  1.2

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

Except as otherwise expressly provided in this Agreement, all accounting and
financial terms not otherwise defined herein shall have the meanings assigned to
them in conformity with GAAP. Financial statements and other information
required to be delivered by the Borrower to the Lenders pursuant to subsection
5.1 shall be prepared in accordance with GAAP as in effect at the time of such
preparation. Calculations in connection with the definitions, covenants and
other provisions of this Agreement shall utilize GAAP as in effect on the date
of determination, applied in a manner consistent with that used in preparing the
financial statements referred to in subsection 4.3. If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and the Borrower, the Administrative Agent or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Requisite Lenders), provided that, until so amended, such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

  1.3

Other Definitional Provisions and Rules of Construction.

A.     Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.

B.     References to “Exhibits,” “Schedules,” “Sections” and “subsections” shall
be to Exhibits, Schedules, Sections and subsections, respectively, of this
Agreement unless otherwise specifically provided. Section and subsection
headings in this Agreement, and the table of contents to this Agreement, are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.

C.     The use in any of the Loan Documents of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.

 

24



--------------------------------------------------------------------------------

D. Unless otherwise expressly provided herein, references to Organizational
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document.

E. With respect to references in this Agreement to the conclusiveness of
determinations or documentation without any reference to a standard related
thereto (for example, “absent manifest error”), the parties agree that if
questions arise with respect to such determinations or documentation, the
parties will have an opportunity to review and discuss such determinations or
documentation.

Section 2.          AMOUNTS AND TERMS OF LOANS

 

  2.1

Loans; Making of Loans; the Register; Optional Notes.

A.      Loans. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Borrower herein set
forth, each Lender hereby severally agrees to make Revolving Loans as described
in subsection 2.1A(i) and each Swing Line Lender hereby agrees to make the Swing
Line Loans as described in subsection 2.1A(ii).

(i)     Revolving Loans. Each Lender severally agrees, subject to the
limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, to make revolving loans
(each such loan a “Revolving Loan”) to the Borrower in Dollars requested by the
Borrower from time to time during the period from the Closing Date to but
excluding the Revolving Loan Commitment Termination Date in an aggregate amount
not exceeding its Pro Rata Share of the aggregate amount of the Revolving Loan
Commitments to be used in accordance with the terms of this Agreement. The
original amount of each Lender’s Revolving Loan Commitment is set forth opposite
its name on Schedule 2.1 and the original Revolving Loan Commitment Amount is
$395,000,000; provided that the amount of the Revolving Loan Commitment of each
Lender shall be adjusted to give effect to any assignment of such Revolving Loan
Commitment pursuant to subsection 9.1B, shall be reduced from time to time by
the amount of any reductions thereto made pursuant to subsection 2.4 and shall
be increased as necessary to give effect to any increases thereto made pursuant
to subsection 2.10. Each Lender’s Revolving Loan Commitment shall expire on the
Revolving Loan Commitment Termination Date and the Borrower hereby agrees that
all Revolving Loans and all other Obligations of the Borrower shall be paid in
full no later than that date. Amounts borrowed under this subsection 2.1A(i) may
be repaid and reborrowed to but excluding the Revolving Loan Commitment
Termination Date.

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect.

 

25



--------------------------------------------------------------------------------

(ii)      Swing Line Loans.

(a)     General Provisions. Each Swing Line Lender may, at any time in its
reasonable discretion and subject to the limitations set forth in subsection
2.1A(ii)(e) and set forth below with respect to the maximum amount of Swing Line
Loans permitted to be outstanding from time to time, make a portion of the
Revolving Loan Commitments available to the Borrower from time to time during
the period from the Closing Date to but excluding the Revolving Loan Commitment
Termination Date by making Swing Line Loans to the Borrower in Dollars in an
aggregate amount not exceeding the amount of such Swing Line Lender’s Swing Line
Loan Subfacility to be used for the purposes identified in subsection 2.5A,
notwithstanding the fact that such Swing Line Loans, when aggregated with such
Swing Line Lender’s outstanding Revolving Loans, may exceed such Swing Line
Lender’s Revolving Loan Commitment. The Swing Line Loan Subfacility shall expire
on the Revolving Loan Commitment Termination Date and all Swing Line Loans and
all other amounts owed hereunder with respect to the Swing Line Loans shall be
paid in full no later than that date. The Borrower may determine, in its sole
discretion, from which Swing Line Lender it shall request such Swing Line Loans
and the Borrower shall so specify in the applicable Notice of Borrowing.

(b)     Swing Line Loan Prepayment with Proceeds of Revolving Loans. With
respect to any Swing Line Loans that have not been voluntarily prepaid by the
Borrower pursuant to subsection 2.4A(i), the applicable Swing Line Lender may,
at any time in its sole and absolute discretion but not less frequently than
once every ten (10) Business Days, deliver to the Administrative Agent (with a
copy to the Borrower), no later than 2:00 P.M. (Central time) on the proposed
Funding Date, a notice (the “Refunding Request”) requesting the Lenders to make
Revolving Loans that are Base Rate Loans on such Funding Date in an amount equal
to the amount of such Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date such notice is given and the Lenders shall pay to the
Administrative Agent in immediately available funds in Dollars their respective
Pro Rata Shares of each such Refunded Swing Line Loans no later than 4:00 P.M.
(Central time) on such Funding Date; provided, that with respect to Early
Requested Swing Line Loans, the applicable Swing Line Lender shall deliver to
the Administrative Agent (with a copy to the Borrower), the Refunding Request no
later than 11:00 A.M. (Central time) on the Funding Date of such Early Requested
Swing Line Loans (and the Lenders shall pay to the Administrative Agent in
immediately available funds in Dollars their respective Pro Rata Shares of the
Refunded Swing Line Loans of such Early Requested Swing Line Loans no later than
3:00 P.M. (Central time)). The Borrower hereby authorizes the giving of any such
notice and the making of any such Revolving Loans. Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Revolving
Loans made by the Lenders other than the applicable Swing Line Lender shall be
immediately delivered by the Administrative Agent to the applicable Swing Line
Lender (and not to the Borrower) and applied to repay a corresponding portion of
the Refunded Swing Line Loans and (2) on the day such Revolving Loans are made,
such Swing Line Lender’s Pro Rata Share of the Refunded Swing Line Loans shall
be deemed to be paid with the proceeds of a Revolving Loan made by such Swing
Line Lender, and such portion of the Swing Line Loans deemed to be so paid shall
no longer be outstanding as Swing Line Loans and shall no longer be due under
the Swing Line Note, if any, of such Swing Line Lender but shall instead
constitute part of such Swing Line Lender’s outstanding Revolving Loans and
shall be due under the Revolving Note, if any, of such Swing Line Lender. If any
portion of any such amount paid (or deemed to be paid) to a Swing Line Lender
should be recovered by or on behalf of the Borrower from such Swing Line Lender
in any bankruptcy proceeding, in any assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by subsection 9.5.

 

26



--------------------------------------------------------------------------------

(c)     Swing Line Loan Assignments. On the Funding Date of each Swing Line
Loan, each Lender shall be deemed to, and hereby agrees to, purchase an
assignment of such Swing Line Loan in an amount equal to its Pro Rata Share. If
for any reason (1) Revolving Loans are not made upon the request of a Swing Line
Lender as provided in the immediately preceding paragraph in an amount
sufficient to repay any amounts owed to such Swing Line Lender in respect of
such Swing Line Loan or (2) the Revolving Loan Commitments are terminated at a
time when such Swing Line Loan is outstanding, upon notice from such Swing Line
Lender as provided below, each Lender shall fund the purchase of such assignment
in an amount equal to its Pro Rata Share (calculated, in the case of the
foregoing clause (2), immediately prior to such termination of the Revolving
Loan Commitments) of the unpaid amount of such Swing Line Loan together with
accrued interest thereon. Upon one Business Day’s notice from a Swing Line
Lender, each Lender shall deliver to such Swing Line Lender such amount in
immediately available funds at the applicable Funding and Payment Office. In
order to further evidence such assignment (and without prejudice to the
effectiveness of the assignment provisions set forth above), each Lender agrees
to enter into an Assignment Agreement at the request of a Swing Line Lender in
form and substance reasonably satisfactory to such Swing Line Lender. In the
event any Lender fails to make available to a Swing Line Lender any amount as
provided in this paragraph, such Swing Line Lender shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
rate customarily used by such Swing Line Lender for the correction of errors
among banks for three Business Days and thereafter at the Base Rate. In the
event a Swing Line Lender receives a payment of any amount with respect to which
other Lenders have funded the purchase of assignments as provided in this
paragraph, such Swing Line Lender shall promptly distribute to each such other
Lender its Pro Rata Share of such payment.

(d)     Lenders’ Obligations. Anything contained herein to the contrary
notwithstanding, each Lender’s obligation to make Revolving Loans for the
purpose of repaying any Refunded Swing Line Loans pursuant to subsection
2.1A(ii)(b) and each Lender’s obligation to purchase an assignment of any unpaid
Swing Line Loans pursuant to the immediately preceding paragraph shall be
absolute and unconditional and shall not be affected by any circumstance,
including (1) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against any Swing Line Lender, the Borrower or any
other Person for any reason whatsoever; (2) the occurrence or continuation of an
Event of Default or a Potential Event of Default; (3) any adverse change in the
business, operations, assets or financial condition of the Borrower or any of
its Subsidiaries; (4) any breach of this Agreement or any other Loan Document by
any party thereto; or (5) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that (x) the Swing Line Lender
providing such Swing Line Loans believed in good faith that all conditions under
Section 3 to the making of the applicable Refunded Swing Line Loans or other
unpaid Swing Line Loans, as the case may be, were satisfied at the time such
Refunded Swing Line Loans or unpaid Swing Line Loans were made or (y) the
satisfaction of any such condition not satisfied had been waived in accordance
with subsection 9.6 prior to or at the time such Refunded Swing Line Loans or
other unpaid Swing Line Loans were made.

 

27



--------------------------------------------------------------------------------

(e)     Defaulting Lenders. Notwithstanding anything to the contrary contained
in this subsection 2.1A(ii), no Swing Line Lender shall be obligated to make any
Swing Line Loans at a time when any other Lender is a Defaulting Lender, unless
such Swing Line Lender has entered into arrangements (which may include the
delivery of cash collateral) with the Borrower or such Defaulting Lender which
are satisfactory to such Swing Line Lender to eliminate such Swing Line Lender’s
risk with respect to any such Defaulting Lender’s funding obligations hereunder
(after giving effect to subsection 2.11C).

B.     Borrowing Mechanics. Revolving Loans made on any Funding Date (other than
Revolving Loans made pursuant to a request by a Swing Line Lender pursuant to
subsection 2.1A(ii)) shall be in an aggregate minimum amount of $5,000,000 and
multiples of $1,000,000 in excess of that amount. Swing Line Loans made on any
Funding Date shall be in an aggregate minimum amount of $500,000 and multiples
of $100,000 in excess of that amount. Whenever the Borrower desires that the
Lenders make Revolving Loans it shall deliver to the Administrative Agent a
Notice of Borrowing duly executed by an Officer of the Borrower no later than
(i) 1:00 P.M. (Central time) at least three Business Days in advance of the
proposed Funding Date (in the case of a Eurodollar Rate Loan) and (ii) 1:00 P.M.
(Central time) on the proposed Funding Date (in the case of a Base Rate Loan).
Whenever the Borrower desires that a Swing Line Lender make a Swing Line Loan,
it shall deliver to the Administrative Agent and each Swing Line Lender a Notice
of Borrowing duly executed by an Officer of the Borrower no later than 2:00 P.M.
(Central time) on the proposed Funding Date; provided, that if the Borrower
delivers a duly executed Notice of Borrowing to the Administrative Agent and
each Swing Line Lender no later than 8:45 A.M. (Central time), such Swing Line
Loan (an “Early Requested Swing Line Loan”) shall be made available by the
applicable Swing Line Lender no later than 9:45 A.M. (Central time). Revolving
Loans may be continued as or converted into Base Rate Loans and Eurodollar Rate
Loans in the manner provided in subsection 2.2D. In lieu of delivering a Notice
of Borrowing, the Borrower may give the Administrative Agent telephonic notice
by the required time of any proposed borrowing under this subsection 2.1B;
provided that such notice shall be promptly confirmed in writing by delivery of
a Notice of Borrowing to the Administrative Agent duly executed by an Officer of
the Borrower on or before the applicable Funding Date.

 

28



--------------------------------------------------------------------------------

Neither the Administrative Agent nor any Lender shall incur any liability to the
Borrower in acting upon any telephonic notice referred to above that the
Administrative Agent believes in good faith to have been given by an Officer or
other person authorized to borrow on behalf of the Borrower or for otherwise
acting in good faith under this subsection 2.1B or under subsection 2.2D, and
upon funding of Loans by the Lenders, and upon conversion or continuation of the
applicable basis for determining the interest rate with respect to any Loans
pursuant to subsection 2.2D, in each case in accordance with this Agreement,
pursuant to any such telephonic notice the Borrower shall have effected Loans or
a conversion or continuation, as the case may be, hereunder.

The Borrower shall notify the Administrative Agent prior to the funding of any
Loans in the event that, to the Borrower’s knowledge, an event has occurred and
is continuing or would result from the consummation of the borrowing that would
constitute an Event of Default or a Potential Event of Default, and the
acceptance by the Borrower of the proceeds of any Loans shall constitute a
re-certification by the Borrower, as of the applicable Funding Date, as to the
matters to which the Borrower is required to certify in the applicable Notice of
Borrowing.

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for, or a Notice of Conversion/Continuation for conversion to, or
continuation of, a Eurodollar Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and the Borrower shall be bound to make a borrowing or to effect a conversion or
continuation in accordance therewith.

C.     Disbursement of Funds. All Revolving Loans shall be made by the Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that neither the Administrative Agent nor any Lender shall be
responsible for any default by any other Lender in that other Lender’s
obligation to make a Revolving Loan requested hereunder nor shall the amount of
the Commitment of any Lender to make the particular Type of Loan requested be
increased or decreased as a result of a default by any other Lender in that
other Lender’s obligation to make a Revolving Loan requested hereunder. Promptly
after receipt by the Administrative Agent of a Notice of Borrowing pursuant to
subsection 2.1A (or telephonic notice in lieu thereof), the Administrative Agent
shall notify each Lender for that Type of Loan or a Swing Line Lender, as the
case may be, of the proposed borrowing. Each Lender with a Revolving Loan
Commitment shall make the amount of its Revolving Loan available to the
Administrative Agent in immediately available funds in Dollars requested by the
Borrower not later than 4:00 P.M. (Central time) on the applicable Funding Date,
and the applicable Swing Line Lender shall make the amount of its Swing Line
Loan (other than an Early Requested Swing Line Loan) available to the
Administrative Agent in immediately available funds in Dollars not later than
4:00 P.M. (Central time) on the applicable Funding Date (provided, that with
respect to each Early Requested Swing Line Loan, the applicable Swing Line
Lender shall make the amount of such Early Requested Swing Line Loan available
in Dollars no later than 9:45 A.M. (Central time) on the applicable Funding
Date), in each case at the applicable Funding and Payment Office. Except as
provided in subsection 2.1A(ii) with respect to Revolving Loans used to repay
Refunded Swing Line Loans, upon satisfaction or waiver of the conditions
precedent specified in subsections 3.1 and 3.2, the Administrative Agent shall
make the proceeds of such Revolving Loans advanced to it as set forth above
available to the Borrower on the applicable Funding Date by causing the proceeds
of all such Revolving Loans received by the Administrative Agent from the
Lenders to be credited to the account of the Borrower at the Funding and Payment
Office.

 

29



--------------------------------------------------------------------------------

Unless the Administrative Agent shall have been notified by any Lender prior to
a Funding Date that such Lender does not intend to make available to the
Administrative Agent the amount of such Lender’s Revolving Loan requested on
such Funding Date in Dollars, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such
Funding Date in Dollars and the Administrative Agent may, in its sole
discretion, but shall not be obligated to, make available to the Borrower a
corresponding amount on such Funding Date. If such corresponding amount in
Dollars is not in fact made available to the Administrative Agent by such
Lender, the Administrative Agent shall be entitled to recover such corresponding
amount in Dollars on demand from such Lender together with interest thereon, for
each day from such Funding Date until the date such amount is paid to the
Administrative Agent, at the customary rate set by the Administrative Agent for
the correction of errors among banks for three Business Days and thereafter at
the Base Rate. If such Lender does not pay such corresponding amount in Dollars
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent shall promptly notify the Borrower and the Borrower shall immediately pay
such corresponding amount to the Administrative Agent in Dollars together with
interest thereon, for each day from such Funding Date until the date such amount
is paid to the Administrative Agent, at the rate payable under this Agreement
for Base Rate Loans. Nothing in this subsection 2.1C shall be deemed to relieve
any Lender from its obligation to fulfill its Commitments hereunder or to
prejudice any rights that the Borrower may have against any Lender as a result
of any default by such Lender hereunder.

D.     The Register. The Administrative Agent, acting for these purposes solely
as a non-fiduciary agent of the Borrower (it being acknowledged that the
Administrative Agent, in such capacity, and its officers, directors, employees,
agent and affiliates shall constitute Indemnitees under subsection 9.3), shall
maintain (and make available for inspection by the Borrower and by each Lender,
but only as to information regarding the Loans made by such Lender, upon
reasonable prior notice at reasonable times) at its address referred to in
Schedule 9.8 a register for the recordation of, and shall record, the names and
addresses of the Lenders and the respective amounts of the Revolving Loan
Commitment, Swing Line Loan Subfacility, Revolving Loans and Swing Line Loans
(and interest on each of the foregoing) of each Lender from time to time (the
“Register”). The Borrower, the Administrative Agent and the Lenders shall deem
and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof; all amounts owed with respect to any Commitment or Loan, absent
manifest error, shall be owed to the Lender listed in the Register as the owner
thereof; and any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is listed in the
Register as a Lender shall be conclusive and binding on any subsequent holder,
assignee or transferee of the corresponding Commitments or Loans. Each Lender
shall record on its internal records the amount of its Loans and Commitments and
each payment in respect hereof, and any such recordation shall be conclusive and
binding on the Borrower subject to the entries in the Register, which shall
govern in the event of any inconsistency with any Lender’s records. Failure to
make any recordation in the Register or in any Lender’s records, or any error in
such recordation, shall not affect any Loans or Commitments or any Obligations
in respect of any Loans.

 

30



--------------------------------------------------------------------------------

E.     Optional Notes. If so requested by any Lender by written notice to the
Borrower (with a copy to the Administrative Agent) at least two Business Days
prior to the Closing Date or at any time thereafter, the Borrower shall execute
and deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to subsection
9.1; provided that the Administrative Agent shall request the return to the
Borrower of the assignor’s original promissory note) on the Closing Date (or, if
such notice is delivered after the Closing Date, promptly after the Borrower’s
receipt of such notice) a promissory note or promissory notes to evidence such
Lender’s Revolving Loans or Swing Line Loans, substantially in the form of
Exhibit III or Exhibit IV, respectively, with appropriate insertions.

 

  2.2

Interest on the Loans.

A.     Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7,
each Revolving Loan shall bear interest on the unpaid principal amount thereof
from the date made through maturity (whether by acceleration or otherwise) at a
rate determined by reference to the Base Rate or the Eurodollar Rate. Subject to
the provisions of subsection 2.7, each Swing Line Loan shall bear interest on
the unpaid principal amount thereof from the date made through maturity (whether
by acceleration or otherwise) at a rate determined by reference to the Base
Rate. The applicable basis for determining the rate of interest with respect to
any Revolving Loan shall be selected by the Borrower initially at the time a
Notice of Borrowing is given with respect to such Loan pursuant to subsection
2.1B, and the basis for determining the interest rate with respect to any
Revolving Loan may be changed from time to time pursuant to subsection 2.2D. If
on any day a Revolving Loan is outstanding with respect to which notice has not
been delivered to the Administrative Agent in accordance with the terms of this
Agreement specifying the applicable basis for determining the rate of interest,
then for that day that Loan shall bear interest determined by reference to the
Base Rate.

(i)     Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the
Revolving Loans shall bear interest through maturity as follows:

(a)     if a Base Rate Loan, then at the sum of the Base Rate plus the Base Rate
Margin; or

(b)     if a Eurodollar Rate Loan, then at the sum of the Eurodollar Rate plus
the Eurodollar Rate Margin.

(ii)     Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Swing
Line Loans shall bear interest through maturity at the Base Rate plus the Base
Rate Margin.

 

31



--------------------------------------------------------------------------------

B.     Interest Periods. In connection with each Eurodollar Rate Loan, the
Borrower may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at the Borrower’s option, the period commencing on the date such Eurodollar
Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan
and ending on the date one, three or six months thereafter, as selected by the
Borrower in its Notice of Borrowing; provided that:

(i)     the initial Interest Period for any Eurodollar Rate Loan shall commence
on the Funding Date in respect of such Loan, in the case of a Loan initially
made as a Eurodollar Rate Loan, or on the date specified in the applicable
Notice of Conversion/Continuation, in the case of a Loan converted to a
Eurodollar Rate Loan;

(ii)     in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

(iii)     if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(iv)     any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(v) of this subsection 2.2B, end on the last Business Day of a calendar month;

(v)     no Interest Period with respect to any portion of the Revolving Loans
shall extend beyond the Revolving Loan Commitment Termination Date;

(vi)     there shall be no more than seven (7) Interest Periods outstanding at
any time;

(vii)     in the event the Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, the Borrower shall be deemed to have selected an
Interest Period of one month.

C.     Interest Payments. Subject to the provisions of subsection 2.2E, interest
on each Loan shall be payable in arrears on and to each Interest Payment Date
applicable to that Loan, upon any prepayment of that Loan (to the extent accrued
on the amount being prepaid) and at maturity (including final maturity);
provided that, in the event any Swing Line Loans or any Revolving Loans that are
Base Rate Loans are prepaid pursuant to subsection 2.4A(i), interest accrued on
such Loans through the date of such prepayment shall be payable on the next
succeeding Interest Payment Date applicable to Base Rate Loans (or, if earlier,
at final maturity).

 

32



--------------------------------------------------------------------------------

D.     Conversion or Continuation. Subject to the provisions of subsection 2.6,
the Borrower shall have the option (i) to convert at any time all or any part of
its outstanding Revolving Loans equal to $5,000,000 and multiples of $1,000,000
in excess of that amount from Loans bearing interest at a rate determined by
reference to one basis to Loans bearing interest at a rate determined by
reference to an alternative basis or (ii) upon the expiration of any Interest
Period applicable to a Eurodollar Rate Loan, to continue all or any portion of
such Loan equal to $5,000,000 and multiples of $1,000,000 in excess of that
amount as a Eurodollar Rate Loan; provided, however, that a Eurodollar Rate Loan
may only be converted into a Base Rate Loan on the expiration date of an
Interest Period applicable thereto.

The Borrower shall deliver a Notice of Conversion/Continuation to the
Administrative Agent duly executed by an Officer of the Borrower no later than
1:00 P.M. (Central time) (i) on the proposed conversion date (in the case of a
conversion to a Base Rate Loan), and (ii) at least three Business Days in
advance of the proposed conversion/continuation date (in the case of a
conversion to, or a continuation of, a Eurodollar Rate Loan). In lieu of
delivering a Notice of Conversion/Continuation, the Borrower may give the
Administrative Agent telephonic notice by the required time of any proposed
conversion/continuation under this subsection 2.2D; provided that such notice
shall be promptly confirmed in writing by delivery of a duly executed Notice of
Conversion/Continuation to the Administrative Agent on or before the proposed
conversion/continuation date. The Administrative Agent shall notify each Lender
of any Loan subject to a Notice of Conversion/Continuation.

E.     Default Rate. (i) Immediately upon the occurrence and during the
continuation of any Event of Default under subsection 7.1, 7.6 or 7.7, or
(ii) at the election of the Requisite Lenders, upon the occurrence and during
the continuation of any other Event of Default, the outstanding principal amount
of all Loans and, to the extent permitted by applicable law, any interest
payments thereon not paid when due and any fees and other amounts then due and
payable hereunder, shall thereafter bear interest (including post-petition
interest in any proceeding under the Bankruptcy Code or other applicable
bankruptcy laws) payable upon demand by the Administrative Agent at a rate that
is 2% per annum in excess of the interest rate otherwise payable under this
Agreement with respect to the applicable Loans (or, in the case of any such fees
and other amounts, at a rate which is 2% per annum in excess of the interest
rate otherwise payable under this Agreement for Base Rate Loans); provided that,
in the case of Eurodollar Rate Loans, upon the expiration of the Interest Period
in effect at the time any such increase in interest rate is effective such
Eurodollar Rate Loans shall thereupon become Base Rate Loans and shall
thereafter bear interest payable upon demand at a rate which is 2% per annum in
excess of the interest rate otherwise payable under this Agreement for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this subsection 2.2E is not a permitted alternative to timely payment and shall
not constitute a waiver of any Event of Default or otherwise prejudice or limit
any rights or remedies of the Administrative Agent or any Lender.

F.     Computation of Interest. Interest on the Loans shall be computed on the
basis of a 365-day year (or a 366-day year in case of a leap year) with respect
to Base Rate Loans and otherwise a 360-day year, in each case for the actual
number of days elapsed in the period during which it accrues. In computing
interest on any Loan, the date of the making of such Loan or the first day of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted from a Eurodollar Rate Loan, the date of conversion of such
Eurodollar Rate Loan to such Base Rate Loan, as the case may be, shall be
included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a Eurodollar Rate Loan, the date of conversion of such Base
Rate Loan to such Eurodollar Rate Loan, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.

 

33



--------------------------------------------------------------------------------

G.     Maximum Rate. Notwithstanding the foregoing provisions of this subsection
2.2, in no event shall the rate of interest payable by the Borrower with respect
to any Loan exceed the maximum rate of interest permitted to be charged under
applicable law.

 

  2.3

Fees.

A.     Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Lender (other than any Defaulting Lenders) in accordance
with its Pro Rata Share, a commitment fee equal to the Applicable Margin times
the average daily unused amount of the Revolving Loan Commitment Amount
(calculated without giving effect to any outstanding Swing Line Loans) of the
Revolving Credit Lenders (other than the Defaulting Lenders, if any). The
commitment fee shall accrue at all times from the Closing Date to the Revolving
Loan Commitment Termination Date (and thereafter so long as any Loans remain
outstanding), including at any time during which one or more of the conditions
in subsection 3.2 is not met, computed on the basis of a 360-day year for the
actual number of days elapsed, and shall be due and payable in arrears on and to
(but excluding) the last Business Day of each March, June, September and
December of each year and on the Revolving Loan Commitment Termination Date. The
commitment fee shall be calculated quarterly in arrears, and if there is any
change in the Applicable Margin during any quarter, the average daily unused
amount shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect.

B.     Other Fees. The Borrower agrees to pay to the Administrative Agent such
fees in the amounts and at the times separately agreed upon in writing between
the Borrower and the Administrative Agent.

 

  2.4

Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments.

A.     Prepayments and Reductions in Revolving Loan Commitment Amount.

(i)     Voluntary Prepayments. The Borrower may, upon written or telephonic
notice to the Administrative Agent no later than 1:00 P.M. (Central time) on the
date of prepayment, which notice, if telephonic, shall be promptly confirmed in
writing, at any time and from time to time prepay, without premium or penalty,
any Swing Line Loan on any Business Day in whole or in part in an aggregate
minimum amount of $500,000 and multiples of $100,000 in excess of that amount.
The Borrower may, upon written or telephonic notice (which notice, if
telephonic, shall be promptly confirmed in writing) to the Administrative Agent
(who will promptly notify each Lender whose Loans are to be prepaid of such
prepayment) (A) no later than 9:00 a.m. (Central time) on the date of prepayment
in the case of Base Rate Loans and (B) no later than 12:00 P.M. (Central time)
at least three Business Days’ prior to the date of prepayment in the case of
Eurodollar Rate Loans, prepay, at any time and from time to time prepay, without
premium or penalty, any Revolving Loans on any Business Day in whole or in part
in an aggregate minimum amount of $5,000,000 and multiples of $1,000,000 in
excess of that amount. Notice of prepayment having been given as aforesaid, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein. Any such voluntary prepayment
shall be applied as specified in subsection 2.4A(iv) and, in the case of
Eurodollar Rate Loans, shall be subject to subsection 2.6D.

 

34



--------------------------------------------------------------------------------

(ii)     Voluntary Reductions of Revolving Loan Commitments. The Borrower may,
upon not less than three Business Days’ prior written or telephonic notice
confirmed in writing to the Administrative Agent, or upon such lesser number of
days’ prior written or telephonic notice, as consented to by the Administrative
Agent in its sole discretion, at any time and from time to time, terminate in
whole or permanently reduce in part, without premium or penalty, the Revolving
Loan Commitment Amount in an amount up to the amount by which the Revolving Loan
Commitment Amount exceeds the Total Utilization of Revolving Loan Commitments at
the time of such proposed termination or reduction; provided that any such
partial reduction of the Revolving Loan Commitment Amount shall be in an
aggregate minimum amount of $5,000,000 and multiples of $1,000,000 in excess of
that amount. The Borrower’s notice to the Administrative Agent (who will
promptly notify each Lender of such notice) shall designate the date (which
shall be a Business Day) of such termination or reduction and the amount of any
partial reduction, and such termination or reduction shall be effective on the
date specified in the Borrower’s notice and shall reduce the amount of the
Revolving Loan Commitment of each Lender proportionately to its Pro Rata Share.
Any such voluntary reduction of the Revolving Loan Commitment Amount shall be
applied as specified in subsection 2.4A(iv).

(iii)     Mandatory Prepayments Due to Reductions of Revolving Loan Commitment
Amount. The Borrower shall from time to time prepay first the Swing Line Loans
and second the Revolving Loans to the extent necessary so that the Total
Utilization of Revolving Loan Commitments shall not at any time exceed the
Revolving Loan Commitment Amount then in effect. At such time as the Total
Utilization of Revolving Loan Commitments shall be equal to or less than the
Revolving Loan Commitment Amount if no Event of Default has occurred and is
continuing, to the extent any cash collateral was provided by the Borrower and
has not been applied to any Obligations, such amount shall promptly be released
to the Borrower.

(iv)     Application of Prepayments.

(a)     Application of Voluntary Prepayments. Any voluntary prepayments pursuant
to subsection 2.4A(i) shall be applied as specified by the Borrower in the
applicable notice of prepayment; provided that in the event the Borrower fails
to specify the Loans to which any such prepayment shall be applied, such
prepayment shall be applied first to repay outstanding Swing Line Loans to the
full extent thereof, and second to repay outstanding Revolving Loans to the full
extent thereof.

 

35



--------------------------------------------------------------------------------

(b)     Application of Mandatory Prepayments. Any mandatory reduction of the
Revolving Loan Commitment Amount pursuant to this subsection 2.4A shall be in
proportion to each Lender’s Pro Rata Share.

(c)     Application of Prepayments to Base Rate Loans and Eurodollar Rate Loans.
Considering Revolving Loans being prepaid separately, any prepayment thereof
shall be applied first to Base Rate Loans to the full extent thereof before
application to Eurodollar Rate Loans, in each case in a manner that minimizes
the amount of any payments required to be made by the Borrower pursuant to
subsection 2.6D.

(d)     Application of Prepayments to Swing Line Loans. Any repayments of Swing
Line Loans pursuant to this subsection 2.4 shall be applied pro rata among the
outstanding Swing Line Loans.

B.     General Provisions Regarding Payments.

(i)     Manner and Time of Payment. Except as otherwise expressly provided
herein, all payments by the Borrower of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, setoff or counterclaim, free of any restriction or condition, and
delivered to the Administrative Agent not later than 3:30 P.M. (Central time) on
the date due at the Funding and Payment Office for the account of Lenders; funds
received by the Administrative Agent after that time on such due date shall be
deemed to have been paid by the Borrower on the next succeeding Business Day.

(ii)     Application of Payments to Principal and Interest. All payments in
respect of the principal amount of any Loan shall include payment of accrued
interest on the principal amount being repaid or prepaid, and, except as
provided in subsection 2.2C, all such payments shall be applied to the payment
of interest before application to principal.

(iii)     Apportionment of Payments. Aggregate payments of principal and
interest shall be apportioned among all outstanding Loans to which such payments
relate, in each case proportionately to Lenders’ respective Pro Rata Shares. The
Administrative Agent shall promptly distribute to each Lender, at the account
specified in the payment instructions delivered to the Administrative Agent by
such Lender, its Pro Rata Share of all such payments received by the
Administrative Agent and fees of such Lender, if any, when received by the
Administrative Agent pursuant to subsection 2.3. Notwithstanding the foregoing
provisions of this subsection 2.4B(iii), if, pursuant to the provisions of
subsection 2.6C, any Notice of Conversion/Continuation is withdrawn as to any
Affected Lender or if any Affected Lender makes Base Rate Loans in lieu of its
Pro Rata Share of any Eurodollar Rate Loans, the Administrative Agent shall give
effect thereto in apportioning interest payments received thereafter.

 

36



--------------------------------------------------------------------------------

(iv)     Payments on Business Days. Whenever any payment to be made hereunder
shall be stated to be due on a day that is not a Business Day, such payment
shall be made on the next succeeding Business Day and such extension of time
shall be included in the computation of the payment of interest hereunder or of
the commitment fees hereunder, as the case may be.

(v)     Defaulting Lenders. Notwithstanding the foregoing clause (i), if there
exists a Defaulting Lender each payment by the Borrower to such Defaulting
Lender hereunder shall be applied in accordance with subsection 2.11B.

C.     Payments after Event of Default. Upon the occurrence and during the
continuation of an Event of Default, if requested by Requisite Lenders, or upon
acceleration of the Obligations pursuant to Section 7, all payments received by
the Administrative Agent, whether from the Borrower or otherwise shall be
applied in full or in part by the Administrative Agent, in each case in the
following order of priority:

(i)     to the payment of all costs and expenses of collection or other
realization, all other expenses, liabilities and advances made or incurred by
the Administrative Agent in connection therewith, and all amounts for which the
Administrative Agent is entitled to compensation (including the fees described
in subsection 2.3B), reimbursement and indemnification under any Loan Document
and all advances made by the Administrative Agent thereunder for the account of
the Borrower, and to the payment of all costs and expenses paid or incurred by
the Administrative Agent in connection with the Loan Documents, all in
accordance with subsections 8.4, 9.2 and 9.3 and the other terms of this
Agreement and the Loan Documents;

(ii)     to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Swing Line Lenders in their respective capacities as such (ratably between the
Swing Line Lenders in proportion to the respective amounts described in this
clause (ii) payable to them);

(iii)     to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees (ratably among the
Lenders in proportion to the respective amounts described in this clause
(iii) payable to them);

(iv)     to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans (ratably among the Lenders in proportion to the
respective amounts described in this clause (iv) payable to them);

(v)     to payment of that portion of the Obligations constituting unpaid
principal of the Loans (ratably among the Lenders in proportion to the
respective amounts described in this clause (v) held by them); and

 

37



--------------------------------------------------------------------------------

(vi)     the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
applicable law.

 

  2.5

Use of Proceeds.

A.     Loans. The proceeds of any Loans may be applied by the Borrower for
working capital or any other general corporate purposes.

B.     Margin Regulations. No portion of the proceeds of any borrowing under
this Agreement shall be used by the Borrower or any of its Subsidiaries in any
manner that would cause the borrowing or the application of such proceeds to
violate Regulation U, Regulation T or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board or to violate
the Exchange Act, in each case as in effect on the date or dates of such
borrowing and such use of proceeds.

 

  2.6

Special Provisions Governing Loans based on the Eurodollar Rate.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans or Base
Rate Loans as to which the interest rate is determined by reference to the
Eurodollar Rate as to the matters covered:

A.     Determination of Applicable Interest Rate. On each Interest Rate
Determination Date, the Administrative Agent shall determine in accordance with
the terms of this Agreement (which determination shall, absent manifest error,
be conclusive and binding upon all parties) the Eurodollar Rate that shall apply
to the Loans for which an interest rate is then being determined for the
applicable Interest Period and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to the Borrower and each applicable Lender.

B.     Inability to Determine Applicable Interest Rate. If with respect to any
Interest Period:

(i)     the Administrative Agent determines that, or the Requisite Lenders
determine and advise the Administrative Agent that, deposits in Dollars (in the
applicable amounts) are not being offered in the London interbank eurodollar
market for such Interest Period; or

(ii)     the Administrative Agent otherwise determines, or the Requisite Lenders
determine and advise the Administrative Agent (which determination shall be
binding and conclusive on all parties), that by reason of circumstances
affecting the London interbank eurodollar market adequate and reasonable means
do not exist for ascertaining the applicable Eurodollar Rate; or

(iii)     the Administrative Agent determines, or the Requisite Lenders
determine and advise the Administrative Agent, that the Eurodollar Rate as
determined by the Administrative Agent will not adequately and fairly reflect
the cost to the Lenders of maintaining or funding a Eurodollar Rate Loan or a
Base Rate Loan as to which the interest rate is determined by reference to the
Eurodollar Rate for such Interest Period, or that the making or funding of
Eurodollar Rate Loan or a Base Rate Loan as to which the interest rate is
determined by reference to the Eurodollar Rate has become impracticable as a
result of an event occurring after the date of this Agreement which in the
opinion of such Lenders materially affects such Loans;

 

38



--------------------------------------------------------------------------------

then the Administrative Agent shall promptly notify the affected parties and
(A) in the event of any occurrence described in the foregoing clause (i) the
Borrower shall enter into good faith negotiations with each affected Lender in
order to determine an alternate method to determine the Eurodollar Rate for such
Lender, and during the pendency of such negotiations with any Lender, such
Lender shall be under no obligation to make any new Eurodollar Rate Loan or a
Base Rate Loan as to which the interest rate is determined by reference to the
Eurodollar Rate, and (B) in the event of any occurrence described in the
foregoing clauses (ii) or (iii), for so long as such circumstances shall
continue, no Lender shall be under any obligation to make any new Eurodollar
Rate Loan or a Base Rate Loan as to which the interest rate is determined by
reference to the Eurodollar Rate.

C.     Illegality or Impracticability of Eurodollar Rate Loans. In the event
that on any date any Lender shall have determined (which determination shall be
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans or Base Rate Loans as
to which the interest rate is determined by reference to the Eurodollar Rate
(i) has become unlawful as a result of compliance by such Lender in good faith
with any law, treaty, governmental rule, regulation, guideline or order (or
would conflict with any such treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful) or (ii) has become impracticable, or would cause such
Lender material hardship, as a result of contingencies occurring after the date
of this Agreement which materially and adversely affect the interbank Eurodollar
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telephone confirmed in writing) to the Borrower and the
Administrative Agent of such determination. The Administrative Agent shall
promptly notify each other Lender of the receipt of such notice. Thereafter
(a) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, Eurodollar Rate Loans or Base Rate Loans as to which the interest rate is
determined by reference to the Eurodollar Rate shall be suspended until such
notice shall be withdrawn by the Affected Lender, (b) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan or Base
Rate Loan as to which the interest rate is determined by reference to the
Eurodollar Rate then being requested by the Borrower pursuant to a Notice of
Borrowing or a Notice of Conversion/Continuation, the Affected Lender shall make
such Loan as (or convert such Loan to, as the case may be) a Base Rate Loan as
to which the interest rate is not determined by reference to the Eurodollar
Rate, (c) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans or Base Rate Loans as to which the interest rate is
determined by reference to the Eurodollar Rate (the “Affected Loans”) shall be
terminated at the earlier to occur of the expiration of the Interest Period then
in effect with respect to the Affected Loans or when required by law, and
(d) the Affected Loans shall automatically convert into Base Rate Loans as to
which the interest rate is not determined by reference to the Eurodollar Rate on
the date of such termination. Notwithstanding the foregoing, to the extent a
determination by an Affected Lender as described above relates to a Eurodollar
Rate Loan or Base Rate Loan as to which the interest rate is determined by
reference to the Eurodollar Rate then being requested by the Borrower pursuant
to a Notice of Borrowing or a Notice of Conversion/Continuation, the Borrower
shall have the option, subject to the provisions of subsection 2.6D, to rescind
such Notice of Borrowing or Notice of Conversion/Continuation as to all Lenders
by giving notice (by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above. The Administrative Agent shall promptly notify
each other Lender of the receipt of such notice. Except as provided in the
immediately preceding sentence, nothing in this subsection 2.6C shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, Eurodollar Rate Loans or Base Rate Loans as to which
the interest rate is determined by reference to the Eurodollar Rate in
accordance with the terms of this Agreement.

 

39



--------------------------------------------------------------------------------

D.     Compensation For Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon prompt written request by that
Lender pursuant to subsection 2.8A, for all reasonable losses, expenses and
liabilities (including any interest paid by that Lender to lenders of funds
borrowed by it to make or carry its applicable Loans and any loss, expense or
liability sustained by that Lender in connection with the liquidation or
re-employment of such funds) which that Lender may sustain: (i) if for any
reason (other than a default by that Lender) a borrowing of any Eurodollar Rate
Loan does not occur on a date specified therefor in a Notice of Borrowing or a
telephonic request therefor, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a Notice of
Conversion/Continuation or a telephonic request therefor, (ii) if any prepayment
or other principal payment or any conversion of any of its Eurodollar Rate Loans
(including any prepayment or conversion occasioned by the circumstances
described in subsection 2.6C or the paragraph following subsection 7.14) occurs
on a date prior to the last day of an Interest Period applicable to that Loan,
(iii) if any prepayment of any of its Eurodollar Rate Loans is not made on any
date specified in a notice of prepayment given by the Borrower, or (iv) as a
consequence of any other default by the Borrower in the repayment of its
Eurodollar Rate Loans on a date prior to the last day of the Interest Period
therefor. Breakage cost loss shall consist of an amount equal to the excess, if
a positive number, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, converted or continued, for the period
from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of such Interest Period (or, in the case of a failure
to borrow, convert or continue, the Interest Period that would have commenced on
the date of such failure) in each case at the applicable rate of interest for
such Eurodollar Rate Loans provided for herein (excluding, however, the
Eurodollar Rate Margin included therein, if any) over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the interbank Eurodollar market.

E.     Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of that Lender to the extent that it is necessary or
useful to facilitate the transactions contemplated by this Agreement, so long as
such action does not, by itself, upon the taking of such action, knowingly cause
the Borrower to incur any Obligation under subsection 2.7.

 

40



--------------------------------------------------------------------------------

F.     Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this subsection 2.6 and under subsection
2.7A shall be made as though that Lender had funded each of its Eurodollar Rate
Loans through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Eurodollar Rate in an
amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period, whether or not its Eurodollar Rate
Loans had been funded in such manner.

G.     Eurodollar Rate Loans After Default. After the occurrence of and during
the continuation of an Event of Default, (i) the Borrower may not elect to have
a Loan be made or maintained as, or converted to, a Eurodollar Rate Loan after
the expiration of any Interest Period then in effect for that Loan and
(ii) subject to the provisions of subsection 2.6D, any Notice of Borrowing or
Notice of Conversion/Continuation given by the Borrower with respect to a
requested borrowing or conversion/continuation that has not yet occurred shall
be deemed to be for a Base Rate Loan or, if the conditions to making a Loan set
forth in subsection 3.2 cannot then be satisfied, to be rescinded by the
Borrower.

 

  2.7

Increased Costs; Taxes; Capital Adequacy.

A.     Compensation for Increased Costs. Subject to the provisions of subsection
2.7B (which shall be controlling with respect to the matters covered thereby),
in the event that any Lender shall determine (which determination shall be final
and conclusive and binding upon all parties hereto) that any Change in Law:

(i)     subjects such Lender to any additional Tax of any kind whatsoever with
respect to this Agreement or any of its obligations hereunder (including with
respect to maintaining any Commitment hereunder) or any payments to such Lender
of principal, interest, fees or any other amount payable hereunder (except for
the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender);

(ii)     imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Eurodollar Rate); or

(iii)    imposes any other condition (other than with respect to Taxes) on or
affecting such Lender or its obligations hereunder or the interbank Eurodollar
market;

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments; then, in any
such case, the Borrower shall promptly, and in any event within ten
(10) Business Days, pay to such Lender, upon receipt of the statement referred
to in subsection 2.8A, such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Lender in its sole discretion may reasonably determine) as may be
necessary to compensate such Lender on an after-tax basis for any such increased
cost or reduction in amounts received or receivable hereunder. The Borrower
shall not be required to compensate a Lender pursuant to this subsection 2.7A
for any increased cost or reduction in respect of a period occurring more than
180 days prior to the date on which such Lender notifies the Borrower of such
Change in Law and such Lender’s intention to claim compensation therefor,
except, if the Change in Law giving rise to such increased cost or reduction is
retroactive, no such 180 day time limitation shall apply to such period of
retroactivity, so long as such Lender requests compensation within 180 days from
the date on which the applicable Government Authority informed Lender of such
Change in Law.

 

41



--------------------------------------------------------------------------------

B.     Taxes.

(i)     Payments to Be Free and Clear. Any and all payments by or on account of
any obligation of the Borrower under this Agreement and the other Loan Documents
shall be made free and clear of, and without any deduction or withholding on
account of, any Indemnified Taxes or Other Taxes.

(ii)     Grossing-up of Payments. If the Borrower or any other Person is
required by law to make any deduction or withholding on account of any Tax from
any sum paid or payable by or on account of the Borrower to the Administrative
Agent or any Lender under any of the Loan Documents:

(a)     the Borrower shall notify the Administrative Agent of any such
requirement or any change in any such requirement as soon as the Borrower
becomes aware of it;

(b)     the Borrower shall timely pay any such Tax to the relevant Government
Authority when such Tax is due, in accordance with applicable law;

(c)     unless such Tax is an Excluded Tax, the sum payable by the Borrower
shall be increased to the extent necessary to ensure that, after making the
required deductions (including deductions applicable to additional sums payable
under this subsection 2.7B(ii)), the Administrative Agent or such Lender, as the
case may be, receives on the due date a net sum equal to the sum it would have
received had no such deduction been required or made; and

(d)     as soon as practical after the due date of payment of any Tax which it
is required by clause (b) above to pay, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of an official receipt or
other document reasonably satisfactory to the other affected parties to evidence
the payment and its remittance to the relevant Government Authority.

(iii)     Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 30 days after the date the
Administrative Agent or such Lender (as the case may be) makes written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
for the full amount of any Indemnified Taxes or Other Taxes imposed or asserted
on or attributable to amounts payable under this subsection 2.7B(iii)) paid by
the Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Government Authority. A certificate as to the amount of
such payment or liability and the calculations used to determine such amount
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive.

 

42



--------------------------------------------------------------------------------

(iv)     Tax Status of Lenders. Unless not legally entitled to do so:

(a)     any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such forms or other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to United States backup withholding or information reporting
requirements;

(b)     any Foreign Lender that is entitled to an exemption from or reduction of
any Tax with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower and the Administrative Agent, on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter, as may be necessary in the determination of the
Borrower or the Administrative Agent, each in the reasonable exercise of its
discretion), such properly completed and duly executed forms or other
documentation prescribed by applicable law as will permit such payments to be
made without United States withholding or at a reduced rate of withholding;

(c)     without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter, as may be necessary in the determination of the Borrower or the
Administrative Agent, each in the reasonable exercise of its discretion),
whichever of the following is applicable:

(1)     properly completed and duly executed copies of Internal Revenue Service
Form W-8BEN claiming eligibility for benefits of an income tax treaty to which
the United States is a party, or

(2)     properly completed and duly executed copies of Internal Revenue Service
Form W-8ECI, or

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for “portfolio interest” under Section 881(c) of the Internal Revenue Code,
(A) a duly executed certificate to the effect that such Foreign Lender is not
(i) a “bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (ii) a ten-percent shareholder (within the meaning of Section 881(c)(3)(B)
of the Internal Revenue Code) of the Borrower or (iii) a controlled foreign
corporation described in Section 881(c)(3)(C) of the Internal Revenue Code and
(B) properly completed and duly executed copies of Internal Revenue Service Form
W-8BEN,

 

43



--------------------------------------------------------------------------------

(4)     properly completed and duly executed copies of any other form prescribed
by applicable law as a basis for claiming exemption from or a reduction in any
Tax,

in each case together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower and the Administrative Agent to
determine the withholding or deduction required to be made, if any;

(d)     without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
that does not act or ceases to act for its own account with respect to any
portion of any sums paid or payable to such Lender under any of the Loan
Documents (for example, in the case of a typical participation by such Lender)
shall deliver to the Administrative Agent and the Borrower (in such number of
copies as shall be requested by the recipient), on or prior to the date such
Foreign Lender becomes a Lender, or on such later date when such Foreign Lender
ceases to act for its own account with respect to any portion of any such sums
paid or payable, and from time to time thereafter, as may be necessary in the
determination of the Borrower or the Administrative Agent (each in the
reasonable exercise of its discretion):

(1)     duly executed and properly completed copies of the forms and statements
required to be provided by such Foreign Lender under clause (c) of subsection
2.7B(iv), to establish the portion of any such sums paid or payable with respect
to which such Lender acts for its own account and may be entitled to an
exemption from or a reduction of the applicable Tax, and

(2)     duly executed and properly completed copies of Internal Revenue Service
Form W-8IMY (or any successor forms) properly completed and duly executed by
such Foreign Lender, together with any information, if any, such Foreign Lender
chooses to transmit with such form, and any other certificate or statement of
exemption required under the Internal Revenue Code or the regulations
thereunder, to establish that such Foreign Lender is not acting for its own
account with respect to a portion of any such sums payable to such Foreign
Lender;

(e)     without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Lender that is
not a Foreign Lender and has not otherwise established to the reasonable
satisfaction of the Borrower and the Administrative Agent that it is an exempt
recipient (as defined in section 6049(b)(4) of the Internal Revenue Code and the
United States Treasury Regulations thereunder) shall deliver to the Borrower and
the Administrative Agent (in such numbers of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter as prescribed by applicable law
or upon the request of the Borrower or the Administrative Agent), duly executed
and properly completed copies of Internal Revenue Service Form W-9; and

 

44



--------------------------------------------------------------------------------

(f)     without limiting the generality of the foregoing, each Lender hereby
agrees, from time to time after the initial delivery by such Lender of such
forms, whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence so delivered obsolete or inaccurate in any
material respect, that such Lender shall promptly (1) deliver to the
Administrative Agent and the Borrower two original copies of renewals,
amendments or additional or successor forms, properly completed and duly
executed by such Lender, together with any other certificate or statement of
exemption required in order to confirm or establish that such Lender is entitled
to an exemption from or reduction of any Tax with respect to payments to such
Lender under the Loan Documents and, if applicable, that such Lender does not
act for its own account with respect to any portion of such payment, or
(2) notify the Administrative Agent and the Borrower of its inability to deliver
any such forms, certificates or other evidence.

(v)     FATCA. If a payment made to a Lender under any Loan Document would be
subject to United States federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Internal Revenue
Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this paragraph (v),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

(vi)     Refunds. If the Administrative Agent or any Lender becomes aware that
it is entitled to claim a refund from a Government Authority or other taxation
authority in respect of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this subsection 2.7B it shall promptly notify the
Borrower of the availability of such refund claim and shall, within 30 days
after receipt of a request by the Borrower, make a claim to such Government
Authority or taxation authority for such refund at the Borrower’s expense. If
the Administrative Agent or any Lender receives a refund (including pursuant to
a claim made pursuant to the preceding sentence) in respect of any Indemnified
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
subsection 2.7B, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this subsection 2.7B with respect to the Indemnified Taxes or Other Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Government Authority or taxation authority with
respect to such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Government Authority or taxation authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Government Authority. This paragraph shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

 

45



--------------------------------------------------------------------------------

(vii)     Indemnification of the Administrative Agent. Each Lender shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for any Taxes (but, in the case of Indemnified Taxes and Other Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
that are payable or paid by the Administrative Agent, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Government
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (vii). The agreements in this paragraph (vii) shall survive the
resignation and/or replacement of the Administrative Agent.

(viii)     Survival. Without prejudice to the survival of any other agreement of
the Borrower hereunder, the agreements and obligations of the Borrower contained
in this Section shall survive the payment in full of the Obligations and the
termination of the Revolving Loan Commitment.

C.     Capital Adequacy Adjustment. If any Lender shall have determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Commitments or other obligations hereunder with respect to the Loans to
a level below that which such Lender or such controlling corporation could have
achieved but for such Change in Law (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within ten Business Days after receipt by the Borrower
from such Lender of the statement referred to in subsection 2.8A, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such controlling corporation on an after-tax basis for such
reduction. The Borrower shall not be required to compensate a Lender pursuant to
this subsection 2.7C for any reduction in respect of a period occurring more
than 180 days prior to the date on which such Lender notifies the Borrower of
such Change in Law and such Lender’s intention to claim compensation therefor,
except, if the Change in Law giving rise to such reduction is retroactive, no
such 180 day time limitation shall apply to such period of retroactivity, so
long as such Lender requests compensation within 180 days from the date on which
the applicable Government Authority informed such Lender of such Change in Law.

 

46



--------------------------------------------------------------------------------

  2.8    

Statement of Lenders; Obligation of Lenders to Mitigate.

A.     Statements. Each Lender claiming compensation or reimbursement pursuant
to subsection 2.6D, 2.7 or 2.8B shall, as promptly as practical, deliver to the
Borrower (with a copy to the Administrative Agent) a written statement, setting
forth in reasonable detail the basis of the calculation of such compensation or
reimbursement, which statement shall be conclusive and binding upon all parties
hereto.

B.     Mitigation. Each Lender agrees that, as promptly as practicable after the
officer of such Lender responsible for administering the Loans of such Lender
becomes aware of the occurrence of an event or the existence of a condition that
would cause such Lender to become an Affected Lender or that would entitle such
Lender to receive payments under subsection 2.7, it will use reasonable efforts
to make, issue, fund or maintain the Commitments of such Lender or the Loans of
such Lender through another lending office of such Lender, if (i) as a result
thereof the circumstances which would cause such Lender to be an Affected Lender
would cease to exist or the additional amounts which would otherwise be required
to be paid to such Lender pursuant to subsection 2.7 would be materially reduced
and (ii) as determined by such Lender in its sole discretion, such action would
not otherwise be disadvantageous to such Lender; provided that such Lender will
not be obligated to utilize such other lending office pursuant to this
subsection 2.8B unless the Borrower agrees to pay all incremental expenses
incurred by such Lender as a result of utilizing such other lending as described
above.

 

  2.9    

Replacement of a Lender.

If (i) the Borrower receives notice that it may incur Obligations under
subsection 2.7 through a written statement under subsection 2.8A from the
Administrative Agent or a Lender or otherwise (other than for breakage costs
under subsection 2.6D), (ii) a Lender is a Defaulting Lender, (iii) a Lender (a
“Non-Consenting Lender”) refuses to consent to an amendment, modification or
waiver of this Agreement that, pursuant to subsection 9.6, requires the consent
of such Lender and such amendment, modification or waiver has been approved by
the Requisite Lenders, or (iv) a Lender becomes an Affected Lender (any such
Lender, a “Subject Lender”), so long as (i) no Event of Default shall have
occurred and be continuing and the Borrower has obtained a commitment from
another Lender or an Eligible Assignee to purchase at par the Subject Lender’s
Loans and assume the Subject Lender’s Commitments and all other obligations of
the Subject Lender hereunder and (ii), if applicable, the Subject Lender is
unwilling to withdraw the notice delivered to the Borrower pursuant to
subsection 2.8 upon 10 days prior written notice to the Subject Lender and the
Administrative Agent and/or is unwilling to remedy its default upon three days
prior written notice to the Subject Lender and the Administrative Agent, the
Borrower may require the Subject Lender to assign all of its Loans and
Commitments to such other Lender, Lenders, Eligible Assignee or Eligible
Assignees pursuant to the provisions of subsection 9.1B; provided that, prior to
or concurrently with such replacement, (1) the Subject Lender shall have
received payment in full of all principal, interest, fees and other amounts
actually due and owing (including all amounts under subsections 2.6D, 2.7 and/or
2.8B (if applicable)) through such date of replacement and a release from its
obligations under the Loan Documents, (2) the processing fee required to be paid
by subsection 9.1B(i) shall have been paid to the Administrative Agent by the
Borrower or the assignee, (3) all of the requirements for such assignment
contained in subsection 9.1B, including, without limitation, the consent of the
Administrative Agent (if required) and the receipt by the Administrative Agent
of an executed Assignment Agreement and other supporting documents, have been
fulfilled and (4) in the event such Subject Lender is a Non-Consenting Lender,
each assignee shall consent, at the time of such assignment, to each matter in
respect of which such Subject Lender was a Non-Consenting Lender.

 

47



--------------------------------------------------------------------------------

  2.10    

Increase in Commitments.

A.     Request for Increase. Provided there exists no Potential Event of Default
or Event of Default, upon notice to the Administrative Agent (which shall
promptly notify the Lenders), the Borrower may from time to time request an
increase in the Revolving Loan Commitment Amount by an amount (for all such
requests) not exceeding $100,000,000; provided that (i) the Revolving Loan
Commitment Amount, after giving effect to each increase hereunder, may not
exceed $495,000,000 in the aggregate, (ii) any such request for an increase
shall be in a minimum amount of $25,000,000 and in multiples of $5,000,000 in
excess thereof and (iii) the Borrower may not request more than two increases.
At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

B.     Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Loan Commitment and, if so, whether by an amount equal to, greater than, or less
than its Pro Rata Share of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Revolving Loan Commitment.

C.     Notification by the Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. If the Lenders do not agree to the
full amount of a requested increase, subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

D.     Increase Effective Date and Allocations. If the Revolving Loan Commitment
Amount is increased in accordance with this Section, the Administrative Agent
and the Borrower shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify the Borrower and the Lenders of the final allocation of such
increase, the Increase Effective Date and revised Pro Rata Shares.

 

48



--------------------------------------------------------------------------------

E.     Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent an Officer’s
Certificate dated as of the Increase Effective Date (i) certifying and attaching
the resolutions adopted by the Borrower approving or consenting to such
increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Section 4 and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (B) no
Potential Event of Default or Event of Default exists or shall result from such
increase to the Revolving Loan Commitment Amount. The Lenders (new or existing)
shall accept an assignment from the existing Lenders, and the existing Lenders
shall make an assignment to the new or existing Lender accepting a new or
increased Commitment, of a direct or participation interest in each then
outstanding Loan such that, after giving effect thereto, all Revolving Loan
Exposure hereunder is held ratably by the Lenders in proportion to their
respective Commitments. Assignments pursuant to the preceding sentence shall be
made in exchange for the principal amount assigned plus accrued and unpaid
interest and commitment and letter of credit fees. The Borrower shall make any
payments under subsection 2.6D resulting from such assignments.

F.     Conflicting Provisions. This Section shall supersede any provisions in
subsection 9.5 or 9.6 to the contrary.

 

  2.11    

Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

A.     Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in subsection 9.6.

 

49



--------------------------------------------------------------------------------

B.     Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, or otherwise,
and including any amounts made available to the Administrative Agent for the
account of such Defaulting Lender pursuant to subsection 9.4), shall be applied
at such time or times as may be determined by the Administrative Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent hereunder; second, to the payment on a pro rata basis
of any amounts owing by such Defaulting Lender to the Swing Line Lenders
hereunder; third, if so determined by the Administrative Agent or requested by
either Swing Line Lender, to be held as cash collateral for future funding
obligations of such Defaulting Lender of any participation in any Swing Line
Loans; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of such Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Administrative Agent, the Lenders, or the Swing Line Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Administrative Agent, any Lender, or any Swing Line Lender against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(i) such payment is a payment of the principal amount of any Revolving Credit
Loans or funded participations in Swing Line Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share and (ii) such
Revolving Credit Loans or funded participations in Swing Line Loans were made at
a time when the conditions set forth in subsection 3.2 were satisfied or waived,
such payment shall be applied solely to pay the Revolving Credit Loans of, and
funded participations in Swing Line Loans owed to, all non-Defaulting Lenders on
a pro rata basis prior to being applied to the payment of any Revolving Credit
Loans of, or funded participations in Swing Line Loans owed to, such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this subsection 2.11B shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

C.     Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Swing Line Loans pursuant to
subsection 2.1A, the “Pro Rata Share” of each non-Defaulting Lender shall be
computed without giving effect to the Revolving Loan Commitment of such
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Swing Line
Loans shall not exceed the positive difference, if any, of (A) the Revolving
Loan Commitment of that non-Defaulting Lender minus (B) the aggregate
outstanding principal amount of the Revolving Loans of that Lender.

D.     Prepayment of Swing Line Loans. Promptly on demand by any Swing Line
Lender or the Administrative Agent from time to time, the Borrower shall prepay
Swing Line Loans in the amount of all Fronting Exposure with respect to the
Swing Line Lenders (after giving effect to subsection 2.11C).

 

50



--------------------------------------------------------------------------------

E.     Certain Fees. For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender shall not be entitled to receive any commitment
fee pursuant to subsection 2.3A (and the Borrower shall not be required to pay
any such fee that otherwise would have been required to have been paid to such
Defaulting Lender).

F.     Defaulting Lender Cure. If the Borrower, the Administrative Agent, and
the Swing Line Lenders agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any cash collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Revolving Credit
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Swing Line Loans to be held on a pro rata
basis by the Lenders in accordance with their Pro Rata Shares (without giving
effect to subsection 2.11C), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.

 

Section

3.     CONDITIONS TO LOANS

The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions.

 

  3.1

Conditions to Closing.

This Agreement shall become effective upon satisfaction of the following
conditions, upon which the Closing Date shall occur:

A.     Loan Documents. The Borrower shall deliver to the Lenders (or to the
Administrative Agent with sufficient originally executed copies, where
appropriate, for each Lender) the following, each, unless otherwise noted, dated
the date hereof:

(i)     Copies of the Organizational Documents of the Borrower, certified by the
Secretary of State of the Borrower’s jurisdiction of organization or, if such
document is of a type that may not be so certified, certified by an Officer of
the Borrower, together with a good standing certificate from the appropriate
governmental officer of its jurisdiction of organization dated as of a recent
date prior to the date hereof;

(ii)     Resolutions of the Governing Body of the Borrower approving and
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, certified as of the date hereof by an Officer of the
Borrower as being in full force and effect without modification or amendment;

(iii)     Signature and incumbency certificates of the Officers of the Borrower
executing a Loan Document;

(iv)     Executed originals of the Loan Documents; and

 

51



--------------------------------------------------------------------------------

(v)     Such other opinions, documents or materials as Administrative Agent or
any Lender may reasonably request on or prior to the Closing Date.

B.     Fees. The Borrower shall have paid all accrued and unpaid fees and
expenses contemplated to be paid by the Borrower on or before the Closing Date
in connection with the transactions contemplated hereby.

C.     Officer’s Certificate. The Borrower shall have delivered to the
Administrative Agent an Officer’s Certificate, in form and substance reasonably
satisfactory to the Administrative Agent, (i) to the effect that the
representations and warranties in Section 4 are true and correct in all material
respects on and as of the date hereof to the same extent as though made on and
as of that date (or, to the extent such representations and warranties
specifically relate to an earlier date, that such representations and warranties
were true and correct in all material respects on and as of such earlier date);
provided that, if a representation and warranty is qualified as to materiality,
the materiality qualifier set forth above shall be disregarded with respect to
such representation and warranty for purposes of this condition, (ii) to the
effect that, after giving effect to the transactions contemplated by this
Agreement on the Closing Date, no Event of Default or Potential Event of Default
has occurred and is continuing and (iii) to the effect that the Borrower has
satisfied the conditions set forth in this subsection 3.1 and 3.2, as
applicable.

D.     Financial Statements. The Lenders (or the Administrative Agent with
sufficient copies for each Lender) shall have received from the Borrower audited
consolidated financial statements for the Borrower and its Subsidiaries for the
Fiscal Year ended December 31, 2009 and unaudited consolidated financial
statements for the Borrower and its Subsidiaries for the Fiscal Year ended
December 31, 2010, all of which shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Lenders.

E.     Opinions of Counsel. The Lenders (or the Administrative Agent with
sufficient copies for each Lender) shall have received executed copies of the
opinion of the Deputy General Counsel of the Borrower and of Duane Morris LLP,
special counsel for the Borrower, each dated as of the Closing Date and in form
and substance reasonably satisfactory to the Administrative Agent.

F.     Necessary Governmental Authorizations and Consents; Expiration of Waiting
Periods, Etc. The Borrower shall have obtained (a) all Governmental
Authorizations and all consents of other Persons required to be obtained by the
Borrower, in each case that are necessary or advisable in connection with the
transactions contemplated by the Loan Documents and (b) all Governmental
Authorizations and consents necessary for the continued operation of the
business conducted by the Borrower and its Subsidiaries in substantially the
same manner as conducted prior to the date hereof, except where the failure to
obtain such Governmental Authorizations described in the foregoing clause (b)
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Governmental Authorization and consent shall
be in full force and effect, except in a case where the failure to obtain or
maintain a Governmental Authorization or consent, either individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. All applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose adverse conditions on the transactions contemplated
by the Loan Documents or the financing thereof. No action, request for stay,
petition for review or rehearing, reconsideration or appeal with respect to any
of the foregoing shall be pending, except in each case not specifically relating
to the transactions contemplated by the Loan Documents where such action,
request for stay, petition for review or rehearing, reconsideration or appeal,
either individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

52



--------------------------------------------------------------------------------

G.     Patriot Act. The Borrower shall have provided to the Administrative Agent
the documentation and other information reasonably requested by the
Administrative Agent or a Lender in order to comply with the requirements of the
Act.

H.     Termination of Existing Credit Agreement. The Borrower’s existing credit
agreement with Wells Fargo as administrative agent shall have been terminated.

 

  3.2

Conditions to Closing; All Loans.

The obligations of the Lenders to make any Revolving Loans and Swing Line Loans
on any Funding Date are, in addition to the conditions precedent specified in
subsection 3.1, subject to prior or concurrent satisfaction of the following
conditions:

A.     Notice of Borrowing. The Administrative Agent shall have received on or
before that Funding Date, in accordance with the provisions of subsection 2.1B,
a duly executed Notice of Borrowing, in each case signed by a duly authorized
Officer of the Borrower.

B.     Representations and Warranties True; No Default; Etc. As of that Funding
Date:

(i)     the representations and warranties contained herein (other than in
subsection 4.4) and in the other Loan Documents shall be true and correct in all
material respects on and as of that Funding Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided, that, if a representation and
warranty is qualified as to materiality, the materiality qualifier set forth
above shall be disregarded with respect to such representation and warranty for
purposes of this condition;

(ii)     no event shall have occurred and be continuing or would result from the
consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default; and

(iii)    no order, judgment or decree of any arbitrator or Government Authority
shall purport to enjoin or restrain any applicable Lender from making the Loans
to be made by it on that Funding Date, provided that such order, judgment or
decree shall not impair the obligation of any other Lender to fund a Revolving
Loan as of such Funding Date.

 

53



--------------------------------------------------------------------------------

Section 4.     REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement, to induce the Lenders to make the Loans hereunder, the Borrower
hereby represents and warrants to each Lender, both immediately before and
immediately after giving effect to the transactions contemplated hereunder,
which representations and warranties shall be deemed to be made on the Closing
Date and on such other dates as set forth in subsection 3.2, that:

 

  4.1

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries.

A.     Organization and Powers. The Borrower is duly organized, validly existing
and in good standing under the laws of the State of Missouri. The Borrower has
the organizational power and authority to own and operate its properties, to
carry on its business as now conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby.

B.     Qualification and Good Standing. The Borrower is qualified to do business
and is in good standing in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing would not
reasonably be expected to result in a Material Adverse Effect.

C.     Conduct of Business. The Borrower is engaged only in the businesses
permitted to be engaged in pursuant to subsection 6.10.

D.     Subsidiaries. All of the Subsidiaries of the Borrower as of the Closing
Date and their jurisdictions of organization as of the Closing Date are listed
in Schedule 4.1. The Capital Stock of each of the Subsidiaries of the Borrower
is duly authorized, validly issued, fully paid and (except for any interest as a
general partner, limited partner or subordinated limited partner) nonassessable
and none of such Capital Stock constitutes Margin Stock. Each of the
Subsidiaries of the Borrower is a corporation, partnership, trust or limited
liability company duly organized, validly existing and in good standing under
the laws of its respective jurisdiction of organization, has all requisite
organizational power and authority to own and operate its properties and to
carry on its business as now conducted, and is qualified to do business and in
good standing in every jurisdiction where its assets are located and wherever
necessary to carry out its business and operations, in each case except where
failure to be so qualified or in good standing or a lack of such power and
authority would not reasonably be expected to result in a Material Adverse
Effect.

 

  4.2

Authorization of Borrowing, etc.

A.     Authorization of Borrowing. The execution, delivery and performance of
the Loan Documents by the Borrower have been duly authorized by all necessary
organizational action.

 

54



--------------------------------------------------------------------------------

B.     No Conflict. The execution, delivery and performance by the Borrower of
the Loan Documents to which it is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not (i) violate
any provision of any law or any governmental rule or regulation applicable to
the Borrower, the Organizational Documents of the Borrower or any order,
judgment or decree of any court or other Government Authority binding on the
Borrower, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
the Borrower which would reasonably be expected to result in a Material Adverse
Effect, (iii) result in or require the creation or imposition of any Lien upon
any of the properties or assets of the Borrower not permitted under
subsection 6.2, or (iv) require any approval of stockholders or any approval or
consent of any Person under any Contractual Obligation of the Borrower, except
for such approvals or consents which have been obtained on or before the Closing
Date and disclosed in writing to the Lenders as to material Contractual
Obligations and except to the extent such failure to obtain such approval or
consent would not reasonably be expected to result in a Material Adverse Effect.

C.     Governmental Consents. The execution, delivery and performance by the
Borrower of the Loan Documents to which it is a party and the consummation of
the transactions contemplated by the Loan Documents do not and will not require
any Governmental Authorization except for any Governmental Authorization
required in connection with the conduct of business of the Borrower in the
ordinary course.

D.     Binding Obligation. Each of the Loan Documents required to be executed by
the Borrower has been duly executed and delivered by the Borrower and is the
legally valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its respective terms, except as may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or
similar laws relating to or limiting creditors’ rights generally or by equitable
principles.

 

  4.3

Financial Condition.

The Borrower has heretofore delivered or made available to the Lenders, at the
Lenders’ request, the audited consolidated balance sheets, statements of income
and cash flows of the Borrower and its Subsidiaries as at and for the Fiscal
Year ended December 31, 2009, and the unaudited consolidated balance sheets,
statements of income and cash flows of the Borrower and its Subsidiaries as at
and for the Fiscal Year ended December 31, 2010. All such statements were
prepared in conformity with GAAP and fairly present, in all material respects,
the financial position (on a consolidated basis) of the entities described in
such financial statements as at the respective dates thereof and the results of
operations and cash flows (on a consolidated basis) of the entities described
therein for each of the periods then ended. Neither the Borrower nor any of its
Subsidiaries has any Contingent Obligation, contingent liability or liability
for taxes, long-term lease or unusual forward or long-term commitment not
incurred in the ordinary course of business that (a) as of the Closing Date, is
not reflected in the Borrower’s audited consolidated balance sheets, statements
of income and cash flows of the Borrower and its Subsidiaries as at and for the
Fiscal Year ended December 31, 2010 or the notes thereto, or described in
Schedule 6.1, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or (b) as of any Funding Date
subsequent to the Closing Date, is not reflected in the most recent audited
financial statements delivered to the Lenders pursuant to subsection 5.1 or the
notes thereto or permitted pursuant to subsection 6.1 and that, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

55



--------------------------------------------------------------------------------

  4.4

No Material Adverse Change.

Since December 31, 2009, no event or change has occurred that has resulted in or
evidences, either in any case or in the aggregate, a Material Adverse Effect.

 

  4.5

Title to Properties; Intellectual Property.

A.     The Borrower and its Subsidiaries have good title or a valid leasehold
interest in and to all of their respective properties and assets reflected as
owned or leased in the financial statements referred to in subsection 4.3 or in
the most recent financial statements delivered pursuant to subsection 5.1, in
each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
subsection 6.7 and except for defects and irregularities that would not
reasonably be expected to result in a Material Adverse Effect.

B.     The Borrower and its Subsidiaries own or have the right to use, all
Intellectual Property used in the conduct of their business, except where the
failure to own or have such right to use in the aggregate would not reasonably
be expected to result in a Material Adverse Effect. No claim has been asserted
and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any such Intellectual
Property, nor does the Borrower know of any valid basis for any such claim,
except for such claims that in the aggregate would not reasonably be expected to
result in a Material Adverse Effect. The use of such Intellectual Property by
the Borrower and its Subsidiaries does not infringe on the rights of any Person,
except for such claims and infringements that, in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

  4.6

Litigation; Adverse Facts.

Except as set forth on Schedule 4.6, there are no Proceedings (whether or not
purportedly on behalf of the Borrower or any of its Subsidiaries) at law or in
equity, or before or by any court or other Government Authority (including any
Environmental Claims) that are pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries or any
property or assets of the Borrower or any of its Subsidiaries and that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect. Neither the Borrower nor any of its Subsidiaries (i) is
in violation of any applicable laws (including Environmental Laws) that,
individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect, or (ii) is subject to or in default with respect to any
final judgments, writs, injunctions, decrees, rules or regulations of any court
or other Government Authority that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.

 

  4.7

Payment of Taxes.

All federal and all other material tax returns and reports of the Borrower and
its Subsidiaries required to be filed by any of them have been timely filed, and
all taxes shown on such tax returns to be due and payable and all material
assessments, fees and other governmental charges upon the Borrower and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises that are due and payable have been paid when due and payable,
except to the extent that the failure to do so would not reasonably be expected
to have a Material Adverse Effect and excluding any such tax, assessment, charge
or claim being contested in good faith by appropriate proceedings, so long as
(i) such reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor and (ii) in the case of a
tax, assessment, charge or claim which has or may become a Lien against any of
the properties or assets of the Borrower or its Subsidiaries, the Lien is not
being enforced by foreclosure or sale of any portion of such properties or
assets to satisfy such charge or claim or is otherwise permitted by this
Agreement.

 

56



--------------------------------------------------------------------------------

  4.8

Governmental Regulation; Licenses.

Neither the Borrower nor any of its Subsidiaries is subject to regulation under
the Investment Company Act of 1940 or under any other federal or state statute
or regulation which would reasonably be expected to limit its ability to incur
the Obligations or which may otherwise render all or any portion of the
Obligations unenforceable. Each of the Borrower and each of its Subsidiaries
possesses all licenses, registrations and authorizations from and with any
Government Authority, Self-Regulatory Organization or securities exchange,
necessary or material to the conduct of its business as now or presently
proposed to be conducted. Edward Jones is (a) duly registered with the
Commission as a broker-dealer under the Exchange Act, (b) a member in good
standing of the FINRA, (c) not in arrears in regard to any assessment made upon
it by the SIPC and (d) has received no notice from the Commission, FINRA, FDIC,
MSRB, FDIC or any other Government Authority, Self-Regulatory Organization or
securities exchange of any alleged rule violation or other circumstance which
could reasonably be expected to have a Material Adverse Effect.

 

  4.9

Securities Activities.

A.     The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock.

B.     Neither the making of any Loan hereunder or the use of the proceeds
thereof will violate or be inconsistent with the provisions of Regulation T,
Regulation U or Regulation X.

C.     Following the application of the proceeds of any Loan, less than 25% of
the value of the assets of the Borrower and its Subsidiaries which are subject
to any limitation on sale, pledge or other restriction hereunder taken as a
whole have been, and will continue to be, represented by Margin Stock.

 

  4.10

Employee Benefit Plans.

A.     The Borrower, each of its Subsidiaries and each of their respective ERISA
Affiliates are in material compliance with all applicable provisions and
requirements of ERISA and the regulations and published interpretations
thereunder with respect to each Employee Benefit Plan, and have performed all
their obligations under each Employee Benefit Plan. To the knowledge of the
Borrower and each of its Subsidiaries, each Employee Benefit Plan that is
intended to qualify under Section 401(a) of the Internal Revenue Code is so
qualified.

 

57



--------------------------------------------------------------------------------

B.     No ERISA Event has occurred and is continuing or is reasonably expected
to occur.

C.     No Employee Benefit Plan provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of the
Borrower, any of its Subsidiaries or any of their respective ERISA Affiliates
except (i) to the extent required under Section 4980B of the Internal Revenue
Code, or (ii) otherwise, the payment or nonpayment of which would not reasonably
be expected to result in a Material Adverse Effect.

D.     None of the Borrower, any of its Subsidiaries or any of their respective
ERISA Affiliates sponsor or contribute to, or have ever sponsored or contributed
to, any Pension Plan or Multiemployer Plan, other than defined contribution
plans of Affiliates of the Borrower (other than its Subsidiaries) where the
applicable defined contributions, if not made, would not reasonably be expected
to result in a Material Adverse Effect.

 

  4.11

Environmental Protection.

Neither the Borrower nor any of its Subsidiaries has received any notice to the
effect that its operations are not in compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Materials into the environment, which non-compliance or
remedial action, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect. The Borrower’s and each of its Subsidiaries’
use and operation of its facilities and properties is in compliance with all
Environmental Laws except for such non-compliance which, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect. All necessary permits, approvals, certificates, licenses and other
authorizations relating to environmental matters of the Borrower and its
Subsidiaries are in effect and the Borrower and its subsidiaries are in
compliance therewith, except where the failure to keep or comply with such
permits, approvals, certificates, licenses or other authorizations would not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect. The Borrower and its Subsidiaries handle all Hazardous Materials
in compliance with all applicable Environmental Laws, except for any
non-compliance that would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

 

  4.12

Solvency.

After giving effect to the transactions contemplated hereby and the incurrence
of any Obligations hereunder from time to time, the Borrower is Solvent.

 

58



--------------------------------------------------------------------------------

  4.13

Disclosure.

No representation or warranty of the Borrower or any of its Subsidiaries
contained in the Confidential Information Memorandum dated February 2011, or in
any Loan Document or in any other document, certificate or written statement
furnished to the Lenders by or on behalf of the Borrower or any of its
Subsidiaries for use in connection with the transactions contemplated by this
Agreement, nor any of the reports, financial statements, certificates and other
information required to be furnished pursuant to subsection 5.1 after the
Closing Date (other than financial statements of any Target delivered to the
Administrative Agent), as of the date furnished contains any untrue statement of
a material fact or omits to state a material fact (known to the Borrower, in the
case of any information not furnished by it) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials were based upon good faith
estimates and assumptions believed by the Borrower to be reasonable at the time
made, it being recognized by the Administrative Agent and the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results and that such differences may be material. There are
no facts known (or which should upon the reasonable exercise of diligence be
known) to the Borrower that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect and that have not been
disclosed herein or in such other documents, certificates and statements
furnished to the Lenders for use in connection with the transactions
contemplated hereby.

 

  4.14

Foreign Assets Control Regulations, etc.

Neither the making of the Loans to the Borrower nor its use of the proceeds
thereof will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto. Without limiting the foregoing, neither the Borrower nor
any of its Subsidiaries or Affiliates (a) is or will become a Person whose
property or interests in property are blocked pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) or (b) engages or will engage in any dealings or transactions, or
be otherwise associated, with any such Person. The Borrower and its Subsidiaries
and Affiliates are in compliance, in all material respects, with the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001).

 

Section

5.     AFFIRMATIVE COVENANTS

The Borrower covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations (other than Unasserted Obligations), unless the Requisite
Lenders shall otherwise give consent, the Borrower shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 5.

 

  5.1

Financial Statements and Other Reports.

The Borrower will maintain, and cause each of its Subsidiaries to maintain, a
system of accounting established and administered in accordance with sound
business practices to permit preparation of consolidated financial statements of
the Borrower and its Subsidiaries in conformity with GAAP. The Borrower will
deliver, or cause to be delivered or, in the case of subsections 5.1(ii),
(iii) and (vi) below, will make available in the manner described in clause
(xiv) below, to the Administrative Agent for the benefit of the Lenders:

 

59



--------------------------------------------------------------------------------

(i)     Events of Default, etc.: promptly upon any Officer of the Borrower
obtaining knowledge (A) of any condition or event that constitutes an Event of
Default or a Potential Event of Default, (B) that any Person has given any
notice to the Borrower or any of its Subsidiaries or taken any other action with
respect to a claimed default or event or condition of the type referred to in
subsection 7.2 or (C) of the occurrence of any event or change that has caused
or evidences, either in any case or in the aggregate, a Material Adverse Effect,
an Officer’s Certificate specifying the nature and period of existence of such
condition, event or change, or specifying the notice given or action taken by
any such Person and the nature of such claimed Event of Default, Potential Event
of Default, default, event or condition and what action the Borrower has taken,
is taking and proposes to take with respect thereto;

(ii)     Quarterly Financials: (a) as soon as available and in any event within
50 days after the end of each of the first three Fiscal Quarters of each Fiscal
Year, the consolidated balance sheets of the Borrower and its Subsidiaries as at
the end of such Fiscal Quarter and the related consolidated statements of
operations and cash flows (including all required footnotes thereto) of the
Borrower and its Subsidiaries for such Fiscal Quarter and for the period from
the beginning of the then current Fiscal Year to the end of such Fiscal Quarter,
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail and
prepared by the Borrower in accordance with GAAP and certified by the chief
financial officer of the Borrower that they fairly present, in all material
respects, the financial condition of the Borrower and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated, subject to changes resulting from audit and normal year-end
adjustments and the absence of footnote disclosure, and (b) with respect to the
first three Fiscal Quarters of each Fiscal Year, the management’s discussion and
analysis incorporated into the Borrower’s Form 10-Q delivered for such Fiscal
Quarter or, if no such discussion and analysis has been delivered, a narrative
report describing the operations of the Borrower and its Subsidiaries in the
form prepared for presentation to senior management for such Fiscal Quarter and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter; it being understood and agreed that the delivery or
availability of the Borrower’s Form 10-Q, if required, promptly following the
filing thereof with the Commission shall satisfy the delivery requirements set
forth in this clause (subject to the time periods set forth in this clause
(ii));

 

60



--------------------------------------------------------------------------------

(iii)     Year-End Financials: as soon as available and in any event within 95
days after the end of each Fiscal Year, (a) the consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such Fiscal Year and the
related consolidated statements of operations and cash flows (including all
required footnotes thereto) of the Borrower and its Subsidiaries for such Fiscal
Year, setting forth in each case in comparative form the corresponding figures
for the previous Fiscal Year, all in reasonable detail and prepared by the
Borrower in accordance with GAAP and certified by the chief financial officer of
the Borrower that they fairly present, in all material respects, the
consolidated financial condition of the Borrower and its Subsidiaries as at the
dates indicated and the consolidated results of their operations and their cash
flows for the periods indicated, (b) the management’s discussion and analysis
incorporated in the Borrower’s Form 10-K delivered for such Fiscal Year or, if
no such 10-K has been delivered, a narrative report describing the operations of
the Borrower and its Subsidiaries in the form prepared for presentation to
senior management for such Fiscal Year, and (c) in the case of all such
consolidated financial statements, a report and opinion thereon of
PricewaterhouseCoopers LLP or any other independent certified public accountants
of recognized national standing selected by the Borrower, and reasonably
satisfactory to the Administrative Agent, which report and opinion shall be
prepared in accordance with audit standards of the Public Company Accounting
Oversight Board and applicable Securities Laws unqualified as to the scope of
the audit or the ability of the Borrower and its Subsidiaries to continue as a
going concern, and shall state that such consolidated financial statements
fairly present, in all material respects, the consolidated financial position of
the Borrower and its Subsidiaries as at the dates indicated and the consolidated
results of their operations and their cash flows for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years (except as
otherwise disclosed in such financial statements) and that the examination by
such accountants in connection with such consolidated financial statements has
been made in accordance with, if applicable, the audit standards of the Public
Company Accounting Oversight Board and otherwise in accordance with generally
accepted auditing standards; and it being understood and agreed that the
delivery or availability of the Borrower’s Form 10-K, if required, promptly
after the filing thereof with the Commission shall satisfy the requirements set
forth in this clause (subject to the time periods set forth in this clause
(iii));

(iv)     Compliance Certificates: together with each delivery of financial
statements pursuant to subdivisions (ii) and (iii) above, (a) an Officer’s
Certificate of the Borrower stating that the signer or signers (in each case in
such Person’s capacity as an Officer and not in any individual capacity) have
reviewed the terms of this Agreement and have made, or caused to be made under
their supervision, a review in reasonable detail of the transactions and
condition of the Borrower and its Subsidiaries during the accounting period
covered by such financial statements and that such review has not disclosed the
existence during or at the end of such accounting period, and that the signers
(in each case in such Person’s capacity as an Officer and not in any individual
capacity) do not have knowledge of the existence as at the date of such
Officer’s Certificate, of any condition or event that constitutes an Event of
Default or Potential Event of Default, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action the Borrower has taken, is taking and proposes to take with respect
thereto and (b) a Compliance Certificate demonstrating in reasonable detail
compliance at the end of the applicable accounting periods with the restrictions
contained in subsection 6.6.

(v)     Accountants’ Reports: promptly upon receipt thereof (unless restricted
by applicable professional standards), copies of all reports submitted to the
Borrower by independent certified public accountants in connection with each
annual, interim or special audit of the financial statements of the Borrower and
its Subsidiaries made by such accountants;

 

61



--------------------------------------------------------------------------------

(vi)    SEC Filings: promptly upon their becoming publicly available, copies of
regular and periodic reports and all registration statements (other than on Form
S-8 or a similar form) and prospectuses, if any, filed by the Borrower or any of
its Subsidiaries with any securities exchange or with the Commission or any
governmental or private regulatory authority;

(vii)    Litigation or Other Proceedings: promptly upon any Officer of the
Borrower obtaining knowledge of (a) the institution of, any Proceeding against
or affecting the Borrower or any of its Subsidiaries or any property or assets
of the Borrower or any of its Subsidiaries not previously disclosed in writing
by the Borrower to the Lenders or (b) any material development in any Proceeding
that, in any case:

(x)     after giving effect to the coverage and policy limits of insurance
policies issued to the Borrower and its Subsidiaries, would reasonably be
expected to result in a Material Adverse Effect; or

(y)     seeks to enjoin or otherwise prevent the consummation of, or to recover
any damages or obtain relief as a result of, the making, securing or repayment
of the Obligations hereunder or the application of proceeds thereof;

written notice thereof together with such other information as may be reasonably
available to the Borrower to enable the Lenders and their counsel to evaluate
such matters;

(viii)    ERISA Events: promptly upon an Officer of the Borrower becoming aware
of the occurrence of or forthcoming occurrence of any ERISA Event, a written
notice specifying the nature thereof, what action the Borrower, any of its
Subsidiaries or any of their respective ERISA Affiliates has taken, is taking or
proposes to take with respect thereto and, when known, any action taken or
threatened by the Internal Revenue Service, the Department of Labor or the PBGC
with respect thereto;

(ix)    New Subsidiaries: together with each delivery of a Compliance
Certificate pursuant to subdivision (iv) above with respect to the financial
statements delivered pursuant to subdivision (iii) above, an updated list
(containing information comparable to that required to be set forth on Schedule
4.1 with respect to the Subsidiaries of the Borrower as of the Closing Date) of
all Subsidiaries of the Borrower;

(x)    Insurance: as soon as practicable after any material reduction in
insurance coverage maintained by the Borrower and its Subsidiaries, notice
thereof to Administrative Agent specifying the changes and reasons therefor;

(xi)    FOCUS Reports: as soon as practicable and in any event within 25 days
after the end of each Fiscal Quarter, the FOCUS Report for such Fiscal Quarter
filed by Edward Jones with the Commission;

 

62



--------------------------------------------------------------------------------

(xii)     Other Actions: as soon as possible and in any event within 10 days
after any Officer of the Borrower learns thereof, notice of the assertion or
commencement of any claim, action, litigation, suit or proceeding against or
affecting the Borrower or any Subsidiary, including any investigation or
proceeding commenced by the Commission, the Board, FINRA, MSRB, FDIC, OTS or any
other Government Authority, Self-Regulatory Organization or securities exchange,
which could reasonably be expected to have a Material Adverse Effect; and

(xiii)     Other Information: with reasonable promptness, such other information
and data with respect to the Borrower or any of its Subsidiaries as from time to
time may be reasonably requested by the Administrative Agent. Information
required to be delivered pursuant to the preceding clauses (ii), (iii) and
(vi) shall be deemed to have been delivered if such information, or one or more
annual, quarterly or other reports containing such information shall have been
posted on the Borrower’s website on the internet or shall be available on the
website of the Securities and Exchange Commission at http://www.sec.gov;
provided that the Borrower shall deliver paper copies of such information to the
Administrative Agent or any Lender that requests such delivery, and provided,
further that such information shall only be deemed to have been delivered when
posted on any such website upon notification by the Borrower to the
Administrative Agent and the Lenders of such posting.

 

  5.2

Existence, etc.

Except as permitted under subsection 6.7, the Borrower will, and will cause each
of its Subsidiaries to, at all times (a) preserve and keep in full force and
effect its existence and all rights and franchises material to its business;
provided, however that neither the Borrower nor any of its Subsidiaries shall be
required to preserve any such rights or franchises if the Governing Body of the
Borrower or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower or such
Subsidiary, as the case may be, and that the loss thereof would not reasonably
be expected to result in a Material Adverse Effect and (b) maintain all
registrations, licenses, consents, approvals and authorizations from and with
any Government Authority, Self-Regulatory Organization or securities exchange
necessary or material to the conduct of its business.

 

  5.3

Payment of Taxes and Claims.

The Borrower will, and will cause each of its Subsidiaries to, pay all material
taxes, assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any material penalty accrues thereon, and all material claims
(including claims for labor, services, materials and supplies) for sums that
have become due and payable and that by law have or may become a Lien upon any
of its properties or assets, prior to the time when any material penalty or fine
shall be incurred with respect thereto, provided that no such tax, assessment,
charge or claim need be paid if it is being contested in good faith by
appropriate proceedings, so long as (i) such reserve or other appropriate
provision, if any, as shall be required in conformity with GAAP shall have been
made therefor and (ii) in the case of a tax, assessment, charge or claim which
has or may become a Lien against any of the properties or assets of the Borrower
or its Subsidiaries, the Lien is not being enforced by foreclosure or sale of
any portion of such properties or assets to satisfy such charge or claim or is
otherwise permitted by this Agreement.

 

63



--------------------------------------------------------------------------------

  5.4

Maintenance of Properties; Insurance.

A.     Maintenance of Properties. The Borrower will, and will cause each of its
Subsidiaries to, (a) maintain, preserve and protect all of its material
properties (including material Intellectual Property) and equipment necessary in
the operation of its business in good repair, working order and condition,
ordinary wear and tear excepted and (b) make all necessary repairs thereto and
renewals and replacements thereof except in each case where the failure to do so
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

B.     Insurance. The Borrower will maintain or cause to be maintained, with
financially sound and reputable insurers (or through self-insurance
arrangements), such public liability insurance, third party property damage
insurance, business interruption insurance and casualty insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of the Borrower and its Subsidiaries as may customarily be carried or
maintained under similar circumstances by corporations of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to
self-insurance and retentions), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for corporations
similarly situated in the industry.

 

  5.5

Inspection Rights; Books and Records.

The Borrower shall, and shall cause each of its Subsidiaries to, permit any
authorized representatives designated by the Administrative Agent (and, during
the continuance of an Event of Default, any Lender) to visit and inspect any of
the properties of the Borrower or of any of its Subsidiaries, to inspect, copy
and take extracts from its and their financial and accounting records, and to
discuss its and their affairs, finances and accounts with its and their Officers
and independent public accountants (provided that the Borrower may, if it so
chooses, be present at or participate in any such discussion), all upon
reasonable notice and at such reasonable times during normal business hours
without unreasonably interfering with the business of Borrower and its
Subsidiaries up to one (1) time per twelve month period (beginning on the
Closing Date) so long as no Event of Default shall have occurred and be
continuing or at any time or from time to time following the occurrence and
during the continuation of an Event of Default.

 

  5.6

Compliance with Laws, etc.

The Borrower shall comply, and shall cause each of its Subsidiaries to comply,
with the requirements of all applicable laws, statutes, and rules, regulations,
orders and decrees or restrictions of any Government Authority, Self-Regulatory
Organization or securities exchange having jurisdiction over the conduct of
their respective businesses or the ownership of their respective properties
(including, without limitation, the Exchange Act, the Advisers Act, the
Investment Company Act, the CEA, Environmental Laws, and the applicable rules
and regulations of the Commission, the Board, FINRA, MSRB, FDIC and OTS), except
where the failure to so comply could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect. Without limiting the
foregoing, the Borrower and its Subsidiaries shall comply in all material
respects with all applicable capital requirements of all Government Authorities
(including, without limitation, Rule 15c3-1 and OTS capital requirements).

 

64



--------------------------------------------------------------------------------

  5.7

Environmental Matters.

The Borrower will, and will cause each of its Subsidiaries to:

(a)     use and operate all of its facilities and properties in compliance with
all Environmental Laws except for such non-compliance which, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect, keep all necessary permits, approvals, certificates, licenses and other
authorizations relating to environmental matters in effect and remain in
compliance therewith, except where the failure to keep such permits, approvals,
certificates, licenses or other authorizations, or any non-compliance with the
provisions thereof would not reasonably be expected to result in a Material
Adverse Effect, and handle all Hazardous Materials in compliance with all
applicable Environmental Laws, except for any non-compliance that would not
reasonably be expected to result in a Material Adverse Effect;

(b)     promptly notify the Administrative Agent and provide copies upon receipt
of all written claims, complaints and notices of violation from any local, state
or federal governmental agency relating to the condition of its facilities and
properties or compliance with Environmental Laws which would reasonably be
expected to result in a Material Adverse Effect, and shall promptly cure and
have dismissed with prejudice, or contest in good faith, any actions and
proceedings relating to compliance with Environmental Laws the result of which,
if not contested by the Borrower, would reasonably be expected to result in a
Material Adverse Effect; and

(c)     provide such non-confidential information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this subsection 5.7.

Section 6.     NEGATIVE COVENANTS

The Borrower covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations (other than Unasserted Obligations), unless the Requisite
Lenders shall otherwise give consent, the Borrower shall perform, and shall
cause each of its Subsidiaries to perform, all covenants in this Section 6.

 

  6.1

Indebtedness.

The Borrower shall not permit any of its Subsidiaries to, directly or
indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness, except:

 

65



--------------------------------------------------------------------------------

(i)     (A) Contingent Obligations in respect of customary indemnification and
purchase price adjustment obligations incurred in connection with dispositions
of properties or assets or with purchases of properties or assets and
(B) Contingent Obligations in respect of (1) any Indebtedness permitted pursuant
to this subsection 6.1 (other than clause (xii) below) or (2) any obligation of
the Borrower or any of its Subsidiaries not constituting Indebtedness incurred
in a transaction that is not prohibited by this Agreement or any of the other
Loan Documents;

(ii)     Indebtedness owed by (A) any Subsidiary to the Borrower and (B) any
Subsidiary to any other Subsidiary;

(iii)    Indebtedness described in Schedule 6.1, together with any refinancing,
refunding, renewal, modification, extension or replacement thereof; provided
that (A) the principal amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (B) the final maturity
date and weighted average life of such refinancing, refunding, renewal or
extension shall not be prior to the Revolving Loan Commitment Termination Date
unless the maturity date of the existing Indebtedness being refinanced was
already prior to the Revolving Loan Commitment Termination Date;

(iv)    Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets in the ordinary
course of business, including Capital Leases and any Indebtedness assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness to the extent not increasing the
outstanding principal amount thereof or resulting in an earlier maturity date or
decreasing the weighted average life thereof; provided that (A) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (B) the principal amount
of Indebtedness secured by any such Lien shall at no time exceed the original
purchase price of such property at the time it was acquired;

(v)     Indebtedness of a Person existing at the time such Person became a
Subsidiary or assets were acquired from such Person in connection with an
Investment permitted pursuant to subsection 6.3, to the extent that (A) such
Indebtedness was not incurred in connection with, or in contemplation of, such
Person becoming a Subsidiary or the acquisition of such assets, respectively,
and (B) the aggregate outstanding principal amount of such Indebtedness does not
exceed $25,000,000 at any time outstanding;

(vi)    obligations in respect of Swap Contracts to the extent such agreements
are entered into in the ordinary course of business and not for speculative
purposes;

(vii)    Indebtedness arising from the honoring of a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

 

66



--------------------------------------------------------------------------------

(viii)    obligations of any Subsidiary of the Borrower in respect of
performance bonds and completion, guarantee, surety and similar bonds, in each
case obtained in the ordinary course of business to support statutory and
contractual obligations (other than Indebtedness) arising in the ordinary course
of business;

(ix)      committed and uncommitted bank lines of credit with maturities of one
year or less incurred by Edward Jones and used by Edward Jones to facilitate its
broker-dealer business;

(x)      other Mortgage Indebtedness;

(xi)     Contingent Obligations of any Subsidiary of the Borrower in respect of
the headquarters lease of the former UK Subsidiary known as Edward Jones
Limited;

(xii)     Indebtedness in the form of notes co-issued by the Borrower and one or
more Co-Issuer Subsidiaries in an aggregate principal amount not to exceed
$500,000,000 at any time outstanding; and

(xiii)    Indebtedness not otherwise permitted by this subsection 6.1 in an
aggregate principal amount not to exceed $25,000,000 at any time outstanding.

 

  6.2

Liens and Related Matters.

A.     Prohibition on Liens. The Borrower shall not, and shall not permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts) of the
Borrower or any of its Subsidiaries, whether now owned or hereafter acquired, or
any income or profits therefrom, except:

(i)      Permitted Encumbrances;

(ii)     Liens described in Schedule 6.2A;

(iii)    Liens securing obligations incurred in connection with transactions
governed by a Swap Contract to the extent permitted pursuant to subsection 6.3;

(iv)    Liens on any property or assets existing at the time such property or
asset was acquired (including Liens on the property or assets of any Person that
becomes a Subsidiary of the Borrower that existed at the time such Person became
a Subsidiary by acquisition, merger, consolidation or otherwise), which Liens
were not created in contemplation of such acquisition; provided that (i) such
Liens shall not extend to or cover any property or assets of any character other
than the property or assets being acquired and (ii) such Liens shall secure only
those obligations which such Liens secured on the date of such acquisition;

 

67



--------------------------------------------------------------------------------

(v)     Liens securing Indebtedness permitted pursuant to subsection 6.1(iv) (or
Indebtedness of the same type incurred by the Borrower) (other than any Chapter
100 Transaction obligations) upon or in any real property or equipment acquired
or held by the Borrower or any Subsidiary in the ordinary course of business to
secure the purchase price of such property or equipment or to secure
Indebtedness incurred solely for the purpose of financing the acquisition of
such property or equipment; provided that (A) such Liens shall not extend to or
cover any property or assets of any character other than the property or
equipment being financed, (B) such Liens shall be created within 90 days of the
acquisition of the related asset and (C) the amount of Indebtedness secured
thereby is not increased;

(vi)     Liens (i) in favor of the Borrower made by any Subsidiary of the
Borrower and (ii) in favor of a Subsidiary made by another Subsidiary;

(vii)    customary restrictions on transfers of assets contained in agreements
related to the sale by the Borrower or the Subsidiaries of such assets pending
their sale, provided that such restrictions apply only to the assets to be sold
and such sale is permitted hereunder; and

(viii)    Liens securing Indebtedness permitted pursuant to subsection 6.1(ix);

(ix)     Liens on any real property securing Mortgage Indebtedness permitted
pursuant to subsection 6.1(x) in respect of which (i) the recourse of the holder
of such Mortgage Indebtedness (whether direct or indirect and whether contingent
or otherwise) under the instrument creating the Lien or providing for the
Mortgage Indebtedness secured by the Lien is limited to such real property
directly securing such Mortgage Indebtedness, any after-acquired property
affixed thereto or incorporated therein and any proceeds or products thereof and
(ii) such holder may not under the instrument creating the Lien or providing for
the Indebtedness secured by the Lien collect by levy of execution or otherwise
against assets or property of the Borrower or any of its Subsidiaries (other
than such real property directly securing such Mortgage Indebtedness) if the
Borrower or any of its Subsidiaries fails to pay such Mortgage Indebtedness when
due and such holder obtains a judgment with respect thereto, except for recourse
obligations that are customary in “non-recourse” real estate transactions;

(x)     Liens arising in connection with any Chapter 100 Transaction;

(xi)    Liens on cash or deposits granted in favor of the Swing Line Lenders to
cash collateralize any Defaulting Lender’s participation in Swing Line Loans;
and

(xii)    Liens not otherwise permitted hereunder securing obligations in an
aggregate principal amount not to exceed $15,000,000 at any time outstanding;
and

(xiii)    the replacement, extension or renewal of any Lien permitted by clauses
(ii), (iii)(b) and (iii)(c) above upon or in the same property subject thereto
arising out of the replacement, extension or renewal of the Indebtedness secured
thereby (to the extent the amount thereof is not increased).

 

68



--------------------------------------------------------------------------------

B.     No Further Negative Pledges. Neither the Borrower nor any of its
Subsidiaries shall create or otherwise cause or suffer to exist or become
effective any agreement prohibiting the creation or assumption of any Lien upon
any of its or its Subsidiaries’ properties or assets, whether now owned or
hereafter acquired, other than (i) any agreement evidencing Indebtedness secured
by Liens permitted by this Agreement, as to the assets securing such
Indebtedness, (ii) any agreement evidencing an asset sale, lease or license as
to the assets being sold, leased or licensed, (iii) restrictions and conditions
arising under this Agreement and the other Loan Documents or the Existing
Indentures and the notes issued thereunder, (iv) restrictions and conditions
arising under any indenture entered into by the Borrower and any Co-Issuer
Subsidiary after the Closing Date in respect of one or more debt issuances by
the Borrower and any Co-Issuer Subsidiary of up to $500,000,000 in the aggregate
for all such debt issuances, (v) customary provisions in licenses, governmental
permits, leases and other contracts restricting the assignment thereof,
(vi) customary provisions in joint venture agreements relating solely to the
respective Joint Venture or the Securities therein, (vii) restrictions and
conditions contained in any agreements existing at the time of (and not created
in contemplation of) the acquisition of any Person or assets (including
agreements governing Indebtedness permitted pursuant to clauses (iv) and (v) of
subsection 6.1), provided that such restrictions and conditions apply only to
the Person or assets so acquired, (viii) restrictions and conditions imposed by
any Government Authority and (ix) restrictions under an agreement governing
Indebtedness of a Foreign Subsidiary incurred in compliance with subsection 6.1
if such restriction applies only to assets of such Foreign Subsidiary or any
Subsidiary thereof.

C.     No Restrictions on Subsidiary Distributions to the Borrower or Other
Subsidiaries. The Borrower will not, and will not permit any of its Subsidiaries
to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of any such Subsidiary to
(i) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by the Borrower or any other Subsidiary of the Borrower,
(ii) repay or prepay any Indebtedness owed by such Subsidiary to the Borrower or
any other Subsidiary of the Borrower, (iii) make loans or advances to the
Borrower or any other Subsidiary of the Borrower, or (iv) transfer any of its
property or assets to the Borrower or any other Subsidiary of the Borrower,
except in each case (A) as provided in this Agreement, any other Loan Document
or existing on the date hereof and identified on Schedule 6.2C, (B) as to
transfers of assets, as may be provided in an agreement with respect to a sale,
lease or license of such assets, (C) as required by law, rules or regulations of
any Government Authority, (D) as to customary restrictions and conditions that
waive or prohibit the subrogation of claims and/or prohibit parties to such
agreements from collecting intercompany obligations customarily included in
guaranty or indemnity agreements and (E) as to customary provisions in joint
venture agreements relating solely to the respective Joint Venture or the
Securities thereof.

 

  6.3

Investments; Acquisitions.

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, make or permit to exist any Investment in any Person,
including any Joint Venture, or acquire, by purchase or otherwise, all or
substantially all of the assets comprising a division or a line of business, or
Capital Stock of any Person except:

(i)     (A) Investments in cash or Cash Equivalents and (B) other Investments by
Edward Jones made in the ordinary course of business in accordance with Rule
15c3-3;

 

69



--------------------------------------------------------------------------------

(ii)     Investments existing on the Closing Date in any Subsidiaries of the
Borrower in existence as of the Closing Date and additional equity Investments
made after the Closing Date (A) by a Subsidiary in another Subsidiary, (B) by a
Subsidiary in the Borrower, (C) by the Borrower in Edward Jones or EDJ Leasing
and (D) by the Borrower in any other Subsidiaries in an amount not to exceed
$35,000,000 in the aggregate for all such Subsidiaries;

(iii)     intercompany loans and advances to the extent permitted under
subsection 6.1(ii);

(iv)    other Investments existing on the Closing Date and described in Schedule
6.3;

(v)     Investments in the form of promissory notes and other non-cash
consideration received by the Borrower or any of its Subsidiaries in connection
with any conveyances, sales, leases or sub-leases, assignments, transfers and
dispositions permitted by subsection 6.7;

(vi)     transactions governed by Swap Contracts entered into in the ordinary
course of business but not for speculative purposes;

(vii)     Securities purchased under agreements to resell (to the extent such
transactions constitute Investments);

(viii)    the Borrower and its Subsidiaries may acquire, in a single transaction
or series of related transactions (A) all or substantially all of the assets or
a majority of the outstanding Securities entitled to vote in an election of
members of the Governing Body of a Person incorporated or organized in the
United States or (B) any division, line of business or other business unit of a
Person that is incorporated or organized in the United States (such Person or
such division, line of business or other business unit of such Person being
referred to herein as the “Target”), in each case that is a type of business (or
assets used in a type of business) permitted to be engaged in by the Borrower
and its Subsidiaries pursuant to subsection 6.10, so long as (1) no Event of
Default or Potential Event of Default shall then exist or would exist after
giving effect thereto, (2) the Borrower delivers a Compliance Certificate
demonstrating that, after giving effect to such acquisition and any financing
thereof on a pro forma basis as if such acquisition had been completed on the
first day of the four Fiscal Quarter period ending on the last day of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to subsection 5.1(ii) (such last day, the “test date”), the Borrower
and its Subsidiaries would have been in compliance with each of the financial
covenants set forth in subsection 6.6 and (3) such acquisition shall not be a
“hostile” acquisition and shall have been approved by the Governing Body and/or
shareholders of the Borrower or such Subsidiary, as applicable, and Target;

(ix)    Investments in Securities, whether purchased and held for resale to
customers, for such Person’s own investment purposes or to fund deferred
compensation liabilities for employees, in each case, in the ordinary course of
business and consistent with past practice;

 

70



--------------------------------------------------------------------------------

(x)     Investments in margin loans to retail customers in the ordinary course
of business and consistent with past practice;

(xi)    (A) Investments in Edward Jones Mortgage, LLC and Passport Research Ltd.
in existence on the Closing Date and (B) additional Investments in Joint
Ventures (including Edward Jones Mortgage, LLC and Passport Research Ltd.) from
and after the Closing Date in an aggregate amount not at any time to exceed
$25,000,000;

(xii)    Investments in Securities issued by Government Authorities with a
maturity of up to ten (10) years and in an aggregate principal amount not to
exceed the amount of any bond issue permitted under the terms hereof;

(xiii)    Investments by the Borrower constituting loans to the Borrower’s
partners, the proceeds of which are used exclusively for the concurrent purchase
of Partnership Capital;

(xiv)    Investments by the Borrower permitted pursuant to subsection 6.5(a)(v);
and

(xv)    other additional Investments not otherwise permitted pursuant to this
subsection 6.3 in an aggregate amount not to exceed $25,000,000 at any time.

For purposes of determining the amount of any Investment outstanding for
purposes of this subsection 6.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired less any amount realized in
respect of such Investment upon the sale, collection or return of capital (not
to exceed the original amount invested).

 

  6.4

Fiscal Year.

The Borrower shall not change its Fiscal Year-end from December 31 without prior
written notice to the Administrative Agent.

 

  6.5

Restricted Payments.

The Borrower shall not, and shall not permit any of the Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Payment so long as any Event of Default shall have occurred and be
continuing or shall be caused thereby; provided, however, that:

(a)     except as set forth in clause (b) below, notwithstanding the occurrence
and continuance of an Event of Default, the Borrower shall be permitted to make
and/or pay:

(i)     distributions to its partners in order for each of them to pay any and
all foreign, federal, state or local income, employment and/or other taxes
arising with respect to the income, gains or profit of the Borrower and its
Subsidiaries (assuming that each partner is in the highest marginal rate for
each taxing jurisdiction) (collectively, the “Tax Distributions”);

 

71



--------------------------------------------------------------------------------

(ii)    distributions to fund the repayment of principal and interest on loans
incurred by the partners to make their respective capital contributions;

(iii)    salaries to its partners in accordance with its Organizational
Documents;

(iv)    guaranteed payments to its limited partners as they come due in
accordance with its Organizational Documents and not on an accelerated basis;

(v)     distributions to its partners required by the Borrower’s Repurchase
Obligations; and

(vi)    distributions to its partners in an amount not to exceed $5,000,000 in
order to pay other amounts owing to such partners;

in each case of the foregoing clauses (i) through and including (vi), in the
ordinary course of business and consistent with past practice (collectively, the
“Permitted Restricted Payments”); and

(b)     if an Event of Default in respect of Section 6.6B shall have occurred,
no Permitted Restricted Payments (other than Tax Distributions) shall be
permitted from and after the occurrence of such Event of Default and during the
continuance thereof.

 

  6.6

Financial Covenants.

A.     Maximum Leverage Ratio. The Borrower shall not, at any time, permit the
Leverage Ratio to be greater than thirty five percent (35%).

B.     Minimum Partnership Capital. The Borrower shall maintain Partnership
Capital at all times of not less than an amount equal to the sum of
(i) $1,200,000,000 plus (ii) fifty percent (50%) of the Change in Partnership
Capital (if positive) for each Fiscal Quarter ending after the Closing Date and
on or prior to the date of determination.

 

  6.7

Restriction on Fundamental Changes; Asset Sales.

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into any transaction of merger or consolidation, or liquidate, wind-up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sub-lease (as lessor or sublessor), transfer or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
property or assets (including its notes or receivables and Capital Stock of any
Subsidiary, whether newly issued or outstanding), whether now owned or hereafter
acquired, except:

(i)     sales of Securities sold in the ordinary course of business;

 

72



--------------------------------------------------------------------------------

(ii)     (A) any Subsidiary of the Borrower may be merged or consolidated with
or otherwise combined into the Borrower or any Wholly-Owned Subsidiary; provided
that, in the case of such a merger, consolidation or other combination, the
Borrower or such other Wholly-Owned Subsidiary shall be the continuing or
surviving Person, (B) any Subsidiary of the Borrower may be liquidated, wound up
or dissolved into the Borrower or any Wholly-Owned Subsidiary and (C) all or any
part of the business, property or assets of any Subsidiary of the Borrower may
be conveyed, sold, leased, sub-leased, transferred or otherwise disposed of, in
one transaction or a series of transactions, to the Borrower or any Wholly-Owned
Subsidiary;

(iii)     dispositions of obsolete, used, worn out or surplus property in the
ordinary course of business;

(iv)     sales or dispositions of shares of Capital Stock of any of the
Borrower’s Subsidiaries in order to qualify members of the Governing Body of
such Subsidiary if required by applicable law;

(v)     any Person may be merged or consolidated with or otherwise combined into
the Borrower or any Subsidiary if the acquisition of the Capital Stock of such
Person by the Borrower or such Subsidiary would have been permitted pursuant to
subsection 6.3; or all or any part of such Person’s business, property or assets
may be conveyed, sold, leased, sub-leased, transferred or otherwise disposed of,
in one transaction or a series of transactions to a Borrower or a Subsidiary,
provided that (a) in the case of the Borrower, the Borrower shall be the
continuing or surviving Person, (b) if a Subsidiary is not the surviving or
continuing Person, the surviving Person becomes a Subsidiary and (c) no
Potential Event of Default or Event of Default shall have occurred or be
continuing after giving effect thereto;

(vi)     sales, transfers and asset swaps in the ordinary course of business
that are described in Schedule 6.7;

(vii)     sale and leaseback transactions permitted under subsection 6.9;

(viii)    the lease, sub-lease, license, sublicense or other transfer of real or
personal property (including Intellectual Property) in the ordinary course of
business in accordance with past practices;

(ix)     any Subsidiary of the Borrower may enter into and consummate any
Chapter 100 Transactions;

(x)     sales or dispositions of assets or Capital Stock of Edward Jones Trust
Co. and/or Edward Jones (Ontario Limited Partnership); and

(xi)    additional conveyances, sales, leases or sub-leases (as lessor or
sublessor), transfers or other dispositions of assets not otherwise permitted by
this subsection 6.7 in any Fiscal Year of assets having a fair market value, as
of the date of any such transaction, in an aggregate amount for such Fiscal Year
not to exceed ten percent (10%) of Partnership Capital as of the first day of
such Fiscal Year.

 

73



--------------------------------------------------------------------------------

  6.8

Transactions with Affiliates.

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or assets or the rendering
of any service) of any kind with any Affiliate of the Borrower except (a) in the
ordinary course of business of the Borrower or the applicable Subsidiary at
prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s length basis for unrelated third
parties; (b) transactions between or among the Borrower and its Wholly-Owned
Subsidiaries or between or among Wholly-Owned Subsidiaries of the Borrower;
(c) transactions permitted pursuant to subsections 6.1, 6.3, 6.5 or 6.7;
(d) payment of customary fees and expenses to members of the board of directors
of the Borrower and its Subsidiaries in the ordinary course of business;
(e) payment of employee compensation in the ordinary course of business to any
Affiliate who is an individual in such Person’s capacity as an officer, employee
or consultant of the Borrower or any of its Subsidiaries; and (f) transactions
existing on the date hereof identified on Schedule 6.8.

 

  6.9

Sale and Lease-Backs.

Except as set forth on Schedule 6.9 hereto, the Borrower shall not, and shall
not permit any of its Subsidiaries to, directly or indirectly, become or remain
liable as lessee or as a guarantor or other surety with respect to any lease
(including a Capital Lease), of any property (whether real, personal or mixed),
whether now owned or hereafter acquired, that the Borrower or any of its
Subsidiaries sells or transfers or is to sell or transfer to any other Person
(other than the Borrower or any of its Subsidiaries); provided that (i) the
Borrower and its Subsidiaries may become and remain liable as lessee, guarantor
or other surety with respect to any such lease if and to the extent that the
Borrower or any of its Subsidiaries would be permitted to enter into, and remain
liable under, such lease to the extent that the transaction would be permitted
under subsection 6.1, as if the sale and lease back transaction constituted
Indebtedness in a principal amount equal to the gross proceeds of the sale and
(ii) any Subsidiary of the Borrower may enter into the transactions contemplated
by subsection 6.7(ix).

 

  6.10

Conduct of Business.

From and after the Closing Date, the Borrower shall not, and shall not permit
any of its Subsidiaries to, engage in any businesses that are material to the
Borrower and its Subsidiaries, taken as a whole, other than the businesses
engaged in by the Borrower and its Subsidiaries on the Closing Date, and
businesses reasonably related, complementary, ancillary or incidental thereto.

 

  6.11

Limitations on Co-Issuer Subsidiaries.

The Borrower shall not permit any Co-Issuer Subsidiary to (a) hold any assets
other than non-material assets, (b) have any liabilities other than Indebtedness
permitted pursuant to Section 6.1(xii) or (c) engage in any activities or
business other than acting as a co-issuer with the Borrower of Indebtedness
permitted pursuant to Section 6.1(xii).

 

74



--------------------------------------------------------------------------------

Section 7.   EVENTS OF DEFAULT

If any of the following conditions or events (“Events of Default”) shall occur:

 

  7.1

Failure to Make Payments When Due.

Failure of the Borrower to pay any principal of any Loan when due, whether at
stated maturity, by acceleration, by notice of voluntary prepayment, by
mandatory prepayment or otherwise; or failure by the Borrower to pay any
interest on any Loan or any fee or any other Obligation within three
(3) Business Days after the date due; or

 

  7.2

Default in Other Agreements.

(i)     Failure of the Borrower or any of its Subsidiaries to pay when due any
principal of or interest on or any other amount payable in respect of
Indebtedness (other than Indebtedness referred to in subsection 7.1) with an
outstanding principal amount of at least $25,000,000 for any one item of
Indebtedness or for multiple items of Indebtedness in the aggregate, in each
case beyond the end of any grace period provided therefor; or

(ii)     breach or default by the Borrower or any of its Subsidiaries with
respect to any agreement or condition relating to Indebtedness with an
outstanding principal amount of at least $25,000,000 for any one item of
Indebtedness or for multiple items of Indebtedness in the aggregate, or
contained in any instrument or agreement evidencing, securing or relating
thereto or any other event shall occur or condition exist, the effect of which
breach, default, event or condition is to cause, or to permit the holder or
holders of that Indebtedness (or a trustee on behalf of such holder or holders)
to cause, such Indebtedness to become or be declared due and payable prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be (with all notices provided for therein having been given and all
grace periods provided for therein having lapsed, such that no further notice or
passage of time is required in order for such holders or such trustee to
exercise such right, other than notice of their or its election to exercise such
right); or

 

  7.3

Breach of Certain Covenants.

Failure of the Borrower to perform or comply with any term or condition
contained in subsection 2.5, 5.1(i), 5.2 or Section 6 (other than subsection
6.4) of this Agreement; or

 

  7.4

Breach of Warranty.

Any representation, warranty or certification made by the Borrower or any of its
Subsidiaries in any Loan Document or in any certificate at any time given by the
Borrower or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith (i) that is subject to materiality
qualifications shall be incorrect or misleading in any respect when made or
deemed made or (ii) that is not subject to materiality qualifications shall be
incorrect or misleading in any material respect when made or deemed made; or

 

75



--------------------------------------------------------------------------------

  7.5

Other Defaults Under Loan Documents.

The Borrower or any of its Subsidiaries shall default in the performance of or
compliance with any term contained in this Agreement or any of the other Loan
Documents, other than any such term referred to or covered in any other
subsection of this Section 7, and such default shall not have been remedied or
waived within 30 days after receipt by the Borrower or such Subsidiary of notice
from the Administrative Agent or any Lender of such default; or

 

  7.6

Involuntary Bankruptcy; Appointment of Receiver, etc.

(i)     A court having jurisdiction in the premises shall enter a decree or
order for relief in respect of the Borrower or any of its Subsidiaries in an
involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or

(ii)    an involuntary case shall be commenced against the Borrower or any of
its Subsidiaries under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, conservator, custodian or other
officer having similar powers over the Borrower or any of its Subsidiaries, or
over all or a substantial part of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of the Borrower or any of its Subsidiaries for all or
a substantial part of the property of the Borrower or any of its Subsidiaries,
and any such event described in this clause (ii) shall continue for 60 days
unless dismissed, bonded or discharged; or

 

  7.7

Voluntary Bankruptcy; Appointment of Receiver, etc.

(i)     The Borrower or any of its Subsidiaries shall have an order for relief
entered with respect to it or commence a voluntary case under the Bankruptcy
Code or under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect, or shall consent to the entry of an order for relief in an
involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or the Borrower or any of its Subsidiaries shall make any
assignment for the benefit of creditors; or

(ii)    the Borrower or any of its Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the Governing Body of the Borrower or any of its
Subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to in clause
(i) above or this clause (ii); or

 

76



--------------------------------------------------------------------------------

  7.8

Judgments and Attachments.

Any money judgment, writ or warrant of attachment, execution or similar process
involving in the aggregate at any time an amount in excess of $25,000,000 to the
extent not adequately covered by insurance as to which a solvent and
unaffiliated insurance company has acknowledged coverage, shall be entered or
filed against the Borrower or any of its Subsidiaries or any of their respective
assets and shall remain undischarged, unvacated, unbonded or unstayed for a
period of 60 days (or in any event later than five days prior to the date of any
proposed sale thereunder); or

 

  7.9

Dissolution.

Any order, judgment or decree shall be entered against the Borrower or any of
its Subsidiaries decreeing the dissolution or split up of the Borrower or such
Subsidiary in a manner not permitted under subsections 5.2 or 6.7, and such
order shall remain undischarged or unstayed for a period in excess of 30 days;
or

 

  7.10

Employee Benefit Plans.

There shall occur one or more ERISA Events that individually or in the aggregate
result in or would reasonably be expected to result in a Material Adverse
Effect; or there shall exist an amount of unfunded benefit liabilities (as
reported in the Borrower’s most recent Form 5500), individually or in the
aggregate for all Pension Plans to which the Borrower or any of its Subsidiaries
has contributed (excluding for purposes of such computation any Pension Plans
with respect to which assets exceed benefit liabilities), which would reasonably
be expected to result in a Material Adverse Effect; or

 

  7.11

Change in Control.

A Change in Control shall have occurred; or

 

  7.12

SIPC.

The Commission or any Self-Regulatory Organization shall have notified the SIPC
pursuant to Section 5(a)(1) of the SIPA of facts which lead it to reasonably
believe that the Borrower or any Subsidiary thereof is in or is approaching
financial difficulty, or the SIPC shall file an application for a protective
decree with respect to the Borrower or any of its Subsidiaries under
Section 5(a)(3) of the SIPA; or

 

  7.13

Broker-Dealer License.

The Commission or other Government Authority shall revoke or suspend the license
or authorization of any Subsidiary of the Borrower under Federal or Missouri
state law (or any other state in which five percent (5%) or more of securities
trade revenue is generated) to conduct business as a securities broker-dealer
(and such license or authorization shall not be reinstated within five days), or
any Subsidiary of the Borrower shall be suspended or expelled from membership in
the FINRA or any other Self-Regulatory Organization or securities exchange; or

 

77



--------------------------------------------------------------------------------

  7.14

Invalidity of Loan Documents; Repudiation of Obligations.

At any time after the execution and delivery thereof, (i) any Loan Document or
any provision thereof, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void, (ii) the
Borrower or any of its Subsidiaries shall contest the validity or enforceability
of any Loan Document or any provision thereof in writing, or (iii) the Borrower
shall deny in writing that it has any further liability, including with respect
to future advances by the Lenders, under any Loan Document or any provision
thereof;

THEN (i) upon the occurrence of any Event of Default described in subsection 7.6
or 7.7 in respect of the Borrower or any of its Subsidiaries, (a) the Commitment
shall be terminated and the obligation of each Lender to make any Loan hereunder
shall thereupon terminate and (b) the unpaid principal amount of and accrued
interest on the Loans and all other Obligations shall automatically become
immediately due and payable, without presentment, demand, protest or other
requirements of any kind, all of which are hereby expressly waived by the
Borrower, and (ii) upon the occurrence and during the continuation of any other
Event of Default, the Administrative Agent shall, upon the written request or
with the written consent of the Requisite Lenders, by written notice to the
Borrower, declare all or any portion of the amounts described in clauses (a) and
(b) above to be, and the same shall forthwith become, immediately due and
payable, and the obligation of each Lender to make any Loan hereunder shall
thereupon terminate; provided that the foregoing shall not affect in any way the
obligations of the Lenders to purchase assignments of any unpaid Swing Line
Loans as provided in subsection 2.1A(ii).

Notwithstanding anything contained in the preceding paragraph, if at any time
within 60 days after an acceleration of the Loans pursuant to clause (ii) of the
preceding paragraph the Borrower shall pay all arrears of interest and all
payments on account of principal which shall have become due otherwise than as a
result of such acceleration (with interest on principal and, to the extent
permitted by law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Potential Events of Default (other than
non-payment of the principal of and accrued interest on the Loans, in each case
which is due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to subsection 9.6, then the Requisite Lenders, by written notice
to the Borrower, may at their option rescind and annul such acceleration and its
consequences; but such action shall not affect any subsequent Event of Default
or Potential Event of Default or impair any right consequent thereon. The
provisions of this paragraph are intended merely to bind the Lenders to a
decision which may be made at the election of the Requisite Lenders, and such
provisions shall not at any time be construed so as to grant the Borrower the
right to require the Lenders to rescind or annul any acceleration hereunder or
to preclude the Administrative Agent or the Lenders from exercising any of the
rights or remedies available to them under any of the Loan Documents, even if
the conditions set forth in this paragraph are met.

 

78



--------------------------------------------------------------------------------

Section 8.        ADMINISTRATIVE AGENT

8.1     Appointment. Wells Fargo is hereby appointed the Administrative Agent
hereunder and under the other Loan Documents. Each Lender hereby authorizes the
Administrative Agent to act as its agent in accordance with the terms of this
Agreement and the other Loan Documents. Wells Fargo agrees to act upon the
express conditions contained in this Agreement and the other Loan Documents, as
applicable. The provisions of this Section 8 are solely for the benefit of the
Administrative Agent and the Lenders and neither the Borrower nor any of its
Subsidiaries shall have rights as a third party beneficiary of any of the
provisions hereof, except that the Borrower shall be a third party beneficiary
of subsections 8.5A, 8.5B and 8.6 and shall be entitled to enforce its rights
thereunder. In performing its functions and duties under this Agreement, the
Administrative Agent (other than as provided in subsection 2.1D) shall act
solely as an agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for the Borrower or any of its Subsidiaries.

 

  8.2

Powers and Duties; General Immunity.

A.     Powers; Duties Specified. Each Lender irrevocably authorizes the
Administrative Agent to take such action on such Lender’s behalf and to exercise
such powers, rights and remedies hereunder and under the other Loan Documents as
are specifically delegated or granted to the Administrative Agent by the terms
hereof and thereof, together with such powers, rights and remedies as are
reasonably incidental thereto. The Administrative Agent shall have only those
duties and responsibilities that are expressly specified in this Agreement and
the other Loan Documents. The Administrative Agent may exercise such powers,
rights and remedies and perform such duties by or through its agents or
employees. The Administrative Agent shall not have, by reason of this Agreement
or any of the other Loan Documents, a fiduciary relationship in respect of any
Lender or the Borrower; and nothing in this Agreement or any of the other Loan
Documents, expressed or implied, is intended to or shall be so construed as to
impose upon the Administrative Agent any obligations in respect of this
Agreement or any of the other Loan Documents except as expressly set forth
herein or therein.

B.     No Responsibility for Certain Matters. The Administrative Agent shall not
be responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by the Administrative Agent to the Lenders
or by or on behalf of the Borrower to the Administrative Agent or any Lender in
connection with the Loan Documents and the transactions contemplated thereby or
for the financial condition or business affairs of the Borrower or any other
Person liable for the payment of any Obligations, nor shall the Administrative
Agent be required to ascertain or inquire as to the performance or observance of
any of the terms, conditions, provisions, covenants or agreements contained in
any of the Loan Documents or as to the use of the proceeds of the Loans or as to
the existence or possible existence of any Event of Default or Potential Event
of Default.

 

79



--------------------------------------------------------------------------------

C.     Exculpatory Provisions. Neither any Agent nor any of its officers,
directors, employees or agents shall be liable to the Lenders for any action
taken or omitted by such Agent under or in connection with any of the Loan
Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct. Each Agent shall be entitled to refrain from any
discretionary act or the taking of any discretionary action (including the
failure to take an action) in connection with this Agreement or any of the other
Loan Documents or from the exercise of any power, discretion or authority vested
in it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from the Requisite Lenders (or such other
Lenders as may be required to give such instructions under subsection 9.6) and,
upon receipt of such instructions from the Requisite Lenders (or such other
Lenders, as the case may be), such Agent shall be required to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions; provided that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Loan Document or
applicable law. Without prejudice to the generality of the foregoing, (i) each
Agent shall be entitled to rely, and shall be fully protected in relying, upon
any communication (including any electronic message, Internet or intranet
website posting or other distribution), instrument or document believed by it to
be genuine and correct and to have been signed or sent by the proper person or
persons, and shall be entitled to rely and shall be protected in relying on
opinions and judgments of attorneys (who may be attorneys for Company and its
Subsidiaries), accountants, experts and other professional advisors selected by
it; and (ii) no Lender shall have any right of action whatsoever against any
Agent as a result of such Agent acting or (where so instructed) refraining from
acting under this Agreement or any of the other Loan Documents in accordance
with the instructions of the Requisite Lenders (or such other Lenders as may be
required to give such instructions under subsection 9.6).

D.     Administrative Agent Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, the Administrative Agent in its individual capacity
as a Lender hereunder. The term “Lender” or “Lenders” or any similar term shall,
unless the context clearly otherwise indicates, include the Administrative Agent
in its individual capacity. The Administrative Agent and its Affiliates may
accept deposits from, lend money to, acquire equity interests in and generally
engage in any kind of commercial banking, investment banking, trust, financial
advisory or other business with the Borrower or any of its Affiliates as if it
were not performing the duties specified herein, and may accept fees and other
consideration from the Borrower for services in connection with this Agreement
and otherwise without having to account for the same to the Lenders.

 

  8.3

Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness.

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of the Borrower and its Subsidiaries in
connection with the making of the Loans hereunder and that it has made and shall
continue to make its own appraisal of the creditworthiness of the Borrower and
its Subsidiaries. The Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of the Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and the Administrative Agent shall not have any responsibility with
respect to the accuracy of or the completeness of any information provided to
the Lenders.

 

80



--------------------------------------------------------------------------------

  8.4

Right to Indemnity.

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
the Administrative Agent and its officers, directors, employees, agents,
attorneys, professional advisors and Affiliates (collectively, the “Agent
Indemnitees”) to the extent that any such Person shall not have been reimbursed
by the Borrower, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
reasonable counsel fees and disbursements and fees and disbursements of any
financial advisor engaged by the Administrative Agent) or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent or such other Person in exercising the powers,
rights and remedies of the Administrative Agent or performing duties of the
Administrative Agent hereunder or under the other Loan Documents or otherwise in
its capacity as the Administrative Agent in any way relating to or arising out
of this Agreement or the other Loan Documents; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
Agent Indemnitee resulting solely from that Agent Indemnitee’s gross negligence
or willful misconduct as determined by a final judgment of a court of competent
jurisdiction. If any indemnity furnished to the Administrative Agent or any
other such Person for any purpose shall, in the opinion of the Administrative
Agent, be insufficient or become impaired, the Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished.

 

  8.5

Resignation of the Administrative Agent; Successor Administrative Agent and
Swing Line Lender.

A.     Resignation; Successor Administrative Agent. The Administrative Agent may
resign at any time by giving 30 days’ prior written notice thereof to the
Lenders and the Borrower. Upon any such notice of resignation by the
Administrative Agent, the Requisite Lenders shall have the right, upon five
Business Days’ notice to the Borrower, to appoint a successor Administrative
Agent, with such appointment subject, so long as no Event of Default shall have
occurred and be continuing, to prior approval of the Borrower (such approval not
to be unreasonably withheld or delayed). If no such successor shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent with such appointment subject, so long
as no Event of Default shall have occurred and be continuing, to prior approval
of the Borrower (such approval not to be unreasonably withheld or delayed). If
the Administrative Agent shall notify the Lenders and the Borrower that no
Person has accepted such appointment as successor Administrative Agent, such
resignation shall nonetheless become effective in accordance with the
Administrative Agent’s notice and (i) the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents, and
(ii) all payments, communications and determinations provided to be made by, to
or through the Administrative Agent shall instead be made by, to or through each
Lender directly, until such time as the Requisite Lenders appoint a successor
Administrative Agent in accordance with this subsection 8.5A. Upon the
acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
(if not already discharged as set forth above). After the Administrative Agent’s
resignation hereunder, the provisions of this Section 8 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement.

 

81



--------------------------------------------------------------------------------

B.     Successor Swing Line Lender. Any resignation of the Administrative Agent
pursuant to subsection 8.5A shall also constitute the resignation of Wells Fargo
or its successor as a Swing Line Lender, and any successor Administrative Agent
appointed pursuant to subsection 8.5A shall, upon its acceptance of such
appointment, become a successor Swing Line Lender for all purposes hereunder.
Any assignment by any other Swing Line Lender (other than a Swing Line Lender
that is also the Administrative Agent) of its Commitment and Loans under this
Agreement shall constitute the resignation of such Swing Line Lender as a Swing
Line Lender and any successor Swing Line Lender shall, upon the effectiveness of
the assignment thereto (which shall require the consent of the Borrower to such
assignee becoming a Swing Line Lender hereunder), such assignee shall be a Swing
Line Lender for all purposes of this Agreement. In either of the events
described in the preceding two sentences, (i) the Borrower shall at the
effective time of such resignation prepay any outstanding Swing Line Loans made
by the retiring Administrative Agent or Swing Line Lender, in its capacity as
Swing Line Lender, (ii) upon such prepayment, the retiring Administrative Agent
or Swing Line Lender shall surrender any Swing Line Note held by it to the
Borrower for cancellation, and (iii) if so requested by the successor
Administrative Agent or successor Swing Line Lender in accordance with
subsection 2.1E, the Borrower shall issue a Swing Line Note to the successor
Administrative Agent or successor Swing Line Lender substantially in the form of
Exhibit IV, in the amount of the applicable Swing Line Loan Subfacility then in
effect and with other appropriate insertions.

 

  8.6

Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of the Subsidiaries of the
Borrower, the Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:

(i)     to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under subsections 2.3 and 9.2) allowed in such judicial proceeding, and

 

82



--------------------------------------------------------------------------------

(ii)     to collect and receive any moneys or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under subsections 2.3 and 9.2.

Nothing herein contained shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lenders or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

8.7     No Other Duties, etc. Anything herein to the contrary notwithstanding,
none of the syndication agents, documentation agents, co-agents, book manager,
lead manager, arranger, lead arranger or co-arranger listed on the cover page or
signature pages hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

Section 9.     MISCELLANEOUS

 

  9.1

Successors and Assigns; Assignments and Participations in Loans.

A.     General. This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of the
parties hereto and the successors and assigns of the Lenders and the successors
and permitted assigns of the Borrower (it being understood that the Lenders’ and
the Borrower’s rights of assignment are subject to the further provisions of
this subsection 9.1). Neither Borrower’s rights nor obligations hereunder nor
any interest therein may be assigned or delegated by the Borrower without the
prior written consent of all Lenders (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void). Anything contained
herein to the contrary notwithstanding, except as provided in subsection
2.1A(ii) and subsection 9.5, the applicable Swing Line Loan Subfacility and the
related Swing Line Loans of a Swing Line Lender may not be sold, assigned or
transferred as described below to any Person other than to the extent
contemplated by subsection 8.5. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby and, to the extent
expressly contemplated hereby, the Affiliates of each of the Administrative
Agent and the Lenders and the Indemnitees) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

83



--------------------------------------------------------------------------------

B.     Assignments.

(i)     Amounts and Terms of Assignments. Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement; provided that (a), except (1) in the case of an assignment of the
entire remaining amount of the assigning Lender’s rights and obligations under
this Agreement or (2) in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund of a Lender, the aggregate amount of the
Revolving Loan Exposure of the assigning Lender and the assignee subject to each
such assignment shall not be less than $5,000,000 and in increments of
$1,000,000 in excess thereof, unless the Administrative Agent otherwise consents
(such consent not to be unreasonably withheld or delayed), provided that
simultaneous assignments to or by two or more related Funds shall be treated as
one assignment for purposes of this clause (a), (b) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loan or
the Commitment assigned; and any assignment of all or any portion of a Revolving
Loan Commitment or Revolving Loan shall be made only as an assignment of the
same proportionate part of the assigning Lender’s Revolving Loan Commitment or
Revolving Loans, (c) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment Agreement, together with a processing and
recordation fee of $3,500 (which fee may be waived by the Administrative Agent
in its sole discretion), and the Eligible Assignee, if it shall not already be a
Lender, shall deliver to the Administrative Agent information reasonably
requested by the Administrative Agent, including forms, certificates or other
information in compliance with subsection 2.7B(iv), and (d) except in the case
of an assignment to another Lender, an Affiliate of a Lender or an Approved Fund
of a Lender, the Administrative Agent, the Swing Line Lenders and, if no Event
of Default or Potential Event of Default has occurred and is continuing, the
Borrower, shall have consented thereto (which consent shall not be unreasonably
withheld).

Upon such execution, delivery and consent, from and after the effective date
specified in such Assignment Agreement, (y) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and (z) the assigning Lender thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under subsection 9.9B)
and be released from its obligations under this Agreement (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto; provided that, anything contained in any of the Loan
Documents to the contrary notwithstanding). The assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its Notes, if any, to the Administrative Agent for cancellation, and
thereupon new Notes shall, if so requested by the assignee and/or the assigning
Lender in accordance with subsection 2.1E, be issued to the assignee and/or to
the assigning Lender, substantially in the form of Exhibit III or Exhibit IV, as
the case may be, with appropriate insertions, to reflect the amounts of the new
Commitments and/or outstanding Revolving Loans, as the case may be, of the
assignee and/or the assigning Lender. Other than as provided in subsection
2.1A(ii) and subsection 9.5, any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection 9.1B
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection 9.1C.

 

84



--------------------------------------------------------------------------------

(ii)     Acceptance by Administrative Agent; Recordation in Register. Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 9.1B(i) and any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters that such assignee may be required to deliver to the
Administrative Agent pursuant to subsection 2.7B(iv), the Administrative Agent
shall, if the Administrative Agent, each Swing Line Lender and the Borrower have
consented to the assignment evidenced thereby (in each case to the extent such
consent is required pursuant to subsection 9.1B(i)), (a) accept such Assignment
Agreement by executing a counterpart thereof as provided therein (which
acceptance shall evidence any required consent of the Administrative Agent to
such assignment), (b) record the information contained therein in the Register,
and (c) give prompt notice thereof to the Borrower. The Administrative Agent
shall maintain a copy of each Assignment Agreement delivered to and accepted by
it as provided in this subsection 9.1B(ii).

(iii)     Deemed Consent by the Borrower. If the consent of the Borrower to an
assignment or to an Eligible Assignee is required hereunder, the Borrower shall
be deemed to have given its consent five Business Days after the date notice
thereof has been delivered by the assigning Lender (through the Administrative
Agent) unless such consent is expressly refused by the Borrower on or prior to
such fifth Business Day.

 

85



--------------------------------------------------------------------------------

C.     Participations. Any Lender may, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to one or more Persons
(other than a natural Person or the Borrower or any of its Affiliates) in all or
a portion of such Lender’s rights and/or obligations under this Agreement;
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver directly affecting (i) the
extension of the scheduled final maturity date of any Loan allocated to such
participation or (ii) a reduction of the principal amount of or the rate of
interest payable on any Loan allocated to such participation. Subject to the
further provisions of this subsection 9.1C, the Borrower agrees that each
Participant shall be entitled to the benefits of subsections 2.6D and 2.7 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection 9.1B. To the extent permitted by law, each Participant
also shall be entitled to the benefits of subsection 9.4 as though it were a
Lender, provided such Participant agrees to be subject to subsection 9.5 as
though it were a Lender. A Participant shall not be entitled to receive any
greater payment under subsections 2.6D and 2.7A than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. No Participant shall be entitled to
the benefits of subsection 2.7 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with subsection 2.7B(iv) as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

D.     Pledges and Assignments. Any Lender may, without the consent of the
Administrative Agent or the Borrower, at any time pledge or assign a security
interest in all or any portion of its Loans, and the other Obligations owed to
such Lender, to secure obligations of such Lender, including without limitation
(A) any pledge or assignment to secure obligations to any Federal Reserve Bank
and (B) in the case of any Lender that is a Fund, any pledge or assignment to
any holders of obligations owed, or securities issued, by such Lender including
to any trustee for, or any other representative of, such holders; provided that
(i) no Lender shall be relieved of any of its obligations hereunder as a result
of any such assignment or pledge and (ii) in no event shall any assignee or
pledgee be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.

E.     Information. Each Lender may furnish any information concerning the
Borrower and its Subsidiaries in the possession of that Lender from time to time
to pledgees under subsection 9.1D, assignees and participants (including
prospective assignees and participants), in each case subject to subsection
9.18.

 

86



--------------------------------------------------------------------------------

F.     Agreements of Lenders. Each Lender listed on the signature pages hereof
hereby agrees, and each Lender that becomes a party hereto pursuant to an
Assignment Agreement shall be deemed to agree, (i) that it has experience and
expertise in the making of or purchasing loans such as the Loans; and (ii) that
it will make or purchase Loans for its own account in the ordinary course of its
business and without a view to distribution of such Loans within the meaning of
the Securities Act or the Exchange Act or other federal securities laws (it
being understood that, subject to the provisions of this subsection 9.1, the
disposition of such Loans or any interests therein shall at all times remain
within its exclusive control).

 

  9.2

Expenses.

Whether or not the transactions contemplated hereby shall be consummated, the
Borrower agrees to pay promptly (i) all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent, including reasonable fees,
expenses and disbursements of counsel to the Administrative Agent, in connection
with the negotiation, preparation, execution and administration of the Loan
Documents and any consents, amendments, waivers or other modifications thereto
and any other documents or matters; (ii) all other reasonable costs and expenses
incurred by the Administrative Agent and the Joint Lead Arrangers in connection
with the syndication of the Commitments; (iii) all reasonable costs and
expenses, including reasonable attorneys’ fees (including allocated costs of
internal counsel) and reasonable fees, costs and expenses of accountants,
advisors and consultants, incurred by the Administrative Agent and its counsel
at any time when an Event of Default has occurred and is continuing, relating to
efforts to evaluate or assess the Borrower or any of its Subsidiaries and its
business or financial condition; and (iv) all reasonable costs and expenses,
including reasonable attorneys’ fees (including allocated costs of internal
counsel), reasonable fees, costs and expenses of accountants, advisors and
consultants and costs of settlement, incurred by the Administrative Agent and
the Lenders in enforcing any Obligations of or in collecting any payments due
from the Borrower hereunder or under the other Loan Documents (including in
connection with the enforcement of the Loan Documents) or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings. The Administrative Agent shall provide the Borrower with
a detailed statement of all reimbursements or payments requested pursuant to
this subsection 9.2.

 

  9.3

Indemnity.

In addition to the payment of expenses pursuant to subsection 9.2, whether or
not the transactions contemplated hereby shall be consummated, the Borrower
agrees to indemnify, pay and hold harmless the Administrative Agent and each of
the Lenders, and the officers, directors, trustees, employees, agents, advisors
and Affiliates of each of the foregoing (collectively called the “Indemnitees”),
from and against any and all Indemnified Liabilities (as hereinafter defined);
provided that the Borrower shall not have any obligation to any Indemnitee
hereunder with respect to any Indemnified Liabilities to the extent such
Indemnified Liabilities arise solely from the gross negligence or willful
misconduct of that Indemnitee as determined by a final judgment of a court of
competent jurisdiction.

 

87



--------------------------------------------------------------------------------

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages)
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that are imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
(including the Lenders’ agreement to make the Loans hereunder or the use or
intended use of the proceeds thereof or any enforcement of any of the Loan
Documents) or (ii) any Environmental Claim or any Hazardous Materials Activity
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of the Borrower or any of its
Subsidiaries.

To the extent that the undertakings to indemnify, pay and hold harmless set
forth in this subsection 9.3 may be unenforceable in whole or in part because
they are violative of any law or public policy, the Borrower shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

 

  9.4

Set-Off.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each of the Lenders and their Affiliates is
hereby authorized by the Borrower at any time or from time to time, without
notice to the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, time or demand, provisional or final, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including (i) trust accounts, (ii) any asset, Security or other property
right of the Borrower held solely as a fiduciary or otherwise for the benefit of
another Person and (iii) any other asset, Security or account restricted by
applicable law or regulation including, without limitation, Rule 15c3-3, Rule
8c-1 or Rule 15c2-1 of the General Rules and Regulations promulgated by the
Commission under the Exchange Act) and any other Indebtedness at any time held
or owing by that Lender or any Affiliate of that Lender to or for the credit or
the account of the Borrower against and on account of the Obligations of the
Borrower to that Lender (or any Affiliate of that Lender) or to any other Lender
(or any Affiliate of any other Lender) under this Agreement and the other Loan
Documents, including all claims of any nature or description arising out of or
connected with this Agreement or any other Loan Document, irrespective of
whether or not (i) that Lender shall have made any demand hereunder or (ii) the
principal of or the interest on the Loans or any other amounts due hereunder
shall have become due and payable pursuant to Section 7 and although said
obligations and liabilities, or any of them, may be contingent or unmatured;
provided, that promptly following such set-off, appropriation and application,
the Lender taking such action shall provide written notice thereof to the
Borrower.

 

88



--------------------------------------------------------------------------------

  9.5

Ratable Sharing.

The Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, fees and other
amounts then due and owing to that Lender hereunder or under the other Loan
Documents (collectively, the “Aggregate Amounts Due” to such Lender) that is
greater than the proportion received by any other Lender in respect of the
Aggregate Amounts Due to such other Lender, then the Lender receiving such
proportionately greater payment shall, unless such proportionately greater
payment is required by the terms of this Agreement, (i) notify the
Administrative Agent and each other Lender of the receipt of such payment and
(ii) apply a portion of such payment to purchase assignments (which it shall be
deemed to have purchased from each seller of an assignment simultaneously upon
the receipt by such seller of its portion of such payment) of the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided that (A) if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of the Borrower or otherwise,
those purchases shall be rescinded and the purchase prices paid for such
assignments shall be returned to such purchasing Lender ratably to the extent of
such recovery, but without interest and (B) the foregoing provisions shall not
apply to (1) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or (2) any payment obtained by a Lender as
consideration for the assignment (other than an assignment pursuant to this
subsection 9.5) of or the sale of a participation in any of its Obligations to
any Eligible Assignee or Participant pursuant to subsection 9.1B. The Borrower
expressly consents to the foregoing arrangement and agrees that any purchaser of
an assignment so purchased may exercise any and all rights of a Lender as to
such assignment as fully as if that Lender had complied with the provisions of
subsection 9.1B with respect to such assignment. In order to further evidence
such assignment (and without prejudice to the effectiveness of the assignment
provisions set forth above), each purchasing Lender and each selling Lender
agree to enter into an Assignment Agreement at the request of a selling Lender
or a purchasing Lender, as the case may be, in form and substance reasonably
satisfactory to each such Lender.

 

  9.6

Amendments and Waivers.

No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes, and no consent to any departure by the Borrower
therefrom, shall in any event be effective without the written concurrence of
the Requisite Lenders (or by the Administrative Agent with the consent of the
Requisite Lenders) and the Borrower; provided that no such amendment,
modification, termination, waiver or consent shall, without the consent of:

(i)     each Lender with Obligations directly affected (whose consent shall be
sufficient for any such amendment, modification, termination or waiver without
the consent of the Requisite Lenders) (1) reduce or forgive the principal amount
of any Loan, (2) postpone the scheduled final maturity date of any Loan (but not
the date of any scheduled installment of principal), (3) postpone the date on
which any interest or any fees are payable, (4) decrease the interest rate borne
by any Loan (other than any waiver of any increase in the interest rate
applicable to any of the Loans pursuant to subsection 2.2E) or the amount of any
fees payable hereunder or (5) extend the Revolving Loan Commitment Termination
Date; and

 

89



--------------------------------------------------------------------------------

(ii)     each Lender, (1) change in any manner the definition of “Pro Rata
Share” or the definition of “Requisite Lenders” (except for any changes
resulting solely from an increase in the aggregate amount of the Commitments
approved by the Requisite Lenders), (2) change the provisions of subsection
2.4B(iii) to provide that the Lenders will not share pro rata in payments,
(3) change in any manner any provision of this Agreement that, by its terms,
expressly requires the approval or concurrence of all Lenders, (4) increase the
maximum duration of Interest Periods permitted hereunder, (5) change in any
manner or waive the provisions contained in subsection 2.4A(iii), subsection 7.1
(except by virtue of any acceleration that has been rescinded and annulled in
accordance with this Agreement), subsection 9.5 or this subsection 9.6 or
(6) change in any manner the provisions of subsection 2.4B to provide that the
Lenders will not share pro rata in reductions of the Revolving Loan Commitment
Amount.

In addition, no amendment, modification, termination or waiver of any provision
(i) of subsection 2.1A(ii) or of any other provision of this Agreement relating
to the Swing Line Loan Subfacility or the Swing Line Loans shall be effective
without the written concurrence of the Swing Line Lenders (or the applicable
Swing Line Lender), (ii) of Section 8 or of any other provision of this
Agreement which, by its terms, expressly requires the approval or concurrence of
the Administrative Agent shall be effective without the written concurrence of
the Administrative Agent, and (iii) that increases the amount of a Commitment of
a Lender shall be effective without the consent of such Lender.

The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of that Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances. Any
amendment, modification, termination, waiver or consent effected in accordance
with this subsection 9.6 shall be binding upon each Lender at the time
outstanding and each future Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of such Lender may not be increased or extended
without the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender more adversely than other affected Lenders shall
require the consent of such Defaulting Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this subsection 9.6) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of subsection 2.10; provided that no amendment or modification shall
result in any increase in the amount of any Lender’s Commitment or any increase
in any Lender’s Pro Rata Share, in each case, without the written consent of
such affected Lender.

 

  9.7

Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to another covenant shall not
avoid the occurrence of an Event of Default or Potential Event of Default if
such action is taken or condition exists.

 

90



--------------------------------------------------------------------------------

  9.8

Notices; Effectiveness of Signatures; Posting on Electronic Delivery Systems.

A. Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served or sent by United States mail or courier service and
shall be deemed to have been given when delivered in person or by courier
service, or three Business Days after depositing it in the United States mail
with postage prepaid and properly addressed; provided that notices to the
Borrower, the Administrative Agent and the Swing Line Lenders and notices to any
Lender under Section 2 shall not be effective until received. For the purposes
hereof, the address of the Borrower, the Administrative Agent and the Swing Line
Lenders shall be as set forth on Schedule 9.8 and the address of each other
Lender shall be as set forth on its Administrative Questionnaire or (i) as to
the Borrower and the Administrative Agent, such other address as shall be
designated by such Person in a written notice delivered to the other parties
hereto and (ii) as to each other party, such other address as shall be
designated by such party in a written notice delivered to the Administrative
Agent. Electronic mail and Internet and intranet websites may be used to
distribute routine communications, such as financial statements and other
information as provided in subsection 5.1, and Notices of Borrowing and Notices
of Conversion/Continuation. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

B. Effectiveness of Signatures. Loan Documents and notices under the Loan
Documents may be transmitted and/or signed by telefacsimile and by signatures
delivered in ‘PDF’ format by electronic mail. The effectiveness of any such
documents and signatures shall, subject to applicable law, have the same force
and effect as an original copy with manual signatures and shall be binding on
the Borrower, the Administrative Agent and the Lenders. The Administrative Agent
may also require that any such documents and signature be confirmed by a
manually-signed copy thereof; provided, however, that the failure to request or
deliver any such manually-signed copy shall not affect the effectiveness of any
facsimile document or signature.

C. Posting on Electronic Delivery Systems. The Borrower acknowledges and agrees
that (I) the Administrative Agent may make any material delivered by the
Borrower to the Administrative Agent, as well as any amendments, waivers,
consents, and other written information, documents, instruments and other
materials relating to the Borrower, any of its Subsidiaries, or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”), available
to the Lenders by posting such notices on an electronic delivery system (which
may be provided by the Administrative Agent, an Affiliate of Administrative
Agent, or any Person that is not an Affiliate of the Administrative Agent), such
as IntraLinks, or a substantially similar electronic system (the “Platform”) and
(II) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the Borrower
or its securities) (each, a “Public Lender”). The Borrower acknowledges that
(i) the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution; (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, completeness, timeliness, sufficiency, or sequencing of the
Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform.

 

91



--------------------------------------------------------------------------------

The Borrower hereby agrees that (w) all Communications that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Communications “PUBLIC”, the Borrower
shall be deemed to have authorized Administrative Agent and the Lenders to treat
such Communications as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such
Communications constitute confidential information pursuant to subsection 9.18,
they shall be treated as set forth in such subsection); (y) all Communications
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Investor”; and (z) Administrative Agent shall be
entitled to treat any Communications that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor”. Each Lender which is a Public Lender agrees that any failure of the
Borrower to provide it with a Communication which, as set forth above, is not
suitable for Public Lenders shall not be a breach of any requirement in this
Agreement or any other Loan Document to provide such Communication to all of the
Lenders.

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement (pursuant to an Administrative
Questionnaire or otherwise), the Administrative Agent in writing of such
Lender’s e-mail address to which a Notice may be sent (and from time to time
thereafter to ensure that the Administrative Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address. Notwithstanding the foregoing, (x) the Borrower shall not be
responsible for any failure of the Platform or for the inability of any Lender
to access any Communication made available by the Borrower to the Administrative
Agent in connection with the Platform and in no event shall any such failure
constitute an Event of Default hereunder and (y) notices to any Lender pursuant
to Section 2 shall not be provided by means other than hard copy or telecopy if
such Lender notifies Administrative Agent that it is not capable of receiving
such notices by such other means.

 

92



--------------------------------------------------------------------------------

  9.9

Survival of Representations, Warranties and Agreements.

A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder.

B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of the Borrower set forth in subsections 2.6D, 2.7, 9.2, 9.3,
9.16 and 9.17 and the agreements of Lenders set forth in subsections 8.2C, 8.4,
9.5 and 9.17 shall survive the payment of the Obligations, and the termination
of this Agreement.

 

  9.10

Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of an Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available.

 

  9.11

Payments Set Aside.

To the extent that the Borrower makes a payment or payments to the
Administrative Agent or the Lenders (or to the Administrative Agent for the
benefit of the Lenders), or the Administrative Agent or the Lenders exercise
their rights of setoff, and such payment or payments or the proceeds of such
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, any other state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such setoff had not occurred.

 

  9.12

Severability.

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

93



--------------------------------------------------------------------------------

  9.13

Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver.

The obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders, or the Lenders and the Borrower, as a partnership, an association, a
joint venture or any other kind of entity. The amounts payable at any time
hereunder to each Lender shall be a separate and independent debt, and, subject
to subsection 8.6, each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.

To the extent permitted by law, the Borrower shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of this
Agreement (including, without limitation, subsection 2.1C hereof), any other
Loan Document, any transaction contemplated by the Loan Documents, any Loan or
the use of proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with the Loan Documents or the
transactions contemplated thereby.

 

  9.14

Applicable Law.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER
LAW.

 

  9.15

Construction of Agreement; Nature of Relationship.

The Borrower acknowledges that (i) it has been represented by counsel in the
negotiation and documentation of the terms of this Agreement, (ii) it has had
full and fair opportunity to review and revise the terms of this Agreement,
(iii) this Agreement has been drafted jointly by the parties hereto, and
(iv) neither the Administrative Agent nor any Lender or other Agent has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and the Lenders, on one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor. Accordingly, each of the parties hereto
acknowledges and agrees that the terms of this Agreement shall not be construed
against or in favor of another party.

 

  9.16

Consent to Jurisdiction and Service of Process.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE BORROWER ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS HEREUNDER AND
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN COOK COUNTY IN THE STATE OF ILLINOIS. BY EXECUTING AND
DELIVERING THIS AGREEMENT, THE BORROWER, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY:

 

94



--------------------------------------------------------------------------------

(I)     ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(II)     WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(III)     AGREES THAT THE LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
MANNER PERMITTED BY APPLICABLE LAW OR TO BRING PROCEEDINGS AGAINST THE BORROWER
IN THE COURTS OF ANY OTHER JURISDICTION; AND

(IV)     AGREES THAT THE PROVISIONS OF THIS SUBSECTION 9.16 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER ILLINOIS LAW.

 

  9.17

Waiver of Jury Trial.

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 9.17 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

 

95



--------------------------------------------------------------------------------

  9.18

Confidentiality.

The Administrative Agent, the Swing Line Lenders and each Lender shall maintain
the confidentiality of all non-public information obtained pursuant to the
requirements of this Agreement and hold all such information in accordance with
such Person’s customary procedures for handling confidential information of this
nature and in accordance with the safe and sound commercial lending or
investment practices maintained in comparable transactions, it being understood
and agreed by the Borrower that in any event any such Person may make
disclosures (a) to its and its Affiliates’ directors, officers, employees and
agents, including accountants, and legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential, (b) to the extent requested by any Government
Authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this subsection 9.18, to (i) any pledgee under subsection 9.1,
any Eligible Assignee of or participant in, or any prospective Eligible Assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Borrower, (g) with the consent of the Borrower, (h) to the extent such
information (i) becomes publicly available other than as a result of a breach of
this subsection 9.18 or (ii) becomes available to Administrative Agent, such
Swing Line Lender or such Lender on a nonconfidential basis from a source other
than the Borrower, (i) to any nationally recognized rating agency that requires
access to information about a Lender’s or its Affiliates’ investment portfolio
solely in connection with ratings issued with respect to such Lender or its
Affiliates and such rating agency’s ratings are publicly available and that no
written or oral communications from counsel to the Administrative Agent and no
information that is or is designated as privileged or as attorney work product
may be disclosed to any Person unless such Person is a Lender or a Participant
hereunder; provided that, unless specifically prohibited by applicable law or
court order, the Administrative Agent, a Swing Line Lender or a Lender shall
notify the Borrower of any requirement or request under applicable laws or
regulations or under any subpoena or similar legal process, including by any
Government Authority or representative thereof (other than any such request in
connection with any examination of the financial condition of such Lender by
such Government Authority), for disclosure of any such non-public information
prior to disclosure of such information; and provided, further that in no event
shall the Administrative Agent, such Swing Line Lender or such Lender be
obligated or required to return any materials furnished by the Borrower or any
of its Subsidiaries. In addition, subject to obtaining the prior approval of the
Borrower (such approval not to be unreasonably withheld or delayed), the
Administrative Agent, the Swing Line Lenders and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to Administrative Agent, the Swing Line Lenders and the Lenders, and
the Administrative Agent or any of its Affiliates may place customary
“tombstone” advertisements relating hereto in publications (including
publications circulated in electronic form) of its choice at its own expense.

 

96



--------------------------------------------------------------------------------

  9.19

Counterparts; Effectiveness.

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

  9.20

USA Patriot Act.

Each Lender hereby notifies the Borrower and that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of
Borrower and other information that will allow such Lender to identify such
Borrower in accordance with the Act.

 

  9.21

Independent Effect of Covenants.

The Borrower expressly acknowledges and agrees that each covenant contained in
Section 5 or 6 hereof shall be given independent effect. Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Section 5 or 6, if before or after giving effect
to such transaction or act, the Borrower shall or would be in breach of any
other covenant contained in Section 5 or 6.

[Remainder of page intentionally left blank]

 

97



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER: THE JONES FINANCIAL COMPANIES, L.L.L.P. By:  

 

Name:  

 

Title:  

 

[Credit Agreement – Jones Financial Companies]



--------------------------------------------------------------------------------

LENDERS:

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as the Administrative Agent, a

Swing Line Lender and a Lender

By:  

 

Name:  

 

Title:  

 

[Credit Agreement – Jones Financial Companies]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as the Syndication

Agent, a Swing Line Lender and a Lender

By:  

 

Name:  

 

Title:  

 

[other Lenders to be added]



--------------------------------------------------------------------------------

EXHIBIT I

[FORM OF] NOTICE OF BORROWING

[BORROWER LETTERHEAD]

[Date]

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West WT Harris Boulevard

Charlotte, North Carolina 28262

Attention: Jason Jefferson

Telephone:  (704) 590-2704

 

Re:

  

Credit Agreement (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) dated as of March 18, 2011 by and among
The Jones Financial Companies, L.L.L.P., a Missouri limited liability limited
partnership (the “Borrower”), the financial institutions from time to time party
thereto, as lenders (the “Lenders”) and Wells Fargo Bank, National Association,
as administrative agent (the “Administrative Agent”)

Pursuant to Section 2.1 of the Credit Agreement, the Borrower hereby gives
notice of its request for a borrowing as follows:

 

     Date of Borrowing:      [Date]         Requested Amount:      [Amount]1   
   Type of Loan:      [Revolving Loans or Swing Line Loan]       Interest Rate
Option:      [Base Rate Loan or Eurodollar Rate Loan]       Interest Period:
     [For Eurodollar Rate Loan: Duration of Interest Period]       Maturity
Date:     

[Date if applicable]

  

The undersigned Officer, to the best of his or her knowledge, and the Borrower
certify that (a) no event has occurred and is continuing or would result from
the consummation of the borrowing contemplated hereby that would constitute an
Event of Default or a Potential Event of Default, (b) the aggregate principal
amount of all Loans outstanding as of the date hereof (including the Loan
requested herein) does not exceed the maximum amount permitted to be outstanding
pursuant to the terms of the Credit Agreement and (c) all of the conditions
applicable to the Loan requested herein as set forth in the Credit Agreement
have been satisfied as of the date hereof and will remain satisfied to the date
of such Loan.

If you have any questions regarding this transaction please contact the
undersigned as soon as possible.

 

 

1 Amount requested to be in compliance with requirements set forth in
Section 2.1B.

 

 

 

   Exhibit I -1    Notice of Borrowing            



--------------------------------------------------------------------------------

Sincerely,

 

THE JONES FINANCIAL COMPANIES, L.L.L.P. By:  

 

Name:  

 

Title:  

 

 

   Exhibit I -2    Notice of Borrowing            



--------------------------------------------------------------------------------

EXHIBIT II

[FORM OF] NOTICE OF CONVERSION/CONTINUATION

[BORROWER LETTERHEAD]

[Date]

Wells Fargo Bank, National Association,

as Administrative Agent

1525 West WT Harris Boulevard

Charlotte, North Carolina 28262

Attention: Jason Jefferson

Telephone: (704) 590-2704

 

Re:

  

Credit Agreement (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) dated as of March 18, 2011 by and among
The Jones Financial Companies, L.L.L.P., a Missouri limited liability limited
partnership (the “Borrower”), the financial institutions from time to time party
thereto, as lenders (the “Lenders”) and Wells Fargo Bank, National Association,
as administrative agent (the “Administrative Agent”)

Pursuant to Section 2.2D of the Credit Agreement, the Borrower hereby gives
notice of its request for a conversion/continuation as follows:

Description of outstanding Loan:

     

Maturity Date:

  

[Date if applicable]

  

Amount:

  

[Amount]

  

Type of Loan:

  

[Revolving Loan or Swing Line Loan]

Description of new Loan(s):

     

Date:

  

[Date]1

  

Requested Amount:

  

[Amount]

  

Type of Request:

  

[Continuation or Conversion]

  

Interest Rate Option:

  

[Base Rate Loan or Eurodollar Rate Loan]

  

Interest Period:

  

[For Eurodollar Rate Loan: Duration of Interest Period]

  

Maturity Date:

  

[Date if applicable]

In the case of a conversion to or continuation of Eurodollar Rate Loans, the
undersigned Officer, to the best of his or her knowledge, and the Borrower
certify that (a) no Event of Default or Potential Event of Default has occurred
and is continuing under the Credit Agreement and (b) all of the conditions
applicable to the conversion or continuation of the Loan described herein as set
forth in the Credit Agreement have been satisfied or waived as of the date
hereof and will remain satisfied or waived to the date of such conversion or
continuation.

 

 

1

Complete with a Business Day in accordance with Section 2.2D.

 

   Exhibit II -1    Notice of Conversion/Continuation            



--------------------------------------------------------------------------------

If you have any questions regarding this transaction, please contact the
undersigned as soon as possible.

Sincerely,

THE JONES FINANCIAL COMPANIES, L.L.L.P.

By:  

 

Name:  

 

Title:  

 

 

 

 

   Exhibit II -2    Notice of Conversion/Continuation            



--------------------------------------------------------------------------------

EXHIBIT III

[FORM OF] REVOLVING NOTE

THE JONES FINANCIAL COMPANIES, L.L.L.P.

 

$        1

   March 18, 2011

FOR VALUE RECEIVED, THE JONES FINANCIAL COMPANIES, L.L.L.P., a Missouri limited
liability limited partnership (the “Borrower”), promises to pay to
                    2 (“Payee”) or its registered assigns, the lesser of
(x)                     3 ($[        1]) and (y) the unpaid principal amount of
all advances made by Payee to the Borrower as Revolving Loans under the Credit
Agreement referred to below. The principal amount of this Note shall be payable
on the dates and in the amounts specified in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount
hereof, until paid in full, at the rates and at the times which shall be
determined in accordance with the provisions of that certain Credit Agreement
dated as of March 18, 2011 by and among the Borrower, the financial institutions
from time to time party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent (said Credit Agreement, as it may be
amended, restated, supplemented or otherwise modified from time to time, being
the “Credit Agreement”, the terms defined therein and not otherwise defined
herein being used herein as therein defined).

This Note is one of the Borrower’s “Revolving Notes” and is issued pursuant to
and entitled to the benefits of the Credit Agreement, to which reference is
hereby made for a more complete statement of the terms and conditions under
which the Revolving Loans evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
Dollars in immediately available funds at the Funding and Payment Office or at
such other place as shall be designated in writing for such purpose in
accordance with the terms of the Credit Agreement. Unless and until an
Assignment Agreement effecting the assignment or transfer of this Note shall
have been consented to by the Borrower (to the extent required under the terms
of the Credit Agreement) and accepted by Administrative Agent and recorded in
the Register as provided in the Credit Agreement, the Borrower and
Administrative Agent shall be entitled to deem and treat Payee as the owner and
holder of this Note and the Loans evidenced hereby. Payee hereby agrees, by its
acceptance hereof, that before disposing of this Note or any part hereof it will
make a notation hereon of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, however, that the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligations of the Borrower hereunder with respect to
payments of principal of or interest on this Note.

 

 

1 Insert Dollar amount of Lender’s Revolving Loan Commitment in numbers.

2 Insert Lender’s name in capital letters.

3 Insert amount of Lender’s Revolving Loan Commitment in words.

 

 

   Exhibit III -1    Revolving Note            



--------------------------------------------------------------------------------

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

This Note is subject to mandatory prepayment as provided in the Credit Agreement
and to prepayment at the option of the Borrower as provided in the Credit
Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency prescribed
herein and in the Credit Agreement.

The Borrower promises to pay all reasonable costs and expenses, including
reasonable and documented attorneys’ fees, all as and to the extent provided in
the Credit Agreement, incurred in the collection and enforcement of this Note.
The Borrower and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest and, except as set forth in the Credit
Agreement, demand and notice of every kind and, to the full extent permitted by
law, the right to plead any statute of limitations as a defense to any demand
hereunder.

[Remainder of page intentionally left blank.]

 

 

   Exhibit III -2    Revolving Note            



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

THE JONES FINANCIAL COMPANIES, L.L.L.P.

By:

 

 

Name:

 

 

Title:

 

 

 

 

   Exhibit III -3    Revolving Note            



--------------------------------------------------------------------------------

TRANSACTIONS

ON

REVOLVING NOTE

 

Date

 

Type of

Loan Made

This Date

 

Amount of

Loan Made

This Date

 

Amount of

Principal Paid

This Date

 

Outstanding

Principal

Balance

This Date

 

Notation

Made By

 

 

 

   Exhibit III-4    Revolving Note            



--------------------------------------------------------------------------------

EXHIBIT IV

[FORM OF] SWING LINE NOTE

THE JONES FINANCIAL COMPANIES, L.L.L.P.

 

$50,000,000.00

     March 18, 2011   

FOR VALUE RECEIVED, THE JONES FINANCIAL COMPANIES, L.L.L.P., a Missouri limited
liability limited partnership (the “Borrower”), promises to pay to [WELLS FARGO
BANK, NATIONAL ASSOCIATION/BANK OF AMERICA, N.A.], as Swing Line Lender
(“Payee”) or its registered assigns, the lesser of (x) FIFTY MILLION AND NO/100
DOLLARS ($50,000,000.00) and (y) the unpaid principal amount of all advances
made by Payee in its capacity as Swing Line Lender to the Borrower as Swing Line
Loans under the Credit Agreement referred to below. The principal amount of this
Note shall be payable on the dates and in the amounts specified in the Credit
Agreement.

The Borrower also promises to pay interest on the unpaid principal amount
hereof, until paid in full, at the rates and at the times which shall be
determined in accordance with the provisions of that certain Credit Agreement
dated as of March 18, 2011 by and among the Borrower, the financial institutions
from time to time party thereto, as Lenders, and Wells Fargo Bank, National
Association, as Administrative Agent (said Credit Agreement, as it may be
amended, restated, supplemented or otherwise modified from time to time, being
the “Credit Agreement”, the terms defined therein and not otherwise defined
herein being used herein as therein defined).

This Note is the Borrower’s “Swing Line Note” and is issued pursuant to and
entitled to the benefits of the Credit Agreement, to which reference is hereby
made for a more complete statement of the terms and conditions under which the
Swing Line Loans evidenced hereby were made and are to be repaid.

All payments of principal and interest in respect of this Note shall be made in
Dollars in immediately available funds at the Funding and Payment Office or at
such other place as shall be designated in writing for such purpose in
accordance with the terms of the Credit Agreement.

Whenever any payment on this Note shall be stated to be due on a day which is
not a Business Day, such payment shall be made on the next succeeding Business
Day and such extension of time shall be included in the computation of the
payment of interest on this Note.

This Note is subject to mandatory prepayment as provided in the Credit Agreement
and to prepayment at the option of the Borrower as provided in the Credit
Agreement.

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE BORROWER AND PAYEE HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER LAW.

 

   Exhibit IV-1    Swing Line Note



--------------------------------------------------------------------------------

Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued and unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.

The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.

This Note is subject to restrictions on transfer or assignment as provided in
the Credit Agreement.

No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligations of the Borrower, which
are absolute and unconditional, to pay the principal of and interest on this
Note at the place, at the respective times, and in the currency prescribed
herein and in the Credit Agreement.

The Borrower promises to pay all reasonable costs and expenses, including
reasonable and documented attorneys’ fees, all as and to the extent provided in
the Credit Agreement, incurred in the collection and enforcement of this Note.
The Borrower and any endorsers of this Note hereby consent to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest and, except as set forth in the Credit
Agreement, demand and notice of every kind and, to the full extent permitted by
law, the right to plead any statute of limitations as a defense to any demand
hereunder.

[Remainder of page intentionally left blank.]

 

Exhibit IV





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed and
delivered by its officer thereunto duly authorized as of the date and at the
place first written above.

 

THE JONES FINANCIAL COMPANIES, L.L.L.P.

By:

 

 

Name:

 

 

Title:

 

 

 

 

Exhibit IV



--------------------------------------------------------------------------------

TRANSACTIONS

ON

SWING LINE NOTE

 

Date   

Amount of

Loan Made

This Date

  

Amount of

Principal Paid

This Date

  

Amount of

Principal Paid

This Date

  

Outstanding

Principal

Balance

This Date

  

Notation

Made By

 

Exhibit IV



--------------------------------------------------------------------------------

EXHIBIT V

[FORM OF] COMPLIANCE CERTIFICATE

THE UNDERSIGNED HEREBY CERTIFY THAT:

(1) I am the duly elected [Title] of The Jones Financial Companies, L.L.L.P., a
Missouri limited liability limited partnership (the “Borrower”);

(2) I have reviewed the terms of that certain Credit Agreement dated as of
March 18, 2011, (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”, the terms defined therein and not
otherwise defined in this Certificate (including Attachment No. 1 annexed hereto
and made a part hereof) being used in this Certificate as therein defined), by
and among the Borrower, the financial institutions from time to time party
thereto, as Lenders, and Wells Fargo Bank, National Association, as
Administrative Agent, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;

(3) The examination described in paragraph (2) above did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
an Event of Default or Potential Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate [, except as set forth below].

[Set forth [below] [in a separate attachment to this Certificate] are all
exceptions to paragraph (3) above listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
the Borrower has taken, is taking, or proposes to take with respect to each such
condition or event:

                                                           
                                                       ]

(4) The Borrower and its Subsidiaries are in compliance with each of the
financial covenants contained in subsection 6.6 of the Credit Agreement as shown
on Attachment No. 1 annexed hereto.

 

Exhibit V



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Attachment No. 1 annexed hereto and made a part hereof and the financial
statements delivered with this Certificate in support hereof, are made and
delivered this      day of             ,          pursuant to subsection 5.1(iv)
of the Credit Agreement.

 

THE JONES FINANCIAL COMPANIES, L.L.L.P.

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit V



--------------------------------------------------------------------------------

ATTACHMENT NO. 1

TO COMPLIANCE CERTIFICATE

This Attachment No. 1 is attached to and made a part of a Compliance Certificate
dated as of             ,          and pertains to the period from             ,
         to             ,         . Subsection references herein relate to
subsections of the Credit Agreement.

 

A.

   Leverage Ratio (as of             ,         )       1.    Consolidated Total
Debt:          a. Aggregate stated balance sheet amount of all Indebtedness of
the Borrower and its Subsidiaries    $                2.    Total
Capitalization:          a. Borrower’s Partnership Capital    $               
   b. Consolidated Total Debt (Line 1.a. above)    $                   c. Total
Capitalization (Line 2.a. + Line 2.b.)    $                3.    Leverage Ratio
(Line 1.a.):(Line 2.c):        %    4.    Maximum: Not to exceed 35%      

Compliance (Yes/No)

               

B.

   Minimum Partnership Capital (as of             ,         )    1.   
Borrower’s Partnership Capital:    $                2.    Minimum permitted
under subsection 6.6B:          a. Change in Partnership Capital (if positive)
for each Fiscal Quarter ending after the Closing Date and on or prior to the
date of determination    $                   b. 50% of amount set forth in Line
2.a.    $                   c. Minimum Partnership Capital          (Line 2.b. +
$1,200,000,000)    $               

Compliance (Yes/No)

           

C.

   Applicable Margin       1.    Leverage Ratio                    2.    Pricing
Level                

 

Exhibit V



--------------------------------------------------------------------------------

EXHIBIT VI

[FORM OF] ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by the Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment as if set
forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, letters of credit and
swing line loans) (the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment,
without representation or warranty by the Assignor.

1.       Assignor:                                          
                                            

2.       Assignee:                                          
                                            [and is an Affiliate/Approved Fund1]

3.       The Borrower: The Jones Financial Companies, L.L.L.P., a Missouri
limited liability limited partnership

4.       Administrative Agent: Wells Fargo Bank, National Association, as
administrative agent under the Credit Agreement

5.       Credit Agreement: The Credit Agreement dated as of March 18, 2011 among
the Borrower, the Lenders party thereto, Wells Fargo Bank, National Association,
as Administrative Agent, and the other agents parties thereto, as amended,
restated, supplemented or otherwise modified from time to time.

 

 

 

1 Select as applicable.

 

Exhibit VI



--------------------------------------------------------------------------------

  6.

Assigned Interest:

 

Facility Assigned  

Aggregate Amount of

Commitment/Loans

for all Lenders

 

Amount of

Commitment/Loans

Assigned

 

Percentage Assigned

of

Commitment/Loans2

Revolving Loan

Commitment

  $                            $                                          
      %

Effective Date:                                , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:

 

 

 

Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By:

 

 

 

Title:

Consented to and Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:

 

 

 

Title:

[Consented to:]

THE JONES FINANCIAL COMPANIES, L.L.L.P., as Borrower

 

By:

 

 

 

Title:

 

 

 

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit VI



--------------------------------------------------------------------------------

ANNEX 1

THE JONES FINANCIAL COMPANIES, L.L.L.P.

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

 

  1.

Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby;
and (b) assumes no responsibility with respect to (i) any statements, warranties
or representations made in or in connection with any Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement or any other instrument or document delivered pursuant
thereto, other than this Assignment (herein collectively the “Loan Documents”),
or any collateral thereunder, (iii) the financial condition of the Borrower, any
of its Subsidiaries or Affiliates or any other Person obligated in respect of
any Loan Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and to consummate the transactions contemplated hereby and to
become a Lender under the Credit Agreement, (ii) it meets all requirements of an
Eligible Assignee under the Credit Agreement, (iii) from and after the Effective
Date, it shall be bound by the provisions of the Credit Agreement and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Credit Agreement, together with
copies of the most recent financial statements delivered pursuant to subsection
5.1 thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and to purchase the Assigned Interest on the basis of which it
has made such analysis and decision, and (v) if it is a Non-US Lender, attached
to the Assignment is any documentation required to be delivered by it pursuant
to the terms of the Credit Agreement, duly completed and executed by the
Assignee; and (b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

Exhibit V1



--------------------------------------------------------------------------------

3. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy shall be effective as delivery of a manually
executed counterpart of this Assignment. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

Exhibit V1